Exhibit10.1

 

 

Published Transaction CUSIP Number:  45173DAC1

Published Revolver CUSIP Number:  45173DAD9

Published Term Loan CUSIP Number:  45173DAE7

 

 

AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

among

 

IGNITE RESTAURANT GROUP, INC.

as Borrower

 

THE LENDERS NAMED HEREIN

as Lenders

 

and

 

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arranger, Joint Book Runner and Administrative Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arranger and Joint Book Runner

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agent

 

CADENCE BANK, N.A.

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

 

dated as of

April 9, 2013

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

2

Section 1.1. Definitions

2

Section 1.2. Accounting Terms

35

Section 1.3. Terms Generally

36

Section 1.4. Confirmation of Recitals

36

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

36

Section 2.1. Amount and Nature of Credit

36

Section 2.2. Revolving Credit Commitment

37

Section 2.3. Term Loan Commitment

42

Section 2.4. Interest

43

Section 2.5. Evidence of Indebtedness

45

Section 2.6. Notice of Loans and Credit Events; Funding of Loans

45

Section 2.7. Payment on Loans and Other Obligations

47

Section 2.8. Prepayment

48

Section 2.9. Commitment and Other Fees

49

Section 2.10. Modifications to Commitments

49

Section 2.11. Computation of Interest and Fees

52

Section 2.12. Mandatory Payments

52

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

55

Section 3.1. Requirements of Law

55

Section 3.2. Taxes

56

Section 3.3. Funding Losses

59

Section 3.4. Change of Lending Office

59

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

59

Section 3.6. Replacement of Lenders

60

Section 3.7. Discretion of Lenders as to Manner of Funding

60

 

 

ARTICLE IV. CONDITIONS PRECEDENT

61

Section 4.1. Conditions to Each Credit Event

61

Section 4.2. Conditions to the First Credit Event

61

Section 4.3. Post-Closing Conditions

64

 

 

ARTICLE V. COVENANTS

65

Section 5.1. Insurance

65

Section 5.2. Money Obligations

65

Section 5.3. Financial Statements and Information

66

Section 5.4. Financial Records

67

Section 5.5. Franchises; Change in Business

67

Section 5.6. ERISA Pension and Benefit Plan Compliance

68

Section 5.7. Financial Covenants

68

Section 5.8. Borrowing

68

Section 5.9. Liens

70

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 5.10. Regulations T, U and X

72

Section 5.11. Investments, Loans and Guaranties

72

Section 5.12. Merger and Sale of Assets

74

Section 5.13. Acquisitions

76

Section 5.14. Notice

77

Section 5.15. Restricted Payments

77

Section 5.16. Environmental Compliance

77

Section 5.17. Affiliate Transactions

78

Section 5.18. Use of Proceeds

78

Section 5.19. Corporate Names and Locations of Collateral

78

Section 5.20. Real Property Lease Obligations

79

Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

79

Section 5.22. Collateral

80

Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral

81

Section 5.24. Restrictive Agreements

82

Section 5.25. Other Covenants and Provisions

82

Section 5.26. Amendment of Organizational Documents

83

Section 5.27. Fiscal Year of Borrower

83

Section 5.28. Advertising Materials

83

Section 5.29. Further Assurances

83

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

83

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

83

Section 6.2. Corporate Authority

84

Section 6.3. Compliance with Laws and Contracts

84

Section 6.4. Litigation and Administrative Proceedings

85

Section 6.5. Title to Assets

85

Section 6.6. Liens and Security Interests

85

Section 6.7. Tax Returns

86

Section 6.8. Environmental Laws

86

Section 6.9. Locations

86

Section 6.10. Continued Business

86

Section 6.11. Employee Benefits Plans

87

Section 6.12. Consents or Approvals

87

Section 6.13. Solvency

87

Section 6.14. Financial Statements

87

Section 6.15. Regulations

87

Section 6.16. Material Agreements

88

Section 6.17. Intellectual Property

88

Section 6.18. Insurance

88

Section 6.19. Deposit Accounts and Securities Accounts

88

Section 6.20. Accurate and Complete Statements

88

Section 6.21. Investment Company; Other Restrictions

88

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Section 6.22. Defaults

89

 

 

ARTICLE VII. SECURITY

89

Section 7.1. Security Interest in Collateral

89

Section 7.2. Collections and Receipt of Proceeds by Borrower

89

Section 7.3. Collections and Receipt of Proceeds by Administrative Agent

90

Section 7.4. Administrative Agent’s Authority Under Pledged Notes

91

Section 7.5. Commercial Tort Claims

92

Section 7.6. Use of Inventory and Equipment

92

 

 

ARTICLE VIII. EVENTS OF DEFAULT

92

Section 8.1. Payments

92

Section 8.2. Special Covenants

92

Section 8.3. Other Covenants

93

Section 8.4. Representations and Warranties

93

Section 8.5. Cross Default

93

Section 8.6. ERISA Default

93

Section 8.7. Change in Control

93

Section 8.8. Judgments

93

Section 8.9. Security

94

Section 8.10. Validity of Loan Documents

94

Section 8.11. Solvency

94

 

 

ARTICLE IX. REMEDIES UPON DEFAULT

95

Section 9.1. Optional Defaults

95

Section 9.2. Automatic Defaults

95

Section 9.3. Letters of Credit

95

Section 9.4. Offsets

96

Section 9.5. Equalization Provisions

96

Section 9.6. Collateral

98

Section 9.7. Other Remedies

99

Section 9.8. Application of Proceeds

99

 

 

ARTICLE X. THE ADMINISTRATIVE AGENT

100

Section 10.1. Appointment and Authorization

100

Section 10.2. Note Holders

101

Section 10.3. Consultation With Counsel

101

Section 10.4. Documents

101

Section 10.5. Administrative Agent and Affiliates

101

Section 10.6. Knowledge or Notice of Default

101

Section 10.7. Action by Administrative Agent

102

Section 10.8. Release of Collateral or Guarantor of Payment

102

Section 10.9. Delegation of Duties

102

Section 10.10. Indemnification of Administrative Agent

102

Section 10.11. Successor Agent

103

Section 10.12. Fronting Lender

103

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 10.13. Swing Line Lender

 

104

Section 10.14. Administrative Agent May File Proofs of Claim

 

104

Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program

 

104

Section 10.16. Other Agents

 

105

 

 

 

ARTICLE XI. MISCELLANEOUS

 

105

Section 11.1. Lenders’ Independent Investigation

 

105

Section 11.2. No Waiver; Cumulative Remedies

 

105

Section 11.3. Amendments, Waivers and Consents

 

105

Section 11.4. Notices

 

107

Section 11.5. Costs, Expenses and Documentary Taxes

 

107

Section 11.6. Indemnification

 

108

Section 11.7. Obligations Several; No Fiduciary Obligations

 

108

Section 11.8. Execution in Counterparts

 

108

Section 11.9. Binding Effect; Borrower’s Assignment

 

108

Section 11.10. Lender Assignments

 

109

Section 11.11. Sale of Participations

 

111

Section 11.12. Replacement of Affected Lenders

 

112

Section 11.13. Patriot Act Notice

 

112

Section 11.14. Severability of Provisions; Captions; Attachments

 

112

Section 11.15. Investment Purpose

 

113

Section 11.16. Entire Agreement

 

113

Section 11.17. Limitations on Liability of the Fronting Lender

 

113

Section 11.18. General Limitation of Liability

 

113

Section 11.19. No Duty

 

114

Section 11.20. Legal Representation of Parties

 

114

Section 11.21. Governing Law; Submission to Jurisdiction

 

114

Jury Trial Waiver

Signature Page 1

 

 

Exhibit A

Form of Revolving Credit Note

 

Exhibit B

Form of Swing Line Note

 

Exhibit C

Form of Term Note

 

Exhibit D

Form of Notice of Loan

 

Exhibit E

Form of Compliance Certificate

 

Exhibit F

Form of Assignment and Acceptance Agreement

 

 

 

 

Schedule 1

Commitments of Lenders

 

Schedule 2

Guarantors of Payment

 

Schedule 2.2

Existing Letters of Credit

 

Schedule 3

Pledged Securities

 

Schedule 5.3

Quarterly Reporting Periods

 

Schedule 5.8

Indebtedness

 

Schedule 5.9

Liens

 

Schedule 5.11

Contingent Obligations Existing as of the Closing Date

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Schedule 5.24

Existing Restrictive Agreements

 

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

 

Schedule 6.4

Litigation and Administrative Proceedings

 

Schedule 6.5

Real Estate Owned by the Companies

 

Schedule 6.9(a)

Locations

 

Schedule 6.9(b)

Locations for which a Landlord’s Waiver was Requested under the Original Credit
Agreement

 

Schedule 6.9(c)

Locations for which a Landlord’s Waiver was Requested under this Agreement

 

Schedule 6.16

Material Agreements

 

Schedule 6.17

Intellectual Property

 

Schedule 6.18

Insurance

 

Schedule 7.4

Pledged Notes

 

Schedule 7.5

Commercial Tort Claims

 

 

v

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may from
time to time be amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 9th day of April, 2013 among:

 

(a)           IGNITE RESTAURANT GROUP, INC., a Delaware corporation (the
“Borrower”);

 

(b)           the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.10(b) or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);

 

(c)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
joint lead arranger, joint book runner and administrative agent for the Lenders
under this Agreement (the “Administrative Agent”);

 

(d)           MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead
arranger and joint book runner;

 

(e)           BANK OF AMERICA, N.A., a national banking association, as
syndication agent;

 

(f)            WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as co-documentation agent; and

 

(g)           CADENCE BANK, N.A., a national banking association, as
co-documentation agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the lenders named therein
entered into that certain Credit and Security Agreement, dated as of October 29,
2012 (the “Original Credit Agreement”);

 

WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of the
Closing Date shall remain outstanding and constitute continuing Obligations
hereunder.  Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations.  In furtherance of and, without limiting the foregoing, from and
after the date hereof

 

--------------------------------------------------------------------------------


 

and except as expressly specified herein, the terms, conditions, and covenants
governing the obligations outstanding under the Original Credit Agreement shall
be solely as set forth in this Agreement, which shall supersede the Original
Credit Agreement in its entirety;

 

WHEREAS, it is the intent of the Borrower, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means an account, as that term is defined in the U.C.C.

 

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.10(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, wherein an Additional Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.

 

“Additional Term Loan Facility” means that term as defined in
Section 2.10(b)(i) hereof.

 

2

--------------------------------------------------------------------------------


 

“Additional Term Loan Facility Amendment” means that term as defined in
Section 2.10(c)(ii) hereof.

 

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.

 

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” means that term as defined in the first paragraph of this agreement.

 

“Applicable Commitment Fee Rate” means:

 

(a)           for the period from the Closing Date through the last day of the
month in which the Compliance Certificate for the Quarterly Reporting Period
ending July 1, 2013 is delivered to the Administrative Agent, fifty (50.00)
basis points; and

 

(b)           commencing with the Consolidated financial statements of the
Borrower for the Quarterly Reporting Period ending July 1, 2013, the number of
basis points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period, shall be used to establish the number of basis points that
will go into effect on the first day of the month following the delivery of such
Compliance Certificate and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than 5.00 to 1.00

 

50.00 basis points

Greater than 4.50 to 1.00 but less than or equal to 5.00 to 1.00

 

50.00 basis points

Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00

 

40.00 basis points

 

3

--------------------------------------------------------------------------------


 

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

 

35.00 basis points

Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00

 

30.00 basis points

Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00

 

25.00 basis points

Less than or equal to 2.50 to 1.00

 

20.00 basis points

 

After the first day of the month following the delivery to the Administrative
Agent of the Compliance Certificate for the Quarterly Reporting Period ending
July 1, 2013, changes to the Applicable Commitment Fee Rate shall be effective
on the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate.  The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall immediately pay to
the Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.

 

“Applicable Commitment Percentage” means, for each Lender:

 

(a)           with respect to the Revolving Credit Commitment, the percentage,
if any, set forth under such Lender’s name in the row titled “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof; and

 

(b)           with respect to the Term Loan Commitment (or, after the Term Loan
Commitment is no longer in effect, the outstanding portion of the Term Loan),
the percentage, if any, set forth under such Lender’s name in the row titled
“Term Loan Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10  hereof.

 

4

--------------------------------------------------------------------------------


 

“Applicable Confidential Information” means information that cannot be disclosed
to any Lender or the Administrative Agent as a consequence of (a) a restriction
contained in an operating or similar agreement entered into in the ordinary
course of business prior to the Closing Date, so long as the Borrower shall have
used commercially reasonable efforts to obtain a waiver from such restriction to
permit such information to be provided to such Lender, the Administrative Agent
or Person, or (b) a restriction contained in an operating or similar agreement
entered into in the ordinary course of business and consistent with past
practices of the Borrower on or after the Closing Date so long as the Company
entering into such agreement used reasonable efforts to have such restriction
omitted from such agreement.

 

“Applicable Debt” means:

 

(a)                                 with respect to the Revolving Credit
Commitment, collectively, (i) all Indebtedness incurred by the Borrower to the
Revolving Lenders pursuant to this Agreement and the other Loan Documents, and
includes, without limitation, the principal of and interest on all Revolving
Loans and all Swing Loans and all obligations with respect to Letters of Credit,
(ii) each extension, renewal or refinancing of the foregoing, in whole or in
part, (iii) the commitment, prepayment and other fees and amounts payable
hereunder in connection with the Revolving Credit Commitment, and (iv) all
Related Expenses incurred in connection with the foregoing; and

 

(b)                                 with respect to the Term Loan Commitment,
collectively, (i) all Indebtedness incurred by the Borrower to the Term Lenders
pursuant to this Agreement and the other Loan Documents, and includes, without
limitation, the principal of and interest on the Term Loan, (ii) each extension,
renewal or refinancing of the foregoing in whole or in part, (iii) all
prepayment and other fees and amounts payable hereunder in connection with the
Term Loan Commitment, and (iv) all Related Expenses incurred in connection with
the foregoing.

 

“Applicable Margin” means:

 

(a)                                 for the period from the Closing Date through
the last day of the month in which the Compliance Certificate for the Quarterly
Reporting Period ending July 1, 2013 is delivered to the Administrative Agent,
three hundred fifty (350.00) basis points for Eurodollar Loans and two hundred
fifty (250.00) basis points for Base Rate Loans; and

 

(b)                                 commencing with the Consolidated financial
statements of the Borrower for the Quarterly Reporting Period ending July 1,
2013, the number of basis points (depending upon whether Loans are Eurodollar
Loans or Base Rate Loans) set forth in the following matrix, based upon the
result of the computation of the Leverage Ratio as set forth in the Compliance
Certificate for such fiscal period, shall be used to establish the number of
basis points that will go into effect on the first day of the month following
the delivery of such Compliance Certificate and, thereafter, as set forth in
each successive Compliance Certificate, as provided below:

 

5

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Applicable Basis
Points for
Eurodollar Loans

 

Applicable Basis
Points for
Base Rate Loans

 

Greater than 5.00 to 1.00

 

425.00

 

325.00

 

Greater than 4.50 to 1.00 but less than or equal to 5.00 to 1.00

 

350.00

 

250.00

 

Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00

 

275.00

 

175.00

 

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

 

225.00

 

125.00

 

Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00

 

175.00

 

75.00

 

Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00

 

150.00

 

50.00

 

Less than or equal to 2.50 to 1.00

 

125.00

 

25.00

 

 

After the first day of the month following the delivery to the Administrative
Agent of the Compliance Certificate for the Quarterly Reporting Period ending
July 1, 2013, changes to the Applicable Margin shall be effective on the first
day of each calendar month following the date upon which the Administrative
Agent should have received, pursuant to Section 5.3(c) hereof, the Compliance
Certificate.  The above pricing matrix does not modify or waive, in any respect,
the requirements of Section 5.7 hereof, the rights of the Administrative Agent
and the Lenders to charge the Default Rate, or the rights and remedies of the
Administrative Agent and the Lenders pursuant to Articles VIII and IX hereof. 
Notwithstanding anything herein to the contrary, (i) during any period when the
Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.

 

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

 

6

--------------------------------------------------------------------------------


 

ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

 

“Available Basket Amount” means the total of (a) fifty percent (50%) of
Consolidated Net Earnings for the period consisting of each full Quarterly
Reporting Period after the Closing Date for which financial statements have been
delivered pursuant to Section 5.3(a) hereof, plus (b) the aggregate amount of
Net Issuance Proceeds received by the Borrower from the issuance of, or
issuances of, any capital stock during such period, minus (c) the aggregate
amount of any Restricted Payments made during such period pursuant to
Section 5.15(a) hereof.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day).  Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

 

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.

 

“Change in Control” means:

 

(a)                                 the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person or group (within the meaning of Sections 13d and 14d of the Exchange
Act) other than Sponsor, of shares representing more than twenty-five percent
(25%) of the aggregate ordinary Voting Power represented by the issued and
outstanding equity interests of the Borrower;

 

(b)                                 the occupation of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
the Borrower by Persons who were neither (i) nominated by the board of directors
or other governing body of the Borrower nor (ii) appointed by directors so
nominated or elected by a majority of shareholders; or

 

8

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of a change in control, or
other term of similar import used therein, as defined in any Material
Indebtedness Agreement.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Revolving Amount” means One Hundred Million Dollars ($100,000,000).

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing; provided that Collateral shall exclude
(A) any fixed asset (including Equipment) that is subject to a purchase money
security interest or capital lease permitted under this Agreement to the extent
that and only so long as the agreements with respect to such purchase money
security interest or capital lease, as the case may be, specifically prohibit
additional Liens, (B) licenses, contracts or other agreements which by the terms
of such licenses, contracts or other agreements prohibit the assignment of such
agreements (to the extent such prohibition is enforceable at law), and (C) the
equity interests in JCSMM-NJ, so long as and to the extent that such equity
interests are subject to the Lien permitted pursuant to Section 5.9(s) hereof.

 

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.  (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Companies in existence as of the Closing Date.)

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment and
the Term Loan Commitment, up to the Total Commitment Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

 

“Commitment Period” means the period from the Closing Date to April 8, 2018, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

 

“Companies” means the Borrower and all Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

“Company” means the Borrower or a Subsidiary.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower, as determined on a Consolidated basis.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:

 

(a)                                 Consolidated Net Earnings for such period;
plus

 

(b)                                 without duplication, the aggregate amounts
deducted in determining such Consolidated Net Earnings in respect of:

 

(i)                                     Consolidated Interest Expense;

 

(ii)                                  Consolidated Income Tax Expense and
franchise tax expense;

 

(iii)                               Consolidated Depreciation and Amortization
Charges;

 

(iv)                              board of director fees, expenses and
indemnities;

 

(v)                                 non-cash expenses incurred in connection
with stock-based compensation;

 

(vi)                              any non-cash loss or expense incurred due to
the application of FAS No. 106 regarding post-retirement benefits, FASB ASC
815-10 regarding hedging activity, FASB ASC 350 regarding impairment of
goodwill, FASB ASC

 

10

--------------------------------------------------------------------------------


 

480-10 regarding accounting for financial instruments with debt and equity
characteristics;

 

(vii)                           any other non-cash write downs (other than write
downs of Accounts and Inventory), write-offs (other than write-offs of Accounts
and Inventory) incurred;

 

(viii)                        any non-cash impairment charges accrued during
such period;

 

(ix)                              any non-cash charges or expenses resulting
from purchase accounting adjustments for such period (including pursuant to
Section 338(h)(10) of the Code);

 

(x)                                 any non-cash charges incurred during such
period relating to any restructuring, special charges, reserves and severance
payments, in each case associated with restaurant closings and supported by
documentation reasonably acceptable to the Administrative Agent;

 

(xi)                              non-cash rent expense or deferred rent;

 

(xii)                           other non-cash losses or expenses (and minus any
non-cash income or gains), so long as no cash is reasonably expected to be paid
in the future with respect thereto, excluding any non-cash loss or expense
relating to a write-down, write off or reserve with respect to Accounts and
Inventory, in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in any four consecutive Quarterly Reporting Periods and
supported by documentation reasonably acceptable to the Administrative Agent;

 

(xiii)                        fees and expenses paid or are payable in cash with
respect to the Loan Documents (including amounts incurred in connection with any
amendments, consents or waivers);

 

(xiv)                       fees and expenses in connection with proposed or
actual debt incurrences, amendments of debt, equity issuances, investments
acquisitions or dispositions (including, without limitation, any fees and
expenses incurred in connection with a failed or unconsummated debt incurrence,
amendments of debt, equity issuance, investments, acquisitions or dispositions)
permitted pursuant to this Agreement, and supported by documentation reasonably
acceptable to the Administrative Agent, in an aggregate amount not to exceed
Five Million Dollars ($5,000,000) in any four consecutive Quarterly Reporting
Periods;

 

(xv)                          any losses (and minus any gains) attributable to
the early extinguishment of Indebtedness permitted under this Agreement;

 

(xvi)                       any one-time cash charges and severance payments
associated with temporary and permanent restaurant closings in an aggregate
amount not to

 

11

--------------------------------------------------------------------------------


 

exceed Seven Hundred Fifty Thousand Dollars ($750,000) in any four consecutive
Quarterly Reporting Periods;

 

(xvii)                    any expense recognized in connection with or arising
from the termination of any Hedge Agreement;

 

(xviii)                 any expense incurred to the extent the amount of such
expense is actually reimbursed during the same period by a third party and the
amount of such reimbursement is not included in the calculation of net income,
including a landlord, or pursuant to indemnification provisions in any agreement
in connection with an investment or acquisition permitted by this Agreement;

 

(xix)                       start-up costs (such term used herein as defined in
SOP 98-5 published by the American Institute of Certified Public Accountants)
related to the acquisition, opening, conversion and organizing of new and
converted unit locations and restaurants, such costs to include, without
limitation, the cost of feasibility studies, staff-training and recruiting and
travel costs for employees engaged in such start-up activities (“Consolidated
Restaurant Pre-Opening Costs”) (provided that the average amount of Consolidated
Restaurant Pre-Opening Costs incurred per each single new or converted unit
location or restaurant during the measurement period shall not exceed Four
Hundred Fifty Thousand Dollars ($450,000), exclusive of non-cash rent that is
already excluded under subpart (xi) above);

 

(xx)                          one-time costs accrued and paid in cash during the
2012 fiscal year of the Borrower and associated with the restatement of certain
historical financial statements of the Borrower and its Subsidiaries for periods
ended prior to June 18, 2012, in an aggregate amount not to exceed Two Million
Two Hundred Fifty Thousand Dollars ($2,250,000);

 

(xxi)                       Mac Acquisition integration and transaction costs in
an aggregate amount not to exceed Ten Million Dollars ($10,000,000);

 

(xxii)                    general and administrative expenses related to the
integration of assets purchased pursuant to the Mac Acquisition, as follows:

 

(A)                               Seven Million One Hundred Fifteen Thousand
Dollars ($7,115,000) for the four consecutive Quarterly Reporting Periods ending
July 1, 2013;

 

(B)                               Six Million Five Hundred Twenty-Two Thousand
Two Hundred Fifty Dollars ($6,522,250) for the four consecutive Quarterly
Reporting Periods ending September 30, 2013;

 

12

--------------------------------------------------------------------------------


 

(C)                               Five Million Three Hundred Thirty-Six Thousand
Two Hundred Fifty Dollars ($5,336,250) for the four consecutive Quarterly
Reporting Periods ending December 30, 2013;

 

(D)                               Three Million Five Hundred Fifty-Seven
Thousand Five Hundred Dollars ($3,557,500) for the four consecutive Quarterly
Reporting Periods ending March 31, 2014; and

 

(E)                                One Million Seven Hundred Seventy-Eight
Thousand Seven Hundred Fifty Dollars ($1,778,750) for the four consecutive
Quarterly Reporting Periods ending June 30, 2014; and

 

(xxiii)                 other non-recurring or unusual items not to exceed Five
Hundred Thousand Dollars ($500,000) in the aggregate during any four consecutive
Quarterly Reporting Periods and supported by documentation reasonably acceptable
to the Administrative Agent.

 

For purposes of calculating compliance with the financial covenants set forth in
this Agreement, to the extent that during such period any Credit Party shall
have consummated an Acquisition permitted hereunder, or any sale, transfer or
other disposition of any Person, business, property or assets, Consolidated
EBITDA shall be calculated on a pro forma basis with respect to such Person,
business, property or assets so acquired or disposed of in accordance with the
definition of Pro Forma Consolidated EBITDA.

 

“Consolidated EBITDAR” means, for any period, as determined on a Consolidated
basis, (a) Consolidated EBITDA, plus (b) Consolidated Rent Expense.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, (b) scheduled principal payments on Consolidated
Funded Indebtedness (other than optional prepayments of the Revolving Loans and
such principal payments made on or prior to the Closing Date), (c) Consolidated
Rent Expense paid in cash, and (d) Capital Distributions; provided that, for the
period from the Closing Date to the Quarterly Reporting Period ending July 1,
2013 and for the following three Quarterly Reporting Periods thereafter, subpart
(a) above shall be calculated by annualizing actual Consolidated Interest
Expense paid in cash after the Closing Date.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.

 

“Consolidated Maintenance Capital Expenditures” means, for any period, capital
expenditures of the Borrower made in connection with the replacement,
maintenance, substitution or restoration of assets (other than capital
expenditures made in connection with the expansion of seating or customer
capacity or remodeling of any existing unit or restaurant location) for such
period, as determined on a Consolidated basis.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Rent Expense” means, for any period, the rent expense (excluding
cash payments made with respect to common-area maintenance and property taxes)
of the Borrower paid in cash for such period, as determined on a Consolidated
basis.

 

“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.

 

“Consolidated Working Capital” means, at any date, (a) the current assets
(excluding cash) of the Borrower, minus (b) the current liabilities (excluding
the current maturities of long-term Indebtedness) of the Borrower; in each case,
as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b) or (c), or, solely for purposes of Code
Section 412, under Code Section (m) or (o).

 

“Controlled Investment Affiliate” shall mean any Person that is controlled by
the Sponsor and is organized by the Sponsor primarily for the purpose of making
equity or debt investments in one or more companies. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of management and policies of such Person whether
by contract or otherwise.

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line

 

14

--------------------------------------------------------------------------------


 

Lender of a Swing Loan, or the issuance (or amendment or renewal) by the
Fronting Lender of a Letter of Credit.

 

“Credit Exposure” means, at any time, with respect to a Specific Commitment, the
sum of (a) the aggregate principal amount of all Loans outstanding under such
Specific Commitment, and (b) the Letter of Credit Exposure, if any, applicable
to such Specific Commitment.

 

“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) adjustments or corrections of posting or encoding errors; (d) any ACH credit
or similar entries that are subsequently returned thereafter; (e) items subject
to a claim against the depository bank/securities intermediary for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) chargebacks in connection with merchant card transactions.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its obligation
to fund any Loan shall not have been satisfied); (b) has notified the Borrower
or the Administrative Agent in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
receipt of a written request from the Administrative Agent or the Borrower to
confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and

 

15

--------------------------------------------------------------------------------


 

states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured.  Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among the Borrower or a Guarantor of Payment, the Administrative Agent and a
depository institution, dated on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

 

“Dodd-Frank Act” means the Dodd—Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

“Dollar” or the $ sign means lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than One Million Five Hundred Thousand Dollars ($1,500,000), and (c) has no
direct or indirect Subsidiaries with aggregate assets, for such Company and all
such Subsidiaries, of more than One Million Five Hundred Thousand Dollars
($1,500,000).

 

“Eligible Transferee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or other Person (other than a natural Person) that extends credit or
buys loans of the type made hereunder as part of its principal business;
provided that none of the Company, any Affiliate of Company, or any Person
acting at the direction of, or in concert with, any such Person, shall be an
Eligible Transferee.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or

 

16

--------------------------------------------------------------------------------


 

commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.11(b) hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.

 

“Equalization Maximum Amount” means that term as defined in
Section 9.5(b)(i) hereof.

 

“Equalization Percentage” means that term as defined in
Section 9.5(b)(ii) hereof.

 

“Equipment” means equipment, as that term is defined in the U.C.C.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to a
Pension Plan that presents a risk of the imposition of any liability on a
Company under Title IV of ERISA (other than for PBGC premiums due but not
delinquent) or of the imposition of a Lien under Code Section 430 or ERISA
Section 303 or 4068 on the assets of a Company; (b) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Controlled Group member is required
to provide security under Code Section 401(a)(29) or ERISA Section 307; (c) the
occurrence of a Reportable Event with respect to any Pension Plan as to which
notice is required to be provided to the PBGC; (d) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (e) the involvement of a Multiemployer Plan in any
reorganization under ERISA Section 4241; (f) the failure of an ERISA Plan (and
any related trust) that is intended to be qualified under Code Sections 401 and
501 to be so qualified; or (g) the taking by the PBGC of any steps to terminate
a Pension Plan or appoint a trustee to administer a Pension Plan, or the filing
by a Controlled Group member of a notice of intent to terminate a Pension Plan
(or treatment of a plan amendment as termination).

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Company sponsors,
maintains, contributes to, has liability with respect to or has an obligation to
contribute to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, or
a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
British Bankers Association’s London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg) for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to the Administrative Agent (or an affiliate of the
Administrative Agent, in the Administrative Agent’s discretion) by prime banks
in any Eurodollar market reasonably selected by the Administrative Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Excess Cash Flow” means, for any period, as determined on a Consolidated basis,
an amount equal to (a) the sum, without duplication, of (i) Consolidated EBITDA,
plus (ii) the decrease, if any, in Consolidated Working Capital as of the end of
such fiscal year of the Borrower over Consolidated Working Capital as of the end
of the prior fiscal year of the Borrower, plus (iii) the cash component, if any,
of any extraordinary gains during such period; minus (b) the sum, without
duplication, of (i) the aggregate amount of the scheduled or mandatory principal
payments made with respect to Consolidated Funded Indebtedness for such period,
(ii) Consolidated Interest Expenses paid in cash, (iii) Consolidated Income Tax
Expense paid in cash, (iv) Consolidated Unfunded Capital Expenditures, (v) the
increase, if any, in Consolidated Working Capital as of the end of such fiscal
year of the Borrower over Consolidated Working Capital as of the end of the
prior fiscal year of the Borrower, (vi) all cash charges added back to
“Consolidated EBITDA” pursuant to the definition thereof, (vii)  costs, fees and
expenses incurred in connection with an Acquisition permitted by Section 5.13
hereof, to the extent the same are capitalized and actually paid in cash by the
Credit Parties in such period, (viii) the cash component, if any, of any
extraordinary losses during such period, (ix) the purchase price (including
adjustments thereto) of Acquisitions permitted pursuant to Section 5.13 hereof,
to the extent actually paid in cash during such period from sources other than
the

 

18

--------------------------------------------------------------------------------


 

proceeds of capital stock or other equity interests issued by the Credit Parties
or the proceeds of any Consolidated Funded Indebtedness, (x) the amount of cash
actually paid by the Credit Parties for (A) joint venture equity Investments
that are Permitted Investments, or (B) Investments permitted pursuant to
Section 5.11(xiii) hereof, and (xi) the amount of cash payments actually made by
the Borrower in such period in connection with redemptions permitted pursuant to
Section 5.15(b) hereof; provided that, for the purposes of calculating Excess
Cash Flow for the fiscal year of the Borrower ending December 30, 2013,
(1) Excess Cash Flow for such period shall be calculated solely for the period
commencing on July 2, 2013 and ending on December 30, 2013, and (2) the change
in Consolidated Working Capital for such period shall be determined by comparing
the Consolidated Working Capital as of the end of such fiscal year and the
Consolidated Working Capital as of the Quarterly Reporting Period ending July 1,
2013.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Deposit Account” means a Deposit Account that is a trust or “special
account” on the records of the financial institution where such Deposit Account
is located that is exclusively comprised of funds for (a) payroll (and related
payroll taxes), (b) 401(k) and other retirement plans and employee benefits,
including rabbi trusts for deferred compensation, (c) health care benefits, and
(d) escrow arrangements (e.g., environmental indemnity accounts).

 

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act, at the time such guarantee or grant of security interest of such
Credit Party becomes, or would become, effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is, or becomes, illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Recipients
failure to comply with Section 3.2(c) or (d) or Section 11.10(f) and (c) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Letter of Credit” means that term as defined in
Section 2.2(b)(vii) hereof.

 

19

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four Quarterly Reporting Periods, the ratio of (a) (i) Consolidated
EBITDAR, minus (ii) Consolidated Income Tax Expense paid in cash, minus
(iii) Consolidated Maintenance Capital Expenditures; to (b) Consolidated Fixed
Charges.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
the Administrative Agent as issuer of the Letter of Credit, or, in the event
that the Administrative Agent either shall be unable to issue or the
Administrative Agent shall agree that another Revolving Lender may issue, a
Letter of Credit, such other Revolving Lender as shall agree to issue the Letter
of Credit in its own name, but in each instance on behalf of the Revolving
Lenders, and (b) as to any Existing Letter of Credit, KeyBank.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising

 

20

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization exercising such functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Material Domestic
Subsidiary that shall execute and deliver a Guaranty of Payment to the
Administrative Agent, or become a party by joinder to the Guaranty of Payment
that was executed on the Closing Date, subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial

 

21

--------------------------------------------------------------------------------


 

effect of a borrowing of money entered into by such Company to finance its
operations or capital requirements, and (l) any guaranty of any obligation
described in subparts (a) through (k) above.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, and
(b) Other Taxes.

 

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.

 

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment, wherein the Borrower or such Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in all intellectual property owned
by the Borrower or such Guarantor of Payment, as the same may from time to time
be amended, restated or otherwise modified.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be

 

22

--------------------------------------------------------------------------------


 

deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end of
the then current Interest Period.

 

“Inventory” means inventory, as that term is defined in the U.C.C.

 

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“ITU Application” means a trademark application filed with the United States
Patent and Trademark Office in Washington D.C. pursuant to 15 U.S.C. § 1051(b).

 

“JCSMM-NJ” means JCS Monmouth Mall — NJ, LLC, a Delaware limited liability
company.

 

“JCSMM-NJ LLC Agreement” means that certain Limited Liability Agreement of
JCSMM-NJ, as in effect on the date hereof.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to the Administrative Agent,
delivered by the Borrower or a Guarantor of Payment in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.

 

“Lead Arrangers Fee Letter” means that certain Lead Arrangers Fee Letter among
the Borrower, Merrill Lynch, Pierce, Fenner and Smith Incorporated, Bank of
America, N.A and the Administrative Agent, dated as of February 6, 2013.

 

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Fronting Lender and the Swing
Line Lender.

 

“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.

 

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Fronting Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty-five (365) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.

 

23

--------------------------------------------------------------------------------


 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Fifteen Million Dollars ($15,000,000).

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).

 

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) the sum of (i) Consolidated Funded Indebtedness (as of the end of the most
recently completed Quarterly Reporting Period), plus (ii) eight multiplied by
Consolidated Rent Expenses paid in cash (for the most recently completed four
Quarterly Reporting Periods); to (b) Consolidated EBITDAR (for the most recently
completed four Quarterly Reporting Periods).

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Loan” means a Revolving Loan, a Swing Loan or the Term Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document and the Lead Arrangers Fee Letter, as
any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced, and any other document delivered pursuant thereto.

 

“Mac” means Mac Parent LLC, a Delaware limited liability company.

 

“Mac Acquisition” means the Acquisition by the Borrower of Mac pursuant to the
Mac Acquisition Documents.

 

“Mac Acquisition Documents” means the Mac Purchase Agreement and each material
document executed and delivered in connection therewith.

 

“Mac Purchase Agreement” means that certain Purchase Agreement, dated as of
February 6, 2013 among Borrower, Mac, Restaurant Holdings LLC — Series A and the
additional Sellers party thereto.

 

24

--------------------------------------------------------------------------------


 

“Management Fees” means management, consulting or other similar fees paid by any
Company to an equity holder (other than a Company) of a Company or of an
Affiliate.

 

“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Companies taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, (c) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party, or (d) the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.

 

“Material Domestic Subsidiary” means a Domestic Subsidiary which meets any of
the following conditions:

 

(a)                                 the investments in and advances to such
Domestic Subsidiary by other Companies exceeds two and one-half percent (2.5%)
of the total assets of the Borrower (as determined on a Consolidated basis) as
of the end of the most recently completed fiscal year of the Borrower;

 

(b)                                 the Companies share of such Domestic
Subsidiary’s total assets exceeds two and one-half percent (2.5%) of the total
assets of the Borrower (as determined on a Consolidated Basis) as of the end of
the most recently completed fiscal year of the Borrower; or

 

(c)                                  the Companies’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Domestic Subsidiary,
exclusive of amounts attributable to any non-controlling interests, adjusted for
a pro-forma G&A expense (proportionate to consolidated G&A expense as a
percentage of revenues) and other adjustments as may be reasonably acceptable to
the Administrative Agent, exceeds five percent (5%) of such income of the
Borrower and its Subsidiaries Consolidated for the most recently completed
fiscal year of the Borrower;

 

provided that, with respect to Domestic Subsidiaries that are not classified as
Material Domestic Subsidiaries, if (i) the aggregate investments in and advances
to all such Domestic Subsidiaries by other Companies exceeds five percent (5%)
of the total assets of the Borrower (as determined on a Consolidated basis),
(ii) the aggregate share of the total assets of all such Domestic Subsidiaries
exceeds five percent (5%) of the total assets of the Borrower (as determined on
a Consolidated Basis) as of the end of the most recently completed fiscal year
of the Borrower, or (iii) the Companies’ equity in the income from continuing
operations before income taxes, extraordinary items and cumulative effect of a
change in accounting principle of all such Domestic Subsidiaries, exclusive of
amounts attributable to any non-controlling interests, adjusted for a pro-forma
G&A expense (proportionate to consolidated G&A expense as a percentage of
revenues) and other adjustments as may be reasonably acceptable to the
Administrative Agent, exceeds ten percent (10%) of such income of the Borrower
(as determined

 

25

--------------------------------------------------------------------------------


 

on a Consolidated basis) for the most recently completed fiscal year of the
Borrower; then, in each case, the Borrower shall promptly designate one or more
of such Domestic Subsidiaries as Material Domestic Subsidiaries and cause each
such Domestic Subsidiary to become a Guarantor of Payment pursuant to
Section 5.21 hereof.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Five Million
Dollars ($5,000,000).

 

“Material Recovery Determination Notice” means that term as defined in
Section 2.12(c)(iii) hereof.

 

“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or (b),
the proceeds received by the Companies from such loss, transfer or taking
exceeds Five Hundred Thousand Dollars ($500,000).

 

“Maximum Amount” means, for each Lender, the amount set forth under such
Lender’s name in the row titled “Maximum Amount” as set forth on Schedule 1
hereto, subject to decreases pursuant to Section 2.10(a) hereof, increases
pursuant to Section 2.10(b) hereof and assignments of interests pursuant to
Section 11.10 hereof; provided that the Maximum Amount for the Swing Line Lender
shall exclude the Swing Line Commitment (other than its pro rata share), and the
Maximum Amount of the Fronting Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).

 

“Maximum Rate” means that term as defined in Section 2.4(e) hereof.

 

“Maximum Revolving Amount” means One Hundred Fifty Million Dollars
($150,000,000), as such amount may be reduced pursuant to
Section 2.10(a) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Net Issuance Proceeds” means, in respect of any issuance of equity (excluding
any secondary equity offering), cash proceeds (including cash proceeds as and
when received in respect of non-cash proceeds received or receivables in
connection with such issuance), net of underwriting discounts and reasonable
out-of-pocket costs and expenses paid or incurred in connection therewith in
favor of any Person that is not an Affiliate of the Borrower.

 

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

 

26

--------------------------------------------------------------------------------


 

“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Fronting Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit;
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company pursuant to this Agreement or any other Loan Document;
and (f) all Related Expenses.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease (a) under which any
Company is also bound as the lessor or sublessor, or (b) arising incidental to
or as part of any Sale/Leaseback Transaction permitted pursuant to this
Agreement.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Original Closing Date” means October 29, 2012.

 

“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each such case imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
transfer taxes, charges or similar taxes or levies

 

27

--------------------------------------------------------------------------------


 

arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section 3.6
hereof).

 

“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (A) the
aggregate principal amount of all Loans outstanding, plus (B) the Letter of
Credit Exposure.

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Participant Register” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means a “pension plan” (within the meaning of ERISA Section 3(2))
subject to the provisions of Title IV of ERISA, other than a Multiemployer Plan,
that a Company or a Controlled Group member sponsors, maintains, contributes to,
has liability with respect to or has an obligation to contribute to such plan.

 

“Permitted Investment” means an investment of a Company made on or after the
Closing Date in the stock (or other debt or equity instruments) of a Person
(other than a Company), so long as (a) the Company making the investment is a
Credit Party; and (b) the aggregate amount of all such investments of all
Companies made on or after the Closing Date does not exceed (i) during any
fiscal year of the Borrower, an aggregate amount (as determined when each such
investment is made) of Ten Million Dollars ($10,000,000), and (ii) during the
Commitment Period, an aggregate amount (as determined when each such investment
is made) of Thirty Million Dollars ($30,000,000).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated as of the Closing Date, and any other Pledge Agreement executed
by any other Subsidiary on or after the Closing Date, as any of the foregoing
may from time to time be amended, restated or otherwise modified.

 

28

--------------------------------------------------------------------------------


 

“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.

 

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary.  (Schedule 3 hereto lists, as of the Closing
Date, all of the Pledged Securities.)

 

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts. 
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance.  Except as expressly authorized in this Agreement,
the right of the Administrative Agent and the Lenders to Proceeds specifically
set forth herein, or indicated in any financing statement, shall never
constitute an express or implied authorization on the part of the Administrative
Agent or any Lender to a Company’s sale, exchange, collection or other
disposition of any or all of the collateral securing the Obligations.

 

“Pro Forma Consolidated EBITDA” means, with respect to any target of an
Acquisition or disposition, Consolidated EBITDA for such target for the most
recently completed four consecutive Quarterly Reporting Periods (or other
appropriate annual period determined by the Administrative Agent and Borrower)
preceding the acquisition thereof, calculated on the same basis as set forth for
Consolidated EBITDA and adjusted as determined by the Borrower in good faith to
reflect operating expense reductions and other operating improvements or cost
synergies reasonably expected to result from such Acquisition or disposition,
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as reasonably satisfactory to the Required
Lenders.  With respect to any Acquisition consummated during such period, Pro
Forma Consolidated EBITDA allocated to each month prior to the acquisition
thereof included in the trailing four consecutive Quarterly Reporting Periods
for which Consolidated EBITDA is being calculated shall be added to Consolidated
EBITDA, and with respect to any disposition consummated within the period in
question, Consolidated EBITDA attributable to the Subsidiary, profit centers, or
other asset which is the

 

29

--------------------------------------------------------------------------------


 

subject of such disposition, from the beginning of such period until the date of
consummation of such disposition, shall be subtracted from Consolidated EBITDA.

 

“Quarterly Reporting Period” means the period established by Borrower as a
fiscal quarter of Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(g) hereof.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each Quarterly
Reporting Period.

 

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent and the Lenders
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserted until paid at the Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.

 

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA (except actions of general applicability by the Secretary of Labor
under Section 110 of such Act) as to which the PBGC has not waived the
requirement that it be notified of such event.

 

“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:

 

(a)                                 (i) during the Commitment Period, the
Revolving Amount, or (ii) after the Commitment Period, the Revolving Credit
Exposure; and

 

(b)                                 the principal outstanding on the Term Loan;

 

provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of

 

30

--------------------------------------------------------------------------------


 

Required Lenders, and (B) if there shall be two or more Lenders (that are not
Defaulting Lenders or Insolvent Lenders), Required Lenders shall constitute at
least two Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

 

“Restaurant Level Profits” means, with respect to any Person or business, total
revenues of such Person or business less unit-level cash expenses of such Person
or business.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of Management
Fees or other similar arrangement with any equity holder (other than a Company)
of a Company or an Affiliate.

 

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.10(b) hereof,
or decreased pursuant to Section 2.10(a) hereof.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the 
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Fronting Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Revolving
Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

 

31

--------------------------------------------------------------------------------


 

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.

 

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 11.10 hereof.

 

“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

 

“Sale/Leaseback Transaction” means any transaction involving the sale of fixed
assets owned by any Company that is in the possession of any customer or held
for rental to customers and the re-leasing of such fixed assets to any Company
(including the obtaining of financing for such sales) entered into in the
ordinary course of business, consistent with past practices.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among the Borrower or a Guarantor of Payment, the Administrative Agent
and a Securities Intermediary, dated on or after the Closing Date, to be in form
and substance reasonably satisfactory to the Administrative Agent, as the same
may from time to time be amended, restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means each Security Agreement, executed and delivered by a 
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated as of the Closing Date, and any other Security Agreement
executed after the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

 

32

--------------------------------------------------------------------------------


 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Landlord’s Waiver, each Control Agreement, each U.C.C. Financing Statement
or similar filing as to a jurisdiction located outside of the United States of
America filed in connection herewith or perfecting any interest created in any
of the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts  become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.

 

“Sponsor” means J.H. Whitney & Co. and its Controlled Investment Affiliates.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other

 

33

--------------------------------------------------------------------------------


 

Person (other than a corporation, partnership, limited liability company or
unlimited liability company) in which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

 

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Fifteen Million Dollars ($15,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.5(b) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) ten days after the date such Swing Loan is made, or (b) the last day of the
Commitment Period.

 

“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto).

 

“Term Lender” means a Lender with a percentage of the Term Loan Commitment as
set forth on Schedule 1 hereto, or that acquires a percentage of the Term Loan
Commitment pursuant to Section 11.10 hereof.

 

“Term Loan” means the loan made to the Borrower by the Term Lenders in
accordance with Section 2.3 hereof.

 

“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan in the original principal amount of Fifty Million Dollars
($50,000,000), with each Term Lender’s obligation to participate therein being
in the amount set forth under such Term Lender’s name in the row titled “Term
Loan Commitment Amount” as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof.

 

34

--------------------------------------------------------------------------------


 

“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan.

 

“Term Loan Maturity Date” means April 8, 2018.

 

“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.

 

“Total Commitment Amount” means the principal amount of One Hundred Fifty
Million Dollars ($150,000,000), as such amount may be increased pursuant to
Section 2.10(b) hereof, or decreased pursuant to Section 2.10(a) hereof.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

Section 1.2.  Accounting Terms.

 

(a)                                 Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.

 

(b)                                 If any change in the rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board (or any successor thereto or agency with similar function) with
respect to GAAP, or if the Borrower adopts the International Financial Reporting
Standards, and such change or adoption results in a change in the calculation of
any component (or components in the aggregate) of the financial covenants set
forth in Section 5.7 hereof or the related financial definitions, at the option
of the Administrative Agent, the Required Lenders or the Borrower, the parties
hereto will enter into good faith negotiations to amend such financial covenants
and financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Borrower shall be the
same in commercial effect after, as well as before, such change or adoption is
made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner

 

35

--------------------------------------------------------------------------------


 

so agreed); provided that, until so amended, such calculations shall continue to
be computed in accordance with GAAP as in effect prior to such change or
adoption.

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

Section 1.4.  Confirmation of Recitals.  The Borrower, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Lenders, during the Commitment Period and to the extent
hereinafter provided, shall make Loans to the Borrower, participate in Swing
Loans made by the Swing Line Lender to the Borrower, and issue or participate in
Letters of Credit at the request of the Borrower, in such aggregate amount as
the Borrower shall request pursuant to the Commitment; provided that in no event
shall the aggregate principal amount of all Loans and Letters of Credit
outstanding under this Agreement be in excess of the Total Commitment Amount.

 

(b)                                 Each Lender, for itself and not one for any
other, agrees to make Loans, participate in Swing Loans and issue or participate
in Letters of Credit, during the Commitment Period, on such basis that,
immediately after the completion of any borrowing by the Borrower or the
issuance of a Letter of Credit:

 

(i)                                     the aggregate outstanding principal
amount of Loans made by such Lender (other than Swing Loans made by the Swing
Line Lender), when combined with such Lender’s pro rata share, if any, of the
Letter of Credit Exposure and the Swing Line Exposure, shall not be in excess of
the Maximum Amount for such Lender; and

 

(ii)                                  with respect to each Specific Commitment,
the aggregate outstanding principal amount of Loans (other than Swing Loans)
made by such Lender with respect to such Specific Commitment shall represent
that percentage of the aggregate principal amount then outstanding on all Loans
(other than Swing Loans) within such Specific Commitment that shall be such
Lender’s Applicable Commitment Percentage.

 

Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.

 

(c)                                  The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof, as the Term Loan as described in Section 2.3
hereof, and as Swing Loans as described in

 

36

--------------------------------------------------------------------------------


 

Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit Commitment.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Revolving
Lenders shall make a Revolving Loan or Revolving Loans to the Borrower in such
amount or amounts as the Borrower, through an Authorized Officer, may from time
to time request, but not exceeding in aggregate principal amount at any time
outstanding hereunder the Revolving Credit Commitment, when such Revolving Loans
are combined with the Letter of Credit Exposure and the Swing Line Exposure. 
The Borrower shall have the option, subject to the terms and conditions set
forth herein, to borrow Revolving Loans, maturing on the last day of the
Commitment Period, by means of any combination of Base Rate Loans or Eurodollar
Loans.  Subject to the provisions of this Agreement, the Borrower shall be
entitled under this Section 2.2(a) to borrow Revolving Loans, repay the same in
whole or in part and re-borrow Revolving Loans hereunder at any time and from
time to time during the Commitment Period.  The aggregate outstanding amount of
all Revolving Loans shall be payable in full on the last day of the Commitment
Period.

 

(b)                                 Letters of Credit.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Fronting Lender
shall, in its own name, on behalf of the Revolving Lenders, issue such Letters
of Credit for the account of the Borrower or a Guarantor of Payment, as the
Borrower may from time to time request.  The Borrower shall not request any
Letter of Credit (and the Fronting Lender shall not be obligated to issue any
Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit Commitment, or (B) the Revolving
Credit Exposure would exceed the Revolving Credit Commitment.  The issuance of
each Letter of Credit shall confer upon each Revolving Lender the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Revolving Lender’s Applicable
Commitment Percentage.

 

(ii)                                  Request for Letter of Credit.  Each
request for a Letter of Credit shall be delivered to the Administrative Agent
(and to the Fronting Lender, if the Fronting Lender is a Lender other than the
Administrative Agent) by an Authorized Officer not later than 11:00 A.M.
(Eastern time) three Business Days prior to the date of the proposed issuance of
the Letter of Credit (or such shorter period as may be acceptable to the
Fronting Lender).  Each such request shall be in a form reasonably acceptable to
the Administrative Agent (and the Fronting Lender, if the Fronting Lender is a
Lender other than the Administrative Agent) and shall specify the face amount
thereof, whether such Letter of Credit is a commercial documentary or a standby
Letter of Credit, the account party, the beneficiary, the requested date of
issuance, amendment, renewal or extension, the expiry date thereof, and the
nature of the transaction or obligation to be supported thereby.  Concurrently
with each such request, the Borrower, and any  Guarantor of Payment for whose
account the Letter of Credit is to be issued, shall execute and deliver

 

37

--------------------------------------------------------------------------------


 

to the Fronting Lender an appropriate application and agreement, being in the
standard form of the Fronting Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by the Administrative
Agent.  The Administrative Agent shall give the Fronting Lender and each
Revolving Lender notice of each such request for a Letter of Credit.

 

(iii)                               Commercial Documentary Letters of Credit
Fees.  With respect to each Letter of Credit that shall be a commercial
documentary letter of credit and the drafts thereunder, whether issued for the
account of the Borrower or a Guarantor of Payment, the Borrower agrees to
(A) pay to the Administrative Agent, for the pro rata benefit of the Revolving
Lenders, a non-refundable commission based upon the undrawn amount of such
Letter of Credit, which shall be paid quarterly in arrears, on each Regularly
Scheduled Payment Date, in an amount equal to the aggregate sum of the Letter of
Credit Fee for such Letter of Credit for each day of such quarter; (B) pay to
the Administrative Agent, for the sole benefit of the Fronting Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewed at the rate of one-eighth
percent (1/8%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Fronting Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the
Fronting Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.

 

(iv)                              Standby Letters of Credit Fees.  With respect
to each Letter of Credit that shall be a standby letter of credit and the drafts
thereunder, if any, whether issued for the account of the Borrower or a
Guarantor of Payment, the Borrower agrees to (A) pay to the Administrative
Agent, for the pro rata benefit of the Revolving Lenders, a non-refundable
commission based upon the undrawn amount of such Letter of Credit, which shall
be paid quarterly in arrears, on each Regularly Scheduled Payment Date, in an
amount equal to the aggregate sum of the Letter of Credit Fee for such Letter of
Credit for each day of such quarter; (B) pay to the Administrative Agent, for
the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of one-eighth percent (1/8%) of the face amount
of such Letter of Credit; and (C) pay to the Administrative Agent, for the sole
benefit of the Fronting Lender, such other issuance, amendment, renewal,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are customarily charged by the Fronting Lender in respect of the
issuance and administration of similar letters of credit under its fee schedule
as in effect from time to time.

 

(v)                                 Refunding of Letters of Credit with
Revolving Loans.  Whenever a Letter of Credit shall be drawn, the Borrower shall
promptly reimburse the Fronting Lender for the amount drawn.  In the event that
the amount drawn shall not have been reimbursed by the Borrower within one
Business Day of the date of the drawing of such Letter of Credit, at the sole
option of the Administrative Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than the Administrative Agent), the Borrower shall be
deemed

 

38

--------------------------------------------------------------------------------


 

to have requested a Revolving Loan, subject to the provisions of Sections
2.2(a) and 2.6 hereof (other than the requirement set forth in
Section 2.6(d) hereof), in the amount drawn.  Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender).  Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever.  Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Fronting Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated.  The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(v) to reimburse, in full (other than
the Fronting Lender’s pro rata share of such borrowing), the Fronting Lender for
the amount drawn on such Letter of Credit.  Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder.  Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Lender has not
requested a Revolving Credit Note, its records relating to Revolving Loans) such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.

 

(vi)                              Participation in Letters of Credit.  If, for
any reason, the Administrative Agent (and the Fronting Lender if the Fronting
Lender is a Lender other than the Administrative Agent) shall be unable to or,
in the opinion of the Administrative Agent, it shall be impracticable to,
convert any amount drawn under a Letter of Credit to a Revolving Loan pursuant
to the preceding subsection, the Administrative Agent (and the Fronting Lender
if the Fronting Lender is a Lender other than the Administrative Agent) shall
have the right to request that each Revolving Lender fund a participation in the
amount due with respect to such Letter of Credit, and the Administrative Agent
shall promptly notify each Revolving Lender thereof (by facsimile or email
confirmed by telephone, or telephone confirmed in writing).  Upon such notice,
but without further action, the Fronting Lender hereby agrees to grant to each
Revolving Lender, and each Revolving Lender hereby agrees to acquire from the
Fronting Lender, an undivided participation interest in the amount due with
respect to such Letter of Credit in an amount equal to such Revolving Lender’s
Applicable Commitment Percentage of the principal amount due with respect to
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Fronting Lender, such Revolving Lender’s ratable share of the amount due
with respect to such Letter of Credit (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage).  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in the
amount due under any Letter of Credit that is drawn but not reimbursed by the
Borrower pursuant to this subsection

 

39

--------------------------------------------------------------------------------


 

(vi) shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  Each Revolving Lender shall comply with its
obligation under this subsection (vi) by wire transfer of immediately available
funds, in the same manner as provided in Section 2.6 hereof with respect to
Revolving Loans.  Each Revolving Lender is hereby authorized to record on its
records such Revolving Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.  In addition, each Lender agrees to risk
participate in the Existing Letters of Credit as provided in subsection
(vii) below.

 

(vii)                           Existing Letters of Credit.  Schedule 2.2 hereto
contains a description of all letters of credit outstanding on, and to continue
in effect after, the Closing Date.  Each such letter of credit issued by a bank
that is or becomes a Revolving Lender under this Agreement on the Closing Date
(each, an “Existing Letter of Credit”) shall constitute a “Letter of Credit” for
all purposes of this Agreement, issued, for purposes of
Section 2.2(b)(vi) hereof, on the Closing Date.  The Borrower, the
Administrative Agent and the Revolving Lenders hereby agree that, from and after
such date, the terms of this Agreement shall apply to the Existing Letters of
Credit, superseding any other agreement theretofore applicable to them to the
extent inconsistent with the terms hereof.  Notwithstanding anything to the
contrary in any reimbursement agreement applicable to the Existing Letters of
Credit, the fees payable in connection with each Existing Letter of Credit to be
shared with the Revolving Lenders shall accrue from the Closing Date at the rate
provided in Section 2.2(b)(iii) and (iv) hereof.

 

(viii)                        Requests for Letters of Credit When One or More
Revolving Lenders are Affected Lenders.  If a Letter of Credit is requested at
such time that a Revolving Lender is an Affected Lender hereunder, then (A) such
Letter of Credit shall be issued to the extent that the Administrative Agent and
the Fronting Lender shall have entered into satisfactory (to the Administrative
Agent and the Fronting Lender) arrangements with the Borrower or such Affected
Lender to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender, or (B) the Administrative Agent shall issue a Letter of Credit
in an amount equal to (1) the amount of the requested Letter of Credit, less
(2) the Applicable Commitment Percentage of such Affected Lender multiplied by
the amount of the requested Letter of Credit.

 

(ix)                              Letters of Credit Issued and Outstanding When
One or More Revolving Lenders are Affected Lenders.  With respect to any Letters
of Credit that have been issued and are outstanding at the time any Revolving
Lender is an Affected Lender, the Administrative Agent (and the Fronting Lender)
shall have the right to request that the Borrower or such Affected Lender cash
collateralize, in form and substance reasonably satisfactory to the
Administrative Agent (and the Fronting Lender), such Letters of Credit so as to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Swing Loans.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Swing Line
Lender shall make a Swing Loan or Swing Loans to the Borrower in such amount or
amounts as the Borrower, through an Authorized Officer, may from time to time
request and to which the Swing Line Lender may agree; provided that the Borrower
shall not request any Swing Loan if, after giving effect thereto, (A) the
Revolving Credit Exposure would exceed the Revolving Credit Commitment, or
(B) the Swing Line Exposure would exceed the Swing Line Commitment.  Each Swing
Loan shall be due and payable on the Swing Loan Maturity Date applicable
thereto.

 

(ii)                                  Refunding of Swing Loans.  If the Swing
Line Lender so elects, by giving notice to the Borrower and the Revolving
Lenders, the Borrower agrees that the Swing Line Lender shall have the right, in
its sole discretion, to require that the then outstanding Swing Loans be
refinanced as a Revolving Loan.  Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to the Borrower hereunder.  Upon
receipt of such notice by the Borrower and the Revolving Lenders, the Borrower
shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of such Swing Loan in accordance with Sections 2.2(a) and 2.6
hereof (other than the requirement set forth in Section 2.6(d) hereof).  Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Revolving Lender has not requested a Revolving Credit Note, by the records of
the Administrative Agent and such Revolving Lender).  Each Revolving Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Revolving Lender acknowledges and agrees
that such Revolving Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Swing Line Lender, of the proceeds of such Revolving Loan shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.  Each
Revolving Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.

 

(iii)                               Participation in Swing Loans.  If, for any
reason, the Swing Line Lender is unable to or, in the opinion of the
Administrative Agent, it is impracticable to, convert any Swing Loan to a
Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on any day
that a Swing Loan is outstanding (whether before or after the maturity thereof),
the Administrative Agent shall have the right to request that each Revolving
Lender fund a participation in such Swing Loan, and the Administrative Agent
shall promptly notify

 

41

--------------------------------------------------------------------------------


 

each Revolving Lender thereof (by facsimile or email confirmed by telephone, or
telephone confirmed in writing).  Upon such notice, but without further action,
the Swing Line Lender hereby agrees to grant to each Revolving Lender, and each
Revolving Lender hereby agrees to acquire from the Swing Line Lender, an
undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Revolving Lender’s Applicable Commitment
Percentage of the principal amount of such Swing Loan.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the benefit of the Swing Line Lender, such Revolving
Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage).  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated.  Each
Revolving Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans to be
made by such Revolving Lender.

 

(iv)                              Requests for Swing Loan When One or More
Revolving Lenders are Affected Lenders.  No Swing Loan shall be requested or
issued hereunder if any Revolving Lender is at such time an Affected Lender
hereunder, unless the Administrative Agent has entered into satisfactory (to the
Administrative Agent and the Swing Line Lender) arrangements with the Borrower
or such Affected Lender to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender (including, without limitation, the posting of
cash collateral).

 

(v)                                 Swing Loans Outstanding When One or More
Revolving Lenders are Affected Lenders.  With respect to any Swing Loans that
are outstanding at the time any Revolving Lender is an Affected Lender, the
Administrative Agent shall have the right to require that the Borrower or such
Affected Lender cash collateralize, in form and substance reasonably
satisfactory to the Administrative Agent, such Swing Loans so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

 

Section 2.3.  Term Loan Commitment.  Subject to the terms and conditions of this
Agreement, the Term Lenders shall make the Term Loan to the Borrower on the
Closing Date, in the amount of the Term Loan Commitment.  The Term Loan shall be
payable in consecutive quarterly installments, in the amounts set forth in the
table below, commencing September 30, 2013, and continuing on each Regularly
Scheduled Payment Date thereafter, with the balance thereof payable in full on
the Term Loan Maturity Date.

 

42

--------------------------------------------------------------------------------


 

 

Year

 

End of First
Quarterly
Reporting Period

 

End of Second
Quarterly Reporting
Period

 

End of Third
Quarterly
Reporting Period

 

End of Fourth
Quarterly
Reporting Period

 

2013

 

n/a

 

n/a

 

$

625,000.00

 

$

625,000.00

 

2014

 

$

625,000.00

 

$

625,000.00

 

$

937,500.00

 

$

937,500.00

 

2015

 

$

937,500.00

 

$

937,500.00

 

$

937,500.00

 

$

937,500.00

 

2016

 

$

937,500.00

 

$

937,500.00

 

$

1,250,000.00

 

$

1,250,000.00

 

2017

 

$

1,250,000.00

 

$

1,250,000.00

 

$

1,250,000.00

 

$

1,250,000.00

 

2018

 

$

1,250,000.00

 

n/a

 

n/a

 

n/a

 

 

The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans.  The Term Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans and may, pursuant to
Section 2.6(c) hereof, be converted from a Base Rate Loan to one or more
Eurodollar Loans, or from a Eurodollar Loan to a Base Rate Loan.  Once the Term
Loan is made, any portion of the Term Loan repaid may not be re-borrowed.  The
Term Loan Commitment shall terminate on the date that the Term Loan has been
made.

 

Section 2.4.  Interest.

 

(a)                                 Revolving Loans.

 

(i)                                     Base Rate Loan.  The Borrower shall pay
interest on the unpaid principal amount of a Revolving Loan that is a Base Rate
Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate from time to time in effect.  Interest on such Base Rate Loan
shall be payable, commencing July 1, 2013, and continuing on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.

 

(ii)                                  Eurodollar Loans.  The Borrower shall pay
interest on the unpaid principal amount of each Revolving Loan that is a
Eurodollar Loan outstanding from time to time, with the interest rate to be
fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin for Eurodollar Loans), at the Derived
Eurodollar Rate.  Interest on such Eurodollar Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that, if
an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).

 

(b)                                 Swing Loans.  The Borrower shall pay
interest to the Administrative Agent, for the sole benefit of the Swing Line
Lender (and any Revolving Lender that shall have funded a participation in such
Swing Loan), on the unpaid principal amount of each Swing Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate from time
to time in effect.  Interest on each Swing Loan shall be payable on the Swing
Loan Maturity Date applicable thereto. Each Swing Loan shall bear interest for a
minimum of one day.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Term Loan.

 

(i)                                     Base Rate Loan.  With respect to any
portion of the Term Loan that is a Base Rate Loan, the Borrower shall pay
interest on the unpaid principal amount thereof outstanding from time to time
from the date thereof until paid, commencing July 1, 2013, and continuing on
each Regularly Scheduled Payment Date thereafter and on the Term Loan Maturity
Date, at the Derived Base Rate from time to time in effect.

 

(ii)                                  Eurodollar Loans.  With respect to any
portion of the Term Loan that is a Eurodollar Loan, the Borrower shall pay
interest on the unpaid principal amount of such Eurodollar Loan outstanding from
time to time, with the interest rate to be fixed in advance on the first day of
the Interest Period applicable thereto through the last day of the Interest
Period applicable thereto (but subject to changes in the Applicable Margin for
Eurodollar Loans), at the Derived Eurodollar Rate.  Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).

 

(d)                                 Default Rate.  Anything herein to the
contrary notwithstanding, if an Event of Default shall occur, upon the election
of the Required Lenders, (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from the Borrower hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate; provided that, (A) during an Event of Default
under Section 8.11(b) hereof, the applicable Default Rate shall apply without
any election or action on the part of the Administrative Agent or any Lender,
and (B) if any such Event of Default is waived in writing by the Required
Lenders (and no other Event of Default shall exist), any increase in interest
rates or fees instituted pursuant to this Section 2.4(d) shall be rescinded as
of the date of such waiver.

 

(e)                                  Limitation on Interest.  In no event shall
the rate of interest hereunder exceed the maximum rate allowable by law. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

 

44

--------------------------------------------------------------------------------


 

Section 2.5.  Evidence of Indebtedness.

 

(a)                                 Revolving Loans.  Upon the request of a
Revolving Lender, to evidence the obligation of the Borrower to repay the
portion of the Revolving Loans made by such Revolving Lender and to pay interest
thereon, the Borrower shall execute a Revolving Credit Note, payable to the
order of such Revolving Lender in the principal amount equal to its Applicable
Commitment Percentage of the Revolving Amount, or, if less, the aggregate unpaid
principal amount of Revolving Loans made by such Revolving Lender; provided that
the failure of a Revolving Lender to request a Revolving Credit Note shall in no
way detract from the Borrower’s obligations to such Revolving Lender hereunder.

 

(b)                                 Swing Loans.  Upon the request of the Swing
Line Lender, to evidence the obligation of the Borrower to repay the Swing Loans
and to pay interest thereon, the Borrower shall execute a Swing Line Note,
payable to the order of the Swing Line Lender in the principal amount of the
Swing Line Commitment, or, if less, the aggregate unpaid principal amount of
Swing Loans made by the Swing Line Lender; provided that the failure of the
Swing Line Lender to request a Swing Line Note shall in no way detract from the
Borrower’s obligations to the Swing Line Lender hereunder.

 

(c)                                  Term Loan.  Upon the request of a Term
Lender, to evidence the obligation of the Borrower to repay the portion of the
Term Loan made by such Term Lender and to pay interest thereon, the Borrower
shall execute a Term Note, payable to the order of such Term Lender in the
principal amount of its Applicable Commitment Percentage of the Term Loan
Commitment; provided that the failure of such Term Lender to request a Term Note
shall in no way detract from the Borrower’s obligations to such Term Lender
hereunder.

 

Section 2.6.  Notice of Loans and Credit Events; Funding of Loans.

 

(a)                                 Notice of Loans and Credit Events.  The
Borrower, through an Authorized Officer, shall provide to the Administrative
Agent a Notice of Loan prior to (i) 12:00 P.M. (Eastern time) on the proposed
date of borrowing of, or conversion of a Loan to, a Base Rate Loan,
(ii) 12:00 P.M. (Eastern time) three Business Days prior to the proposed date of
borrowing of, continuation of, or conversion of a Loan to, a Eurodollar Loan,
and (iii) 2:00 P.M. (Eastern time) on the proposed date of borrowing of a Swing
Loan (or such later time as agreed to from time to time by the Swing Line
Lender).  An Authorized Officer of the Borrower may verbally request a Loan, so
long as a Notice of Loan is received by the end of the same Business Day, and,
if the Administrative Agent or any Lender provides funds or initiates funding
based upon such verbal request, the Borrower shall bear the risk with respect to
any information regarding such funding that is later determined to have been
incorrect.  The Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

 

(b)                                 Funding of Loans.  The Administrative Agent
shall notify the appropriate Lenders of the date, amount and Interest Period (if
applicable) promptly upon the receipt of a Notice of Loan (other than for a
Swing Loan, or a Revolving Loan to be funded as a Swing Loan), and, in any
event, by 2:00 P.M. (Eastern time) on the date such Notice of Loan is received. 
On the date that the Credit Event set forth in such Notice of Loan is to occur,
each applicable Lender shall

 

45

--------------------------------------------------------------------------------


 

provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it.  If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Lender, the Administrative Agent shall
have the right, upon prior notice to the Borrower, to debit any account of the
Borrower or otherwise receive such amount from the Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b).  The Administrative Agent shall
also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and the Administrative Agent shall elect to
provide such funds.

 

(c)                                  Conversion and Continuation of Loans.

 

(i)                                     At the request of the Borrower to the
Administrative Agent, subject to the notice and other provisions of this
Agreement, the appropriate Lenders shall convert a Base Rate Loan to one or more
Eurodollar Loans at any time and shall convert a Eurodollar Loan to a Base Rate
Loan on any Interest Adjustment Date applicable thereto.  Swing Loans may be
converted by the Swing Line Lender to Revolving Loans in accordance with
Section 2.2(c)(ii) hereof.

 

(ii)                                  At the request of the Borrower to the
Administrative Agent, subject to the notice and other provisions of this
Agreement, the appropriate Lenders shall continue one or more Eurodollar Loans
as of the end of the applicable Interest Period as a new Eurodollar Loan with a
new Interest Period.

 

(d)                                 Minimum Amount for Loans.  Each request for:

 

(i)                                     a Base Rate Loan shall be in an amount
of not less than Five Hundred Thousand Dollars ($500,000), increased by
increments of One Hundred Thousand Dollars ($100,000);

 

(ii)                                  a Eurodollar Loan shall be in an amount of
not less than One Million Dollars ($1,000,000), increased by increments of Two
Hundred Fifty Thousand Dollars ($250,000); and

 

(iii)                               a Swing Loan shall be in an amount of not
less than Five Hundred Thousand Dollars ($500,000), or such lower amount as may
be agreed to by the Swing Line Lender.

 

(e)                                  Interest Periods.  The Borrower shall not
request that Eurodollar Loans be outstanding for more than ten different
Interest Periods at the same time.

 

(f)                                   Advancing of Non Pro-Rata Revolving
Loans.  Notwithstanding anything in this Agreement to the contrary, if the
Borrower requests a Revolving Loan pursuant to Section 2.6(a) hereof (and all
conditions precedent set forth in Section 4.1 hereof are met) at a time when one
or more Revolving Lenders are Defaulting Lenders, the Administrative Agent shall
have the option,

 

46

--------------------------------------------------------------------------------


 

in its reasonable discretion, to require (and, at the request of the Borrower,
shall require) the non-Defaulting Lenders to honor such request by making a non
pro-rata Revolving Loan to the Borrower in an amount equal to (i) the amount
requested by the Borrower, minus (ii) the portions of such Revolving Loan that
should have been made by such Defaulting Lenders.  For purposes of such
Revolving Loans, the Revolving Lenders that are making such Revolving Loan shall
do so in an amount equal to their Applicable Commitment Percentages of the
amount requested by the Borrower.  For the avoidance of doubt, in no event shall
the aggregate outstanding principal amount of Loans made by a Lender (other than
Swing Loans made by the Swing Line Lender), when combined with such Lender’s pro
rata share, if any, of the Letter of Credit Exposure and the Swing Line
Exposure, be in excess of the Maximum Amount for such Lender.

 

Section 2.7.  Payment on Loans and Other Obligations.

 

(a)                                 Payments Generally.  Each payment made
hereunder by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)                                 Payments from Borrower.  All payments
(including prepayments) to the Administrative Agent of the principal of or
interest on each Loan or other payment, including but not limited to principal,
interest, fees or any other amount owed by the Borrower under this Agreement,
shall be made in Dollars.  All payments described in this subsection (b) shall
be remitted to the Administrative Agent, at the address of the Administrative
Agent for notices referred to in Section 11.4 hereof for the account of the
appropriate Lenders (or the Fronting Lender or the Swing Line Lender, as
appropriate) not later than 12:00 P.M. (Eastern time) on the due date thereof in
immediately available funds.  Any such payments received by the Administrative
Agent (or the Fronting Lender or the Swing Line Lender) after 12:00 P.M.
(Eastern time) shall be deemed to have been made and received on the next
Business Day.

 

(c)                                  Payments to Lenders.  Upon the
Administrative Agent’s receipt of payments hereunder, the Administrative Agent
shall immediately distribute to the appropriate Lenders (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in the Swing Loans, or, with respect to Letters of
Credit, certain of which payments shall be paid to the Fronting Lender) their
respective ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by the Administrative Agent for the account
of such Lender.  Payments received by the Administrative Agent shall be
delivered to the Lenders in immediately available funds.  Each Lender shall
record any principal, interest or other payment, the principal amounts of Base
Rate Loans, Eurodollar Loans, Swing Loans and Letters of Credit, all prepayments
and the applicable dates, including Interest Periods, with respect to the Loans
made, and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of the Borrower under this Agreement or any Note. 
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to the Loans and Letters of Credit set forth on
the records of the Administrative Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.

 

47

--------------------------------------------------------------------------------


 

(d)                                 Timing of Payments.  Whenever any payment to
be made hereunder, including, without limitation, any payment to be made on any
Loan, shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next Business Day and such extension of time shall
in each case be included in the computation of the interest payable on such
Loan; provided that, with respect to a Eurodollar Loan, if the next Business Day
shall fall in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

 

(e)                                  Affected Lender.  To the extent that the
Administrative Agent receives any payments or other amounts for the account of a
Revolving Lender that is an Affected Lender, at the discretion of the
Administrative Agent, such Affected Lender shall be deemed to have requested
that the Administrative Agent use such payment or other amount (or any portion
thereof, at the discretion of the Administrative Agent) first, to cash
collateralize its unfunded risk participation in Swing Loans and the Letters of
Credit pursuant to Sections 2.2(b)(vi), 2.2(c)(iii) and 2.5(b) hereof, and, with
respect to any Defaulting Lender, second, to fulfill its obligations to make
Loans.

 

(f)                                   Payment of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, at the reasonable
discretion of the Administrative Agent, in order to pay Revolving Loans that
were not advanced pro rata by the Revolving Lenders, any payment of any Loan may
first be applied to such Revolving Loans that were not advanced pro rata.

 

Section 2.8.  Prepayment.

 

(a)                                 Right to Prepay.

 

(i)                                     The Borrower shall have the right at any
time or from time to time to prepay, on a pro rata basis for all of the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in such
Swing Loan), all or any part of the principal amount of the Loans then
outstanding, as designated by the Borrower, representing the obligations under
any Specific Commitment with the proceeds of such prepayment to be distributed
on a pro rata basis to the holders of the Specific Commitment being prepaid. 
Such payment shall include interest accrued on the amount so prepaid to the date
of such prepayment and any amount payable under Article III hereof with respect
to the amount being prepaid.  Prepayments of Base Rate Loans shall be without
any premium or penalty.  Each prepayment of the Term Loan and the Additional
Term Loan Facility (if any) shall be applied to the remaining payments of
principal of such facility on a pro rata basis.

 

(ii)                                  The Borrower shall have the right, at any
time or from time to time, to prepay, for the benefit of the Swing Line Lender
(and any Revolving Lender that has funded a participation in such Swing Loan),
all or any part of the principal amount of the Swing Loans then outstanding, as
designated by the Borrower, plus interest accrued on the amount so prepaid to
the date of such prepayment.

 

48

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything in this Section 2.8
or otherwise to the contrary, at the discretion of the Administrative Agent, in
order to prepay Revolving Loans made to the Borrower that were not advanced pro
rata by all of the Revolving Lenders, any prepayment of a Loan shall first be
applied to Revolving Loans made by the Revolving Lenders during any period in
which a Defaulting Lender or Insolvent Lender shall exist.

 

(b)                                 Notice of Prepayment.  The Borrower shall
give the Administrative Agent irrevocable written notice of prepayment of (i) a
Base Rate Loan or Swing Loan by no later than 12:00 P.M. (Eastern time) on the
Business Day on which such prepayment is to be made, and (ii) a Eurodollar Loan
by no later than 1:00 P.M. (Eastern time) three Business Days before the
Business Day on which such prepayment is to be made.

 

(c)                                  Minimum Amount for Eurodollar Loans.  Each
prepayment of a Eurodollar Loan shall be in the principal amount of not less
than One Million Dollars ($1,000,000), or the principal amount of such Loan, or,
with respect to a Swing Loan, the principal balance of such Swing Loan, except
in the case of a mandatory payment pursuant to Section 2.12(c) or Article III
hereof.

 

Section 2.9.  Commitment and Other Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent, for the ratable account of the Revolving Lenders, as a
consideration for the Revolving Credit Commitment, a commitment fee, for each
day from the Closing Date through the last day of the Commitment Period, in an
amount equal to (i) (A) the Revolving Amount at the end of such day, minus
(B) the Revolving Credit Exposure (exclusive of the Swing Line Exposure) at the
end of such day, multiplied by (ii) the Applicable Commitment Fee Rate in effect
on such day divided by three hundred sixty (360).  The commitment fee shall be
payable quarterly in arrears, commencing on July 1, 2013 and continuing on each
Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.

 

(b)                                 Administrative Agent Fee.  The Borrower
shall pay to the Administrative Agent, for its sole benefit, the annual
administrative fees set forth in the Lead Arrangers Fee Letter or as otherwise
agreed to in writing between the Borrower and the Administrative Agent.

 

Section 2.10.  Modifications to Commitments.

 

(a)                                 Optional Reduction of Revolving Credit
Commitment.  The Borrower may at any time and from time to time permanently
reduce in whole or ratably in part the Revolving Amount to an amount not less
than the then existing Revolving Credit Exposure, by giving the Administrative
Agent not fewer than three Business Days’ written notice of such reduction,
provided that any such partial reduction shall be in an aggregate amount, for
all of the Lenders, of not less than Five Million Dollars ($5,000,000),
increased in increments of Five Hundred Thousand Dollars ($500,000).  The
Administrative Agent shall promptly notify each Revolving Lender of the date of
each such reduction and such Revolving Lender’s proportionate share thereof. 
After each such partial reduction, the commitment fees payable hereunder shall
be calculated upon the Revolving Amount as so reduced.  If the Borrower reduces
in whole the

 

49

--------------------------------------------------------------------------------


 

Revolving Credit Commitment, on the effective date of such reduction (the
Borrower having prepaid in full the unpaid principal balance, if any, of the
Revolving Loans, together with all interest (if any) and commitment and other
fees accrued and unpaid with respect thereto, and provided that no Letter of
Credit Exposure or Swing Line Exposure shall exist), all of the Revolving Credit
Notes shall be delivered to the Administrative Agent marked “Canceled” and the
Administrative Agent shall redeliver such Revolving Credit Notes to the
Borrower.  Any partial reduction in the Revolving Amount shall be effective
during the remainder of the Commitment Period.  Upon each decrease of the
Revolving Amount, the Maximum Revolving Amount and the Total Commitment Amount
shall be decreased by the same amount.

 

(b)                                 Increase in Commitment.

 

(i)                                     At any time during the Commitment
Increase Period, the Borrower may request that the Administrative Agent increase
the Total Commitment Amount by (A) increasing the Revolving Amount from the
Closing Revolving Amount up to an amount that shall not exceed the Maximum
Revolving Amount, or (B) adding an additional term loan facility to this
Agreement (the “Additional Term Loan Facility”) (which Additional Term Loan
Facility shall be subject to subsection (c) below); provided that the aggregate
amount of all increases (revolver and term) made pursuant to this subsection
(b) shall not exceed Fifty Million Dollars ($50,000,000).  Each such request for
an increase shall be in an amount of at least Ten Million Dollars ($10,000,000),
increased by increments of One Million Dollars ($1,000,000), and may be made by
either (1) increasing, for one or more Revolving Lenders, with their prior
written consent, their respective Revolving Credit Commitments, (2) adding a new
commitment for one or more Lenders, with their prior written consent, with
respect to the Additional Term Loan Facility, or (3) including one or more
Additional Lenders, each with a new commitment under the Revolving Credit
Commitment or the Additional Term Loan Facility, as a party to this Agreement
(each an “Additional Commitment” and, collectively, the “Additional
Commitments”).

 

(ii)                                  During the Commitment Increase Period, all
of the Lenders agree that the Administrative Agent, in its reasonable
discretion, may permit one or more Additional Commitments upon satisfaction of
the following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) each Additional Commitment from an
Additional Lender, if any, shall be in an amount of at least Ten Million Dollars
($10,000,000), (C) the Administrative Agent shall provide to the Borrower and
each Lender a revised Schedule 1 to this Agreement, including revised Applicable
Commitment Percentages for each of the Lenders, if appropriate, at least three
Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and (D) the
Borrower shall execute and deliver to the Administrative Agent and the
applicable Lenders such replacement or additional Notes as shall be required by
the Administrative Agent (and requested by such Lender or Lenders).  The Lenders
hereby authorize the Administrative Agent to execute each Additional Lender
Assumption Agreement on behalf of the Lenders.

 

50

--------------------------------------------------------------------------------


 

(iii)                               On each Additional Lender Assumption
Effective Date with respect to the Specific Commitment being increased, as
appropriate, the Lenders shall make adjustments among themselves with respect to
the Loans then outstanding and amounts of principal, interest, commitment fees
and other amounts paid or payable with respect thereto as shall be necessary, in
the opinion of the Administrative Agent, in order to reallocate among the
applicable Lenders such outstanding amounts, based on the revised Applicable
Commitment Percentages and to otherwise carry out fully the intent and terms of
this Section 2.10(b) (and the Borrower shall pay to the applicable Lenders any
amounts that would be payable pursuant to Section 3.3 hereof if such adjustments
among the applicable Lenders would cause a prepayment of one or more Eurodollar
Loans).  In connection therewith, it is understood and agreed that the Maximum
Amount of any Lender will not be increased (or decreased except pursuant to
subsection (a) hereof) without the prior written consent of such Lender.  The
Borrower shall not request any increase in the Total Commitment Amount pursuant
to this subsection (b) if a Default or an Event of Default shall then exist, or,
after giving pro forma effect to any such increase, would exist.  At the time of
any such increase, at the request of the Administrative Agent, the Credit
Parties and the Lenders shall enter into an amendment to evidence such increase
and to address related provisions as deemed necessary or appropriate by the
Administrative Agent.  Upon each increase of the Revolving Amount or addition of
the Additional Term Loan Facility, the Total Commitment Amount shall be
increased by the same amount.

 

(c)                                  Additional Term Loan Facility.

 

(i)                                     The Additional Term Loan Facility
(A) shall rank pari passu in right of payment with the Revolving Loans and the
Term Loan, (B) shall not mature earlier than the last day of the Commitment
Period (but may have amortization prior to such date), and (C) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans and the Term Loan, including, without limitation, similar
amortization and interest for the Additional Term Loan Facility.

 

(ii)                                  The Additional Term Loan Facility may be
added hereunder pursuant to an amendment or restatement (the “Additional Term
Loan Facility Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender providing a commitment with
respect to the Additional Term Loan Facility, each Additional Lender providing a
commitment with respect to the Additional Term Loan Facility, and the
Administrative Agent.  Notwithstanding anything herein to the contrary, the
Additional Term Loan Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of Section 2.10(b) and (c) hereof
(including, without limitation, amendments to the definitions in this Agreement
and Section 9.8 hereof for the purpose of treating such Additional Term Loan
Facility pari passu with the other Loans).

 

51

--------------------------------------------------------------------------------


 

Section 2.11.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

 

Section 2.12.  Mandatory Payments.

 

(a)                                 Revolving Credit Exposure.  If, at any time,
the Revolving Credit Exposure shall exceed the Revolving Credit Commitment, the
Borrower shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Revolving Loans
sufficient to bring the Revolving Credit Exposure within the Revolving Credit
Commitment.

 

(b)                                 Swing Line Exposure.  If, at any time, the
Swing Line Exposure shall exceed the Swing Line Commitment, the Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Swing Loans sufficient to bring the
Swing Line Exposure within the Swing Line Commitment.

 

(c)                                  Mandatory Prepayments.  The Borrower shall,
until the Term Loan is paid in full, make Mandatory Prepayments (each a
“Mandatory Prepayment”) in accordance with the following provisions:

 

(i)                                     Excess Cash Flow.  If the ratio of
(A) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal year of the Borrower); to (B) Consolidated EBITDA (for the most
recently completed fiscal year of the Borrower), calculated for a fiscal year of
the Borrower (commencing with the fiscal year ending December 30, 2013), is:

 

(1)                                 greater than or equal to 2.00 to 1.00, then
the Borrower shall, on or before April 15th of the year following such fiscal
year, make a Mandatory Prepayment in an amount of not less than fifty percent
(50%) of the Excess Cash Flow (if any) for such fiscal year (or, for the 2013
fiscal year of the Borrower, Excess Cash Flow for the period commencing on
July 2, 2013 and ending on December 30, 2013); or

 

(2)                                 less than 2.00 to 1.00 but greater than or
equal to 1.50 to 1.00, then the Borrower shall, on or before April 15th of the
year following such fiscal year, make a Mandatory Prepayment in an amount not
less than twenty-five percent (25%) of the Excess Cash Flow (if any) for such
fiscal year (or, for the 2013 fiscal year of the Borrower, Excess Cash Flow for
the period commencing on July 2, 2013 and ending on December 30, 2013);

 

52

--------------------------------------------------------------------------------


 

provided that, notwithstanding anything in this Section 2.12(c)(i) to the
contrary, the amount of any such Mandatory Prepayment required to be made
pursuant to this Section 2.12(c)(i) for a particular fiscal year of the Borrower
shall be reduced by the total of (y) the aggregate principal amount of all
voluntary prepayments made pursuant to Section 2.8(a) hereof on the principal
outstanding on the Term Loan during such fiscal year (so long as such voluntary
prepayments were applied in the manner set forth in Section 2.12(e) hereof), and
(z) the aggregate principal amount of all voluntary prepayments made pursuant to
Section 2.8(a) hereof on the principal outstanding on any Revolving Loans in
such fiscal year (so long as such voluntary prepayments were simultaneously
accompanied by a corresponding permanent reduction in the Revolving Credit
Commitment pursuant to Section 2.10(a) hereof).

 

(ii)                                  Sale of Assets.  Upon the sale or other
disposition of any assets by a Company (permitted pursuant to Section 5.12
hereof) to any Person other than to another Company or in the ordinary course of
business, and, to the extent the proceeds of such sale or other disposition are
in excess of Five Hundred Thousand Dollars ($500,000) during any fiscal year of
the Borrower and are not to be reinvested in fixed assets or other similar
assets within two hundred seventy (270) days of such sale or other disposition,
the Borrower shall make a Mandatory Prepayment, on the date of such sale or
other disposition, in an amount equal to one hundred percent (100%) of the cash
proceeds of such disposition net of amounts required to pay taxes and reasonable
costs applicable to such sale or disposition.

 

(iii)                               Material Recovery Event.  Within sixty (60)
days after a Material Recovery Event, the Borrower shall notify the
Administrative Agent of the Borrower’s determination as to whether or not to
replace, rebuild or restore the affected property or use the insurance proceeds
to construct or purchase property in another location for a similar use (a
“Material Recovery Determination Notice”).  If the Borrower decides not to
replace, rebuild or restore such property or decides not to use the insurance
proceeds to construct or purchase property in another location for a similar
use, or if the Borrower has not delivered the Material Recovery Determination
Notice within sixty (60) days after such Material Recovery Event, then the
proceeds of insurance paid in connection with such Material Recovery Event, when
received, shall be paid as a Mandatory Prepayment.  If the Borrower decides to
replace, rebuild or restore such property (or construct or purchase property in
another location for a similar use), then any such replacement, rebuilding,
construction, purchase or restoration must be (A) commenced within six months of
the date of the Material Recovery Event, and (B) substantially completed within
twelve (12) months of such commencement date or such longer period of time
necessary to complete the work with reasonable diligence and approved in writing
by the Administrative Agent, in its reasonable discretion, with such casualty
insurance proceeds and other funds available to the Companies for replacement,
rebuilding or restoration of such property.  Any amounts of such insurance
proceeds in connection with such Material Recovery Event not applied to the
costs of replacement or restoration shall be applied as a Mandatory Prepayment.

 

53

--------------------------------------------------------------------------------


 

(iv)                              Additional Indebtedness.  If, at any time, any
of the Companies shall incur Indebtedness not permitted pursuant to Section 5.8
hereof (which other Indebtedness shall not be incurred without the prior written
consent of the Administrative Agent and the Required Lenders), the Borrower
shall make a Mandatory Prepayment, on the date that such Indebtedness is
incurred, in an amount equal to one hundred percent (100%) of the net cash
proceeds of such Indebtedness, net of costs and expenses related thereto.

 

(v)                                 Additional Equity.  Within thirty (30) days
after any equity offering (other than the offering or exercise of stock options
or other equity awards pursuant to management incentive plans or to finance an
Acquisition permitted under Section 5.13 hereof) by a Company that is not a
direct Subsidiary of another Company (which shall be only with the prior written
consent of the Administrative Agent and the Required Lenders), the Borrower
shall make a Mandatory Prepayment in an amount equal to fifty percent (50%) of
the net cash proceeds of such equity offering.

 

(d)                                 Application of Mandatory Prepayments.

 

(i)                                     Involving a Company Prior to an Event of
Default.  So long as no Event of Default shall have occurred and be continuing,
each Mandatory Prepayment required to be made pursuant to subsection (c) hereof
shall be applied on a pro rata basis to the remaining principal amortization
payments of the Term Loan and the Additional Term Loan Facility (if any)
(ratably according to the outstanding principal amount thereunder), until paid
in full.

 

(ii)                                  Involving a Company After an Event of
Default.  If a Mandatory Prepayment is required to be made pursuant to
subsection (c) hereof at the time that an Event of Default shall have occurred
and be continuing, then such Mandatory Prepayment shall be paid by the Borrower
to the Administrative Agent to be applied to the following, on a pro rata basis
among: (A) the Revolving Amount (with payments to be made in the following
order: Revolving Loans, Swing Loans, and to be held by the Administrative Agent
in a special account as security for any Letter of Credit Exposure pursuant to
subpart (iii) hereof), (B) the unpaid principal balance of the Term Loan, and
(C) the unpaid principal balance of the Additional Term Loan Facility (if any). 
Unless otherwise agreed by the Revolving Lenders, the Revolving Credit
Commitment shall be permanently reduced by the amount of such Mandatory
Prepayment allocated thereto, whether or not there shall be any Revolving Credit
Exposure thereunder; provided that, if there shall be no Credit Exposure under
any Specific Commitment, the then remaining Mandatory Prepayment shall be paid
to the other Specific Commitments.

 

(iii)                               Involving Letters of Credit.  Any amounts to
be distributed for application to a Revolving Lender’s liabilities with respect
to any Letter of Credit Exposure as a result of a Mandatory Prepayment shall be
held by the Administrative Agent in an interest bearing trust account (the
“Special Trust Account”) as collateral security for such liabilities until a
drawing on any Letter of Credit, at which time such amounts, together with
interest accrued thereon, shall be released by the Administrative Agent and
applied to such liabilities.  If any such Letter of Credit shall expire without
having been drawn

 

54

--------------------------------------------------------------------------------


 

upon in full, the amounts held in the Special Trust Account with respect to the
undrawn portion of such Letter of Credit, together with interest accrued
thereon, shall be applied by the Administrative Agent in accordance with the
provisions of subparts (i) and (ii) above.

 

(e)                                  Mandatory Payments Generally.  Unless
otherwise designated by the Borrower, each Mandatory Prepayment made with
respect to a Specific Commitment pursuant to subsection (a) or (c) hereof shall
be applied in the following order: (i) first, to the outstanding Base Rate
Loans, and (ii) second, to the outstanding Eurodollar Loans, provided that, in
each case, if the outstanding principal amount of any Eurodollar Loan shall be
reduced to an amount less than the minimum amount set forth in Section 2.6(d)
hereof as a result of such prepayment, then such Eurodollar Loan shall be
converted into a Base Rate Loan on the date of such prepayment.  Any prepayment
of a Eurodollar Loan pursuant to this Section 2.12 shall be subject to the
prepayment provisions set forth in Article III hereof.  Each Mandatory
Prepayment made with respect to the Term Loan and the Additional Term Loan
Facility (if any) shall be applied to the remaining payments of principal on a
pro rata basis.

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)                                 If, after the Closing Date, (i) the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by a Governmental Authority, or (ii) the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority:

 

(A)                               shall subject any Lender to any Tax with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes and Excluded Taxes which are governed by
Section 3.2 hereof);

 

(B)                               shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(C)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced

 

55

--------------------------------------------------------------------------------


 

amount receivable.  If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)                                 If any Lender shall have determined that,
after the Closing Date, the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity, or liquidity requirements, or in the
interpretation or application thereof by a Governmental Authority or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (which shall include the method for calculating such amount),
the Borrower shall promptly pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

(c)                                  For purposes of this Section 3.1, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.

 

(d)                                 A certificate as to any additional amounts
payable pursuant to this Section 3.1 submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive absent manifest
error.  In determining any such additional amounts, such Lender may use any
method of averaging and attribution that it (in its reasonable discretion) shall
deem applicable.  The obligations of the Borrower pursuant to this Section 3.1
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.  The Borrower shall not be required to
compensate a Lender pursuant to this Section 3.1 for any increased costs or
reductions to the extent such Lender notifies the Borrower thereof more than one
hundred eighty (180) days after such Lender becomes aware of such right to
additional compensation (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 3.2.  Taxes.

 

(a)                                 All payments made by any Credit Party under
any Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes or Other Taxes.  If any Indemnified
Taxes are required to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after deducting,
withholding and payment of all Indemnified Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

 

(b)                                 Whenever any Taxes or Other Taxes are
required to be withheld and paid by a Credit Party, such Credit Party shall
timely withhold and pay such taxes to the relevant Governmental Authorities.  As
promptly as possible thereafter, the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by such Credit
Party showing payment thereof or other evidence of payment reasonably acceptable
to the Administrative Agent or such Lender.  If such Credit Party shall fail to
pay any Indemnified Taxes when due to the appropriate Governmental Authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Credit Party and the Borrower shall
indemnify the Administrative Agent and the appropriate Lenders on demand for any
incremental Indemnified Taxes paid or payable by the Administrative Agent or
such Lender as a result of any such failure.

 

(c)                                  Each Lender that is not (i) a citizen or
resident of the United States of America, (ii) a corporation, partnership or
other entity created or organized in or under the laws of the United States of
America (or any jurisdiction thereof), or (iii) an estate or trust that is
subject to federal income taxation regardless of the source of its income (any
such Person, a “Non-U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent two copies of either U.S. Internal Revenue Service Form
W-8BEN, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and two copies of a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Credit Parties under this
Agreement and the other Loan Documents.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document.  In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that such Lender is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
subsection (c), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (c) that such Non-U.S. Lender is not legally able to
deliver.

 

(d)                                 Any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent ),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

57

--------------------------------------------------------------------------------


 

(e)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                                   A Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under any Loan Document shall use reasonable
efforts to deliver to the Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided, that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

 

(g)                                  If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of Taxes
or Other Taxes for which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 3.2,
it shall pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid by the Borrower under this
Section 3.2 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Government Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Government Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Government Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(h)                                 The agreements in this Section 3.2 shall
survive the termination of the Loan Documents and the payment of the Loans and
all other amounts payable hereunder.

 

58

--------------------------------------------------------------------------------


 

Section 3.3.  Funding Losses.  The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof.  Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender shall be conclusive absent manifest
error.  The obligations of the Borrower pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 3.4.  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
3.1 or 3.2(a) hereof.

 

Section 3.5.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)                                 If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Administrative
Agent, be conclusive and binding on the Borrower) that, after the Closing Date,
(i) the introduction of or any change in or in the interpretation of any law
makes it unlawful, or (ii) any Governmental Authority asserts that it is
unlawful, for such Lender to make or continue any Loan as, or to convert (if
permitted pursuant to this Agreement) any Loan into, a Eurodollar Loan, the
obligations of such Lender to make, continue or convert into

 

59

--------------------------------------------------------------------------------


 

any such Eurodollar Loan shall, upon such determination, be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding Eurodollar Loans payable to such
Lender shall automatically convert (if conversion is permitted under this
Agreement) into a Base Rate Loan, or be repaid (if no conversion is permitted)
at the end of the then current Interest Periods with respect thereto or sooner,
if required by law or such assertion.

 

(b)                                 If the Administrative Agent or the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain such Eurodollar
Loan shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of such Eurodollar Loan or, failing that, will be deemed to have
converted such request into a request for a borrowing of a Base Rate Loan in the
amount specified therein.

 

Section 3.6.  Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that requests reimbursement for amounts owing pursuant to
Section 3.1 or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan
pursuant to Section 3.5 hereof; provided that (a) such replacement does not
conflict with any Requirement of Law, (b) no Default or Event of Default shall
have occurred and be continuing at the time of such replacement, (c) prior to
any such replacement, such Lender shall have taken no action under Section 3.4
hereof so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.1 or 3.2(a) hereof or, if it has taken any action, such
request has still been made, (d) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement and assume all commitments and obligations
of such replaced Lender, (e) the Borrower shall be liable to such replaced
Lender under Section 3.3 hereof if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (f) the replacement Lender, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (g) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.10 hereof (provided that the Borrower (or the succeeding Lender, if
such Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
3.1 or 3.2(a) hereof, as the case may be; provided that a Lender shall not be
required to make any such assignment if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrower to replace
such Lender cease to apply.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all

 

60

--------------------------------------------------------------------------------


 

determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurodollar Loan during the applicable Interest Period for such
Loan through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)                                 all conditions precedent as listed in
Section 4.2 hereof required to be satisfied prior to the first Credit Event
shall have been satisfied prior to or as of the first Credit Event;

 

(b)                                 the Borrower shall have submitted a Notice
of Loan (or with respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.6 hereof;

 

(c)                                  no Default or Event of Default shall then
exist or immediately after such Credit Event would exist; and

 

(d)                                 each of the representations and warranties
contained in Article VI hereof shall be (i) with respect to representations and
warranties that contain a materiality qualification, true and correct, and (ii)
with respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case, as if
made on and as of the date of such Credit Event (except to the extent that any
thereof expressly relate to a specific earlier date, in which case such
representations and warranties are (A) with respect to representations and
warranties that contain a materiality qualification, true and correct as of such
earlier date, and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
as of such earlier date.

 

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

 

Section 4.2.  Conditions to the First Credit Event.  The Borrower shall cause
the following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

 

(a)                                 Notes as Requested.  The Borrower shall have
executed and delivered to (i) each Revolving Lender requesting a Revolving
Credit Note such Revolving Lender’s Revolving Credit Note, (ii) each Term Lender
requesting a Term Note such Term Lender’s Term Note, and (iii) the Swing Line
Lender the Swing Line Note, if requested by the Swing Line Lender.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Subsidiary Documents.  Each Guarantor of
Payment shall have executed and delivered to the Administrative Agent (i) a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent, and (ii) a Security Agreement and such other documents or instruments, as
may be required by the Administrative Agent to create or perfect the Liens of
the Administrative Agent in the assets of such Guarantor of Payment, all to be
in form and substance satisfactory to the Administrative Agent.

 

(c)                                  Pledge Agreements.  The Borrower and each
Guarantor of Payment that has a Subsidiary shall have (i) executed and delivered
to the Administrative Agent, for the benefit of the Lenders, a Pledge Agreement,
in form and substance satisfactory to the Administrative Agent and the Lenders,
with respect to the Pledged Securities, (ii) executed and delivered to the
Administrative Agent, for the benefit of the Lenders, appropriate transfer
powers for each of the Pledged Securities that are certificated, and (iii)
delivered to the Administrative Agent, for the benefit of the Lenders, the
Pledged Securities (to the extent such Pledged Securities are certificated).

 

(d)                                 Intellectual Property Security Agreements. 
The Borrower and each Guarantor of Payment that owns federally registered
intellectual property shall have executed and delivered to the Administrative
Agent, for the benefit of the Lenders, an Intellectual Property Security
Agreement, in form and substance satisfactory to the Administrative Agent and
the Lenders.

 

(e)                                  Lien Searches.  With respect to the
property owned or leased by the Borrower and each Guarantor of Payment, and any
other property securing the Obligations, the Borrower shall have caused to be
delivered to the Administrative Agent (i) the results of Uniform Commercial Code
lien searches, reasonably satisfactory to the Administrative Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, reasonably satisfactory to the Administrative Agent and the Lenders,
and (iii) Uniform Commercial Code termination statements reflecting termination
of all U.C.C. Financing Statements previously filed by any Person and not
expressly permitted pursuant to Section 5.9 hereof.

 

(f)                                   Officer’s Certificate, Resolutions,
Organizational Documents.  The Borrower shall have delivered to the
Administrative Agent an officer’s certificate (or comparable domestic or foreign
documents) certifying the names of the officers of each Credit Party authorized
to sign the Loan Documents, together with the true signatures of such officers
and certified copies of (i) the resolutions of the board of directors (or
comparable domestic or foreign documents) of such Credit Party evidencing
approval of the execution, delivery and performance of the Loan Documents and
the execution and performance of other Related Writings to which such Credit
Party is a party, and the consummation of the transactions contemplated thereby,
and (ii) the Organizational Documents of such Credit Party.

 

(g)                                  Good Standing and Full Force and Effect
Certificates.  The Borrower shall have delivered to the Administrative Agent a
good standing certificate or full force and effect certificate (or comparable
document, if neither certificate is available in the applicable jurisdiction),
as the case may be, for each Credit Party, issued on or about the Closing Date
by

 

62

--------------------------------------------------------------------------------


 

the Secretary of State in the state or states where such Credit Party is
incorporated or formed or qualified as a foreign entity.

 

(h)                                 Legal Opinion.  The Borrower shall have
delivered to the Administrative Agent an opinion of counsel for the Borrower and
each other Credit Party, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders.

 

(i)                                     Acquisition Documents.  There shall not
have been any modification, amendment, supplement or waiver to the Mac
Acquisition Documents that is adverse to the Lenders (as determined by the
Lenders in their reasonable discretion) without the prior written consent of the
Lenders (such consent not to be unreasonably withheld or delayed), and the Mac
Acquisition shall have been consummated, contemporaneously with the making of
the first Credit Event, in accordance with the terms of the Mac Purchase
Agreement and in compliance with applicable law and regulatory approvals.  The
Administrative Agent shall have received executed copies of the Mac Purchase
Agreement and each other material Mac Acquisition Document, certified by a
Financial Officer as true and complete.

 

(j)                                    Insurance Policies.  The Borrower shall
have delivered to the Administrative Agent certificates of insurance on ACORD 25
and 27 or 28 form and proof of endorsements satisfactory to the Administrative
Agent and the Lenders, providing for adequate personal property and liability
insurance for each Company, with the Administrative Agent, on behalf of the
Lenders, listed as lender’s loss payee and additional insured, as appropriate.

 

(k)                                 Financial Reports.  The Borrower shall have
delivered to the Administrative Agent (i) audited financial statements of the
Borrower for the fiscal year ended December 31, 2012; in each case, prepared on
a Consolidated and consolidating (in accordance with GAAP) basis, in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) all
final management letters and reports prepared by independent public accountants
for the fiscal year ended December 31, 2012.

 

(l)                                     Lead Arrangers Fee Letter and Other
Fees.  The Borrower shall have (i) paid all fees required to be paid to the
Administrative Agent, the lead arrangers, the documentation agents and the
Lenders on the Closing Date, including as set forth on the Lead Arrangers Fee
Letter, and (ii) paid all legal fees and expenses of the Administrative Agent in
connection with the preparation and negotiation of the Loan Documents for which
an invoice has been received by the Borrower prior to the Closing Date.

 

(m)                             Closing Certificate.  The Borrower shall have
delivered to the Administrative Agent and the Lenders an officer’s certificate
certifying that, as of the Closing Date, (i) all conditions precedent set forth
in this Article IV have been satisfied, (ii) no Default or Event of Default
exists or immediately after the first Credit Event will exist, and (iii)
subject, in each case, to the last paragraph of this Section 4.2, each of the
representations and warranties contained in Article VI hereof are (A) with
respect to representations and warranties that contain a materiality
qualification, true and correct, and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case, as of the Closing Date (except to the
extent that any thereof expressly relate to a specific earlier date, in

 

63

--------------------------------------------------------------------------------


 

which case such representations and warranties are (1) with respect to
representations and warranties that contain a materiality qualification, true
and correct as of such earlier date, and (2) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects as of such earlier date)

 

(n)                                 Letter of Direction.  The Borrower shall
have delivered to the Administrative Agent a letter of direction authorizing the
Administrative Agent, on behalf of the Lenders, to disburse the proceeds of the
Loans, which letter of direction includes the authorization to transfer funds
under this Agreement and the wire instructions that set forth the locations to
which such funds shall be sent.

 

(o)                                 Miscellaneous.  The Borrower shall have
provided to the Administrative Agent and the Lenders such other items and shall
have satisfied such other conditions as may be reasonably required by the
Administrative Agent or the Lenders.

 

Notwithstanding anything in this Section 4.2 to the contrary, the only
representations and warranties relating to the Companies and their respective
businesses, the making of which shall be a condition precedent to the first
Credit Event on the Closing Date, shall be the Specified Representations (as
hereinafter defined).  For purposes hereof, “Specified Representations” means
the representations and warranties set forth in Sections 6.1 (only with respect
to the first two sentences thereof), 6.2, 6.6, 6.13, 6.15 and 6.21 hereof.

 

Section 4.3.  Post-Closing Conditions.  On or before each of the dates specified
in this Section 4.3 (unless a longer period is agreed to in writing by the
Administrative Agent, in its reasonable discretion), the Borrower shall satisfy
each of the items specified in the subsections below:

 

(a)                                 Control Agreements.  Within thirty (30) days
of the Closing Date, the Borrower shall have delivered to the Administrative
Agent an executed Control Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, for each Deposit Account and each
Securities Account maintained by the Borrower or a Guarantor of Payment;
provided that the Borrower shall not be required to deliver a Control Agreement
for a Deposit Account or Securities Account pursuant to this Section 4.3(a) if
the Borrower would not be required to deliver a Control Agreement for such
Deposit Account or Securities Account pursuant to Section 5.22(a) hereof.

 

(b)                                 Landlords’ Waivers and Mortgagees’ Waivers. 
Within thirty (30) days of the Closing Date, the Borrower shall use commercially
reasonable efforts to deliver a Landlord’s Waiver and a mortgagee’s waiver, if
applicable, each in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, to the extent required by Section 5.22(b)
hereof.

 

64

--------------------------------------------------------------------------------


 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, at all times maintain insurance upon its Inventory, Equipment
and other personal and real property in such form, written by such companies, in
such amounts, for such periods, and against such risks as is customarily carried
by businesses of the size and character of the business of the Credit Parties,
with provisions reasonably satisfactory to the Administrative Agent for, with
respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Lenders, and such Credit Party as
their interests may appear (with lender’s loss payable endorsement in favor of
the Administrative Agent, for the benefit of the Lenders, other than with
respect to business interruption insurance), and, if required by the
Administrative Agent, the Borrower shall deposit the policies with the
Administrative Agent.  The Credit Parties will use commercially reasonable
efforts to cause any such policies of insurance to provide for no fewer than
thirty (30) days prior written notice of cancellation to the Administrative
Agent and the Lenders (provided that it is understood and agreed that if the
insurance carriers decline such request to provide notice of cancellation, the
Credit Parties shall be deemed to have fulfilled their obligations hereunder). 
Any sums received by the Administrative Agent, for the benefit of the Lenders,
in payment of insurance losses, returns, or unearned premiums under the policies
shall be delivered to the Credit Parties for the purpose of replacing,
repairing, or restoring the insured property within 180 days of the receipt of
such proceeds; provided that if such proceeds are not so reinvested, the same
shall be applied upon the Obligations whether or not the same is then due and
payable.  The Administrative Agent is hereby authorized to act as
attorney-in-fact for the Credit Parties in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts.  In the event of failure to
provide such insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and the Borrower shall pay to the Administrative
Agent, upon demand, the cost thereof.  Should the Borrower fail to pay such sum
to the Administrative Agent upon demand, interest shall accrue thereon, from the
date of demand until paid in full, at the Default Rate.  Within ten days of the
Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Credit Parties
as the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all material taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) except where the
failure to do so could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue.

 

65

--------------------------------------------------------------------------------


 

Section 5.3.  Financial Statements and Information.

 

(a)                                 Quarterly Financials.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within forty-five (45) days
after the end of each of the first three Quarterly Reporting Periods of each
fiscal year of the Borrower, balance sheets of the Borrower as of the end of
such period and statements of income (loss), stockholders’ equity and cash flow
for the Quarterly Reporting Period and fiscal year to date periods, all prepared
on a Consolidated basis, in form and detail reasonably satisfactory to the
Administrative Agent and the Lenders and certified by a Financial Officer
(provided that the financial statements delivered pursuant to this subsection
(a) shall not be required to have footnote disclosures and are subject to normal
quarter-end and year-end adjustments).

 

(b)                                 Annual Audit Report.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within ninety (90) days
after the end of each fiscal year of the Borrower, an annual audit report of the
Borrower for that year prepared on a Consolidated basis, in form and detail
reasonably satisfactory to the Administrative Agent and the Lenders and
certified by an unqualified opinion of an independent public accountant
reasonably satisfactory to the Administrative Agent, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

 

(c)                                  Compliance Certificate.  The Borrower shall
deliver to the Administrative Agent and the Lenders, concurrently with the
delivery of the financial statements set forth in subsections (a) and (b) above,
a Compliance Certificate.

 

(d)                                 Management Reports.  Promptly after receipt
thereof, the Borrower shall deliver to the Administrative Agent and the Lenders,
a copy of any final (i) management report, (ii) letter or (iii) similar writing
furnished to a Company by the accountants in respect of the systems, operations,
financial condition or properties of the Borrower (on a Consolidated basis).

 

(e)                                  Pro-Forma Projections.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within sixty (60) days
after the end of each fiscal year of the Borrower, annual pro-forma projections
of the Borrower prepared on a Consolidated basis for the then current fiscal
year, in form and detail reasonably acceptable to the Administrative Agent.

 

(f)                                   SEC Reporting; Electronic Delivery; Final
Statements.  Notwithstanding anything to the contrary contained in this
Agreement, all financial statements and reports required hereunder (including,
without limitation, those required pursuant to Section 5.3(a) and (b) hereof)
shall, upon notice of such filing from the Borrower to the Administrative Agent,
be deemed delivered to the Administrative Agent and the Lenders upon delivery of
such financial statements and reports to the SEC pursuant to the Borrower’s
public company reporting requirements (and such financial statements and reports
shall be readily available to the Administrative Agent and Lenders).  In
addition, upon the filing of the Borrower’s 10-Q report with the SEC for any
fiscal quarter, such report shall be deemed to satisfy the requirements of
Section 5.3(a) hereof, and upon the filing of the Borrower’s 10-K report with
the SEC for any fiscal year, such report shall be deemed to satisfy the
requirements of Section 5.3(b) hereof.  All financial statements and reports
required to be delivered pursuant to this Section 5.3 may, at the

 

66

--------------------------------------------------------------------------------


 

Borrower’s option, be delivered via electronic mail in accordance with Section
11.4 hereof.  It is understood and agreed that notwithstanding anything to the
contrary contained in this Agreement, all requirements to deliver financial
statements, reports and other financial information hereunder shall refer the
final versions of such statements, reports or information (and not any “draft”,
“interim” or “preliminary” versions of the same).

 

(g)                                  Reporting Periods.  If, at any time, the
information set forth on Schedule 5.3 hereto becomes inaccurate, or does not set
forth each Quarterly Reporting Period for the following fiscal year of the
Borrower, the Borrower shall promptly deliver to the Administrative Agent a
replacement Schedule 5.3 that includes such additional or corrected information,
in form and substance satisfactory to Lender.

 

(h)                                 Financial Information of the Companies.  The
Borrower shall deliver to the Administrative Agent and the Lenders, promptly
after the written request of the Administrative Agent or any Lender, such other
information (other than Applicable Confidential Information) about the financial
condition, properties and operations of any Company as the Administrative Agent
or such Lender may from time to time reasonably request, which information shall
be submitted in form and detail reasonably satisfactory to the Administrative
Agent or such Lender and certified by a Financial Officer of the Company or
Companies in question; provided that (i) in no event shall the Borrower be
required to provide interim drafts of financial statements or reports, and (ii)
so long as no Default of Event of Default exists, no information regarding
same-store sales by brand or unit-level sales shall be required to be disclosed
to the Administrative Agent or any Lender unless and until such information is
publicly reported by the Borrower in the Borrower’s filings with the SEC.

 

Section 5.4.  Financial Records.  The Borrower shall at all times maintain true
and complete records and books of account for the Companies (on Consolidated
basis), including, without limiting the generality of the foregoing, appropriate
provisions for possible losses and liabilities, all in accordance with GAAP, and
at all reasonable times (during normal business hours and upon notice to such
Company) permit the Administrative Agent or any Lender, or any representative of
the Administrative Agent or such Lender, to examine such Company’s books and
records and to make excerpts therefrom and transcripts thereof; provided that,
unless an Event of Default has occurred and is continuing, (a) the
Administrative Agent (or any Lender) shall be limited to one such inspection
during each fiscal year of the Borrower, and (b) such inspection shall be at the
sole expense of the Administrative Agent or such Lender, as the case may be.

 

Section 5.5.  Franchises; Change in Business.

 

(a)                                 Each Company (other than a Dormant
Subsidiary) shall preserve and maintain at all times its existence, and its
rights and franchises necessary for its business, except as otherwise permitted
pursuant to Section 5.12 hereof.

 

(b)                                 No Company shall engage in any business if,
as a result thereof, the general nature of the business of the Companies taken
as a whole would be substantially changed from the general nature of the
business the Companies are engaged in on the Closing Date.

 

67

--------------------------------------------------------------------------------


 

Section 5.6.  ERISA Pension and Benefit Plan Compliance.  Except to the extent
such event or occurrence could not reasonably be expected to have a Material
Adverse Effect, (a) the Borrower shall furnish to the Administrative Agent and
the Lenders as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that a Controlled Group member has filed
any notice of intent to terminate any Pension Plan, a copy of such notice, (b)
the Borrower shall furnish to the Administrative Agent and the Lenders as soon
as possible and in any event within thirty (30) days after any Company knows or
has reason to know that an application for a waiver from the minimum funding
requirements of Code Section 412 has been filed with respect to any Pension Plan
or Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that a
Controlled Group member proposes to take with respect thereto, together with
copy of any notice filed with the PBGC or IRS pertaining thereto, and (c) the
Borrower shall furnish to the Administrative Agent and the Lenders as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a copy of the notice of such Reportable Event given to the PBGC if a
copy of such notice is available to such Company.  The Borrower shall promptly
notify the Administrative Agent of any material taxes assessed against a Company
by the Internal Revenue Service with respect to any ERISA Plan or of any
material increase in a Company’s liability under an ERISA Plan.  As used in this
Section 5.6, “material” means the measure of a matter of significance that shall
be determined as being an amount equal to five percent (5%) of Consolidated Net
Worth.

 

Section 5.7.  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not
suffer or permit the Leverage Ratio to exceed (i) 5.50 to 1.00 on the Closing
Date through December 29, 2013, (ii) 5.25 to 1.00 on December 30, 2013 through
June 29, 2014, (iii) 5.00 to 1.00 on June 30, 2014 through December 28, 2014,
and (iv) 4.75 to 1.00 on December 29, 2014 and thereafter.

 

(b)                                 Fixed Charge Coverage Ratio.  The Borrower
shall not suffer or permit the Fixed Charge Coverage Ratio to be less than (i)
1.35 to 1.00 on the Closing Date through December 29, 2013, and (ii) 1.50 to
1.00 on December 30, 2013 and thereafter.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a)                                 the Loans, the Letters of Credit and any
other Indebtedness under this Agreement;

 

(b)                                 any loans granted to, or Capitalized Lease
Obligations entered into by, any Company for the purchase or lease of fixed
assets (and refinancings of such loans or Capitalized Lease Obligations), which
loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased or leased, so long as the aggregate principal amount of
all such loans and Capitalized Lease Obligations for all Companies shall not
exceed Ten Million Dollars ($10,000,000) at any time outstanding;

 

68

--------------------------------------------------------------------------------


 

(c)                                  the Indebtedness existing on the Closing
Date, in addition to the other Indebtedness permitted to be incurred pursuant to
this Section 5.8, as set forth in Schedule 5.8 hereto (and any extension,
renewal or refinancing thereof but only to the extent that the principal amount
thereof does not increase after the Closing Date);

 

(d)                                 loans to, and guaranties of Indebtedness of,
a Company from a Company so long as each such Company is a Credit Party;

 

(e)                                  Indebtedness under any Hedge Agreement, so
long as such Hedge Agreement shall have been entered into in the ordinary course
of business and not for speculative purposes;

 

(f)                                   Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guaranties and
similar obligations not incurred in connection with the borrowing of money, in
each case provided in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business;

 

(g)                                  unsecured Indebtedness resulting from the
financing of insurance premiums (with the insurance company providing such
financing) in the ordinary course of business and consistent with past business
practices of such Company;

 

(h)                                 Indebtedness in respect of bank overdrafts
or returned items incurred in the ordinary course of business;

 

(i)                                     unsecured Indebtedness arising from
agreements of the Borrower or any Subsidiary of the Borrower providing for
indemnification, customary working capital adjustments of purchase price or
similar obligations, in each case incurred or assumed in connection with the
disposition of any Subsidiary or assets permitted under Section 5.12 hereof or
any investment permitted under Sections 5.11 hereof;

 

(j)                                    payment obligations in connection with
self-insurance or similar obligations provided by any Credit Party in the
ordinary course of business, and obligations owed to any Person in connection
with workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance provided by such Person to any Credit
Party pursuant to reimbursement or indemnification obligations to such Person,
in each case, in the ordinary course of business;

 

(k)                                 Indebtedness arising from agreements of any
Credit Party providing for indemnification, customary working capital
adjustments of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any Subsidiary or assets permitted
under Section 5.12(f) hereof or any investment permitted under Sections 5.11(ix)
hereof or 5.11(x) hereof;

 

(l)                                     unsecured Indebtedness of Foreign
Subsidiaries in an aggregate principal amount for all Foreign Subsidiaries not
to exceed One Million Dollars ($1,000,000) at any time outstanding, so long as
no Credit Party is liable, directly or indirectly, for such Indebtedness;

 

69

--------------------------------------------------------------------------------


 

(m)                             unsecured obligations under any deferred
compensation plan of the Borrower or any of its Subsidiaries to the extent
constituting Indebtedness, so long as (i) such obligations are funded into a
Rabbi trust within thirty (30) days of the date such compensation is deferred,
and (ii) the aggregate amount of such deferred compensation obligations are not,
at any time, in excess of the funds held in such trusts; and

 

(n)                                 other unsecured Indebtedness, in addition to
the Indebtedness listed above, in an aggregate principal amount for all
Companies not to exceed Two Million Dollars ($2,000,000) at any time
outstanding.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.9 shall not apply to the following:

 

(a)                                 Liens for taxes that are not delinquent,
that remain payable without penalty or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

(b)                                 other statutory Liens, including, without
limitation, statutory Liens of landlords, carriers, warehousers, utilities,
mechanics, repairmen, workers and materialmen, incurred in the ordinary course
of its business or incidental to the ownership of its property and assets, which
Liens are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

(c)                                  any Lien granted to the Administrative
Agent, for the benefit of the Lenders (and affiliates thereof);

 

(d)                                 the Liens existing on the Closing Date as
set forth in Schedule 5.9 hereto and replacements, extensions, renewals,
refundings or refinancings thereof, but only to the extent that the amount of
debt secured thereby shall not be increased;

 

(e)                                  purchase money Liens on fixed assets
securing the loans and Capitalized Lease Obligations pursuant to Section 5.8(b)
hereof, provided that such Lien is limited to the purchase price and only
attaches to the property being acquired;

 

(f)                                   easements, rights-of-way, reservations,
conditions, zoning, title exceptions and other restrictions, building codes, use
laws or minor defects or irregularities in title of real property not
interfering in any material respect with the use of such property in the
business of any Company;

 

(g)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Section
8.8 hereof;

 

70

--------------------------------------------------------------------------------


 

(h)                                 licenses, leases or subleases granted to
third parties in accordance with any applicable terms of the Loan Documents and
not interfering in any material respect with the ordinary course of business of
any Company, or resulting in a material diminution in the value of any
Collateral;

 

(i)                                     Liens incurred by a Company consisting
of prepayments and security deposits in connection with leases, subleases,
licenses, sublicenses, use an occupancy agreements, utility services and similar
transactions entered into by the applicable Company in the ordinary course of
business and not required as a result of any breach of any agreement or default
in payment of any obligation;

 

(j)                                    Liens incurred in connection with the
incurrence of Indebtedness for the purchase of real property in an amount not to
exceed One Million Dollars ($1,000,000) at any time outstanding;

 

(k)                                 Liens (other than any Lien imposed by ERISA)
consisting of pledges, deposits or bonds required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation or to secure the performance of tenders,
statutory, regulatory or contractual obligations, surety, stay, customs and
appeals bonds, bids, leases, governmental contract, trade contracts, performance
and return of money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

 

(l)                                     Liens in favor of collecting banks
arising under Section 4-208 of the Uniform Commercial Code from time to time in
effect in any applicable jurisdiction;

 

(m)                             Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by any Company in the ordinary course of business;

 

(n)                                 Liens arising by operation of law or
contract on insurance policies and proceeds thereof to secure premiums payable
thereunder;

 

(o)                                 Liens incurred by any Company attaching
solely to cash earnest money deposits made by any Company in connection with any
letter of intent or purchase agreement;

 

(p)                                 Liens incurred by the Companies arising
under Section 2-504 of the Uniform Commercial Code from time to time in effect
in any applicable jurisdiction;

 

(q)                                 Liens on property, and only such property,
which is the subject of any unconsummated asset purchase agreement in connection
with an asset disposition permitted hereunder, which Liens arise solely under
Article 2 of the U.C.C. and secure the obligation of the Credit Parties under
such agreement;

 

71

--------------------------------------------------------------------------------


 

(r)                                    precautionary filings of financing
statements under the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction in respect of operating leases or consignments entered
into by the Companies in the ordinary course of business;

 

(s)                                   the Lien of VNO MM License LLC, a Delaware
limited liability company, on the equity interests of JCSMM-NJ, to the extent
required by the JCSMM-NJ LLC Agreement; or

 

(t)                                    other Liens, in addition to the Liens
listed above, not incurred in connection with the incurring of Indebtedness,
securing amounts, in the aggregate for all Companies, not to exceed Two Million
Dollars ($2,000,000) at any time.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

 

(i)                                     any endorsement of a check or other
medium of payment for deposit or collection through normal banking channels or
similar transaction in the normal course of business;

 

(ii)                                  any investment in direct obligations of
the United States of America or in certificates of deposit issued by a member
bank (having capital resources in excess of Five Hundred Million Dollars
($500,000,000)) of the Federal Reserve System;

 

(iii)                               any investment in commercial paper or
securities that at the time of such investment is assigned the highest quality
rating in accordance with the rating systems employed by either Moody’s or
Standard & Poor’s;

 

(iv)                              the holding of each of the Subsidiaries listed
on Schedule 6.1 hereto, and the creation, acquisition and holding of and any
investment in any new Subsidiary after the Closing Date so long as such new
Subsidiary shall have been created, acquired or held, and investments made, in
accordance with the terms and conditions of this Agreement;

 

72

--------------------------------------------------------------------------------


 

(v)                                 loans to, investments in and guaranties of
the Indebtedness (permitted under Section 5.8(d) hereof) of, a Company from or
by a Company so long as each such Company is a Credit Party;

 

(vi)                              investments acquired by a Company in
connection with the settlement of delinquent accounts in the ordinary course of
business or in connection with the bankruptcy or reorganization of suppliers or
customers;

 

(vii)                           extensions of trade credit by a Company in the
ordinary course of business if payable or dischargeable in accordance with
customary terms;

 

(viii)                        any advance or loan to an employee (other than an
executive officer) of a Company made in the ordinary course of such Company’s
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of Two Hundred Fifty Thousand Dollars
($250,000) at any time outstanding;

 

(ix)                              investments in Deposit Accounts and Securities
Accounts opened in the ordinary course of business and in compliance with terms
of the Loan Documents;

 

(x)                                 any Permitted Investments, so long as, both
prior to and after giving pro forma effect to any such Permitted Investment, (A)
the Leverage Ratio is less than 4.00 to 1.00, and (B) no Default or Event of
Default shall exist;

 

(xi)                              to the extent constituting an investment,
Consolidated Capital Expenditures;

 

(xii)                           to the extent constituting an investment,
prepayments and deposits to suppliers, prepaid expenses or lease, utility and
other similar deposits made in the ordinary course of business;

 

(xiii)                        other investments (valued at cost at the time of
each investment) made after the Closing Date in an aggregate amount not to
exceed Two Million Dollars ($2,000,000) at any time outstanding;

 

(xiv)                       endorsements for collection or deposit in the
ordinary course of business;

 

(xv)                          contingent obligations of the Companies and their
Subsidiaries existing as of the Closing Date and listed on Schedule 5.11 hereof,
including extension and renewals thereof which do not increase the amount of
such contingent obligation as of the date of such extension or renewal;

 

(xvi)                       contingent obligations of the Companies and their
Subsidiaries incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds and other similar obligations;

 

73

--------------------------------------------------------------------------------


 

(xvii)                    contingent obligations of the Companies and their
Subsidiaries arising under indemnity agreements to title insurers to cause such
title insurers to issue the Administrative Agent title insurance policies;

 

(xviii)                 contingent obligations of the Companies and their
Subsidiaries arising with respect to customary indemnification obligations in
favor of purchasers in connection with dispositions permitted under Section
5.12(f) hereof;

 

(xix)                       contingent obligations arising under Letters of
Credit;

 

(xx)                          indemnities, product warranties and other
contingent obligations provided by the Companies in the ordinary course of
business;

 

(xxi)                       investments received by one or more Companies as the
non-cash portion of consideration received in connection with transactions
permitted pursuant to Section 5.12(f) hereof;

 

(xxii)                    investments made by any Company that is not a Credit
Party that are consistent with the past practices of the Companies;

 

(xxiii)                 investments in liquor licenses acquired by the Companies
in the ordinary course of business;

 

(xxiv)                guaranties of payment and performance obligations (but not
guaranties of Indebtedness) of a Company, in its capacity as a franchisor, owing
to a franchisee under a franchise agreement, so long as such obligations are
incurred by such Company in the ordinary course of business in its capacity as a
franchisor; or

 

(xxv)                   other contingent obligations not related to the
incurring of Indebtedness and not exceeding One Million Dollars ($1,000,000) in
the aggregate at any time outstanding.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value but shall take into account repayments, redemptions,
return of capital and any other return on such investment.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a)                                 a Company (other than the Borrower) may
merge with (i) the Borrower (provided that the Borrower shall be the continuing
or surviving Person) or (ii) any one or more Guarantors of Payment (provided
that at least one Guarantor of Payment shall be the continuing or surviving
Person);

 

74

--------------------------------------------------------------------------------


 

(b)                                 a Company (other than the Borrower) may
sell, lease, transfer or otherwise dispose of any of its assets to (i) the
Borrower or (ii) any Guarantor of Payment;

 

(c)                                  a Company (other than a Credit Party) may
merge with or sell, lease, transfer or otherwise dispose of any of its assets to
any other Company;

 

(d)                                 a Company may enter into Sale/Leaseback
Transactions in connection with the development of a restaurant, so long as the
aggregate amount of all Sale/Leaseback Transactions for all Companies, (i)
during any fiscal year of Borrower, does not exceed Ten Million Dollars
($10,000,000), and (ii) during the Commitment Period, does not exceed Thirty
Million Dollars ($30,000,000);

 

(e)                                  a Company may sell, lease, transfer or
otherwise dispose of any assets (including, without limitation, intellectual
property) that are obsolete or no longer useful in such Company’s business;

 

(f)                                   a Company may dispose of its assets (not
otherwise permitted hereunder ) for fair market value so long as (i) at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition, (ii) not less than seventy-five percent (75%) of the aggregate
sales price from such disposition shall be paid in cash, (iii) the aggregate
fair market value of all assets so sold by the Companies, together, shall not
exceed (A) Fifteen Million Dollars ($15,000,000) per fiscal year of the
Borrower, and (B) Thirty Million Dollars ($30,000,000) in the aggregate during
the Commitment Period, and (iv) after giving effect to such disposition, the
Companies are in compliance on a pro forma basis with the covenants set forth in
Section 5.7 hereof, recomputed for the most recent Quarterly Reporting Period
for which financial statements have been delivered pursuant to Section 5.3
hereof;

 

(g)                                  a Company may grant licenses, sublicenses,
leases or subleases to third parties in the ordinary course of business not
interfering in any material respect with the business of the Companies;

 

(h)                                 a Company may make dispositions resulting
from any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of such Company, or any disposition of property or assets subject to an
insurance claim or condemnation proceeding;

 

(i)                                     with respect to a merger, amalgamation
or consolidation, Acquisitions may be effected in accordance with the provisions
of Section 5.13 hereof;

 

(j)                                    a Company may conduct trade-ins and
exchanges of equipment with third parties in the ordinary course of business to
the extent substantially comparable (or better) equipment useful in the
operation of the business of any Company is obtained in exchange therefor; and

 

(k)                                 a Company may make dispositions resulting
from sales or discounting in the ordinary course of business of past due
Accounts in connection with the collection or compromise thereof;

 

75

--------------------------------------------------------------------------------


 

provided that nothing in this Section 5.12 shall be construed to limit the
trading of cash equivalents or the termination of Hedge Agreements by any
Company in the ordinary course of business.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided
that a Company may effect (a) the Mac Acquisition, and (b) any other Acquisition
so long as such other Acquisition meets all of the following requirements:

 

(i)                                     in the case of an Acquisition that
involves a merger, amalgamation or other combination including the Borrower, the
Borrower shall be the surviving entity;

 

(ii)                                  in the case of an Acquisition that
involves a merger, amalgamation or other combination including a Credit Party
(other than the Borrower), a Credit Party shall be the surviving entity;

 

(iii)                               the business to be acquired shall be
similar, or related to, or incidental or complimentary to the lines of business
of the Companies;

 

(iv)                              no Default or Event of Default shall exist
prior to or, after giving pro forma effect to such Acquisition, thereafter shall
begin to exist;

 

(v)                                 such Acquisition is not actively opposed by
the board of directors (or similar governing body) of the selling Persons or the
Persons whose equity interests are to be acquired;

 

(vi)                              if applicable to the business to be acquired,
then such business has Restaurant Level Profits, subject to pro forma
adjustments reasonably acceptable to the Administrative Agent and the Required
Lenders, for the most recent four quarters prior to the acquisition date for
which financial statements are available, greater than Zero Dollars ($0.00);

 

(vii)                           if, both prior to and after giving pro forma
effect to such Acquisition, the Leverage Ratio is:

 

(A)                               less than 4.25 to 1.00, the aggregate
Consideration (exclusive of proceeds used for such Acquisition from (1) new
issuances of equity, (2) Revolving Loans made in conjunction with an increase in
the Revolving Credit Commitment pursuant to Section 2.10(b) hereof, and (3) any
Additional Term Loan Facility provided pursuant to Section 2.10(b) hereof) paid
for all Acquisitions for all Companies, during any fiscal year of the Borrower,
would not exceed Twenty-Five Million Dollars ($25,000,000); or

 

(B)                               greater than or equal to 4.25 to 1.00, the
aggregate Consideration paid for all Acquisitions for all Companies, during any
fiscal year of the Borrower, would not exceed Five Million Dollars ($5,000,000);

 

76

--------------------------------------------------------------------------------


 

(viii)                        the aggregate Consideration (exclusive of proceeds
used for such Acquisition from (A) new issuances of equity, (B) Revolving Loans
made in conjunction with an increase in the Revolving Credit Commitment pursuant
to Section 2.10(b) hereof, and (C) any Additional Term Loan Facility provided
pursuant to Section 2.10(b) hereof) paid for all Acquisitions for all Companies,
during the Commitment Period, would not exceed One Hundred Million Dollars
($100,000,000); and

 

(ix)                              after giving effect to such Acquisition, the
Revolving Credit Availability shall be not less than Ten Million Dollars
($10,000,000).

 

Section 5.14.  Notice.  The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall have occurred:

 

(a)                                 a Default or Event of Default has occurred
hereunder;

 

(b)                                 the Borrower learns of a litigation or
proceeding against the Borrower before a court, administrative agency or
arbitrator that, if successful, could reasonably be expected to have a Material
Adverse Effect; and

 

(c)                                  the Borrower learns that there has occurred
or begun to exist any event, condition or thing that could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

 

(a)                                 so long as no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, the Borrower may pay or commit itself to pay, in cash to
shareholders of the Borrower, Capital Distributions in an aggregate amount not
to exceed the aggregate Available Basket Amount at the time of the making of
such Restricted Payment, so long as the Leverage Ratio is less than 4.00 to 1.00
both prior to and after giving pro forma effect to any such payment); and

 

(b)                                 so long as no Default or Event of Default
shall then exist or, after giving proforma effect to such payment, thereafter
shall begin to exist, the Borrower may repurchase its capital stock for payment
of withholding taxes in connection with employee stock option incentive plans.

 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to comply would
not result in a material expenditure or loss to such Company.  The Borrower
shall furnish to the Administrative Agent

 

77

--------------------------------------------------------------------------------


 

and the Lenders, within ten Business Days after receipt thereof, a copy of any
notice any Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company.  No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any Environmental Law, except
where the release or disposal or the failure to comply would not result in a
material expenditure or loss to such Company.  As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.  The Borrower shall
defend, indemnify and hold the Administrative Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. 
Such indemnification shall survive any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Company that is a Credit Party or a Foreign Subsidiary) on terms
that shall be less favorable to such Company than those that might be obtained
at the time in a transaction with a Person that is not an Affiliate; provided
that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees to directors who are not employees of a Company or an
Affiliate, (b) transactions with Affiliates expressly permitted by this
Agreement, (c) any issuances by the Companies of awards or grants of equity
securities, stock options and stock ownership plans approved by such Companies’
board of directors, (d) customary indemnities to, and expense reimbursements of,
officers and directors of the Companies, and (e) any issuance of stock permitted
by this Agreement.

 

Section 5.18.  Use of Proceeds.  The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder, including the Mac Acquisition.

 

Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent and the Lenders with at least thirty (30) days prior
written notice thereof.  The Borrower shall also provide the Administrative
Agent with at least thirty (30) days prior written notification of any change in
the location of any Company’s chief executive office.  In the event of any of
the foregoing or if otherwise deemed appropriate by the Administrative Agent,
the Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s

 

78

--------------------------------------------------------------------------------


 

reasonable discretion, to perfect or continue perfected the security interest of
the Administrative Agent, for the benefit of the Lenders, in the Collateral. 
The Borrower shall pay all filing and recording fees and taxes in connection
with the filing or recordation of such U.C.C. Financing Statements and security
interests and shall promptly reimburse the Administrative Agent therefor if the
Administrative Agent pays the same.  Such amounts not so paid or reimbursed
shall be Related Expenses hereunder.

 

Section 5.20.  Real Property Lease Obligations.  The Companies shall not enter
into any new lease obligations as lessee, on and after the Closing Date (a) for
the rental or hire of real property in connection with any Sale/Leaseback
Transaction, or (b) for the rental or hire of other real property of any kind
under leases or agreements to lease having an original term of one year or more;
if, in each case, the Leverage Ratio shall be greater than (i) 5.25 to 1.00 on
the Closing Date through December 29, 2013, (ii) 5.00 to 1.00 on December 30,
2013 through June 29, 2014, (iii) 4.75 to 1.00 on June 30, 2014 through December
28, 2014, and (iv) 4.50 to 1.00 on December 29, 2014 and thereafter.

 

Section 5.21.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)                                 Guaranties and Security Documents.  Each
Material Domestic Subsidiary created, acquired or held subsequent to the Closing
Date, shall promptly execute and deliver to the Administrative Agent, for the
benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder)
of all of the Obligations and a Security Agreement (or a Security Agreement
Joinder), such agreements to be prepared by the Administrative Agent and in form
and substance acceptable to the Administrative Agent, along with any such other
supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.

 

(b)                                 Pledge of Stock or Other Ownership
Interest.  With respect to the creation or acquisition of a Domestic Subsidiary
or first-tier Foreign Subsidiary of the Borrower or a Domestic Subsidiary, the
Borrower shall deliver to the Administrative Agent, for the benefit of the
Lenders, all of the share certificates (or other evidence of equity) owned by a
Credit Party pursuant to the terms of a Pledge Agreement prepared by the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent, and executed by the appropriate Credit Party; provided
that no such pledge shall include (i) shares of capital stock or other equity
interests of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary,
and (ii) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary.

 

(c)                                  Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to the
Administrative Agent, for the benefit of the Lenders, on or after the Closing
Date, the Administrative Agent shall at all times, in the discretion of the
Administrative Agent or the Required Lenders, have the right to perfect, at the
Borrower’s cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security interest in such shares in the

 

79

--------------------------------------------------------------------------------


 

respective foreign jurisdiction.  Such perfection may include the requirement
that the applicable Credit Party promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.

 

Section 5.22.  Collateral.  The Borrower shall:

 

(a)                                 promptly notify the Administrative Agent in
writing upon the acquisition or creation by any Credit Party of a Deposit
Account or Securities Account not listed on the notice provided to the
Administrative Agent pursuant to Section 6.19 hereof, and, within thirty (30)
days of the creation of such Deposit Account or Securities Account (unless a
longer period is agreed to in writing by the Administrative Agent), provide for
the execution of a Deposit Account Control Agreement or Securities Account
Control Agreement with respect thereto, if required by the Administrative Agent
or the Required Lenders; provided that a Control Agreement shall not be required
for (i) an Excluded Deposit Account, or (ii) other Deposit Accounts or
Securities Accounts, so long as (A) the balance of any such Deposit Account or
Securities Account does not exceed Two Hundred Fifty Thousand Dollars ($250,000)
at any time, and (B) the aggregate balance in all Deposit Accounts and
Securities Accounts that are not subject to a Control Agreement does not exceed
Seven Hundred Fifty Thousand Dollars ($750,000) at any time;

 

(b)                                 use commercially reasonable efforts to
deliver to the Administrative Agent a Landlord’s Waiver for the locations listed
on Schedule 6.9(c) hereto (it being understood and agreed that no Company shall
be required to make any concessions or payments to any landlord to induce such
landlord to deliver a Landlord’s Waiver);

 

(c)                                  promptly notify the Administrative Agent in
writing whenever the Equipment or Inventory of a Company with a value in excess
of Two Hundred Fifty Thousand Dollars ($250,000) is located at a location of a
third party (other than another Company) that is not listed on Schedule 6.9(a)
hereto and use commercially reasonable efforts to deliver a bailee’s waiver,
processor’s waiver, Landlord’s Waiver or similar document or notice that may be
required by the Administrative Agent or the Required Lenders (it being
understood and agreed that no Company shall be required to make any concessions
or payments to any landlord to induce such landlord to deliver a Landlord’s
Waiver);

 

(d)                                 promptly notify the Administrative Agent and
the Lenders in writing of any information that the Borrower has or may receive
with respect to the Collateral that might reasonably be determined to materially
and adversely affect the value thereof or the rights of the Administrative Agent
and the Lenders with respect thereto;

 

(e)                                  maintain the Borrower’s Equipment in good
operating condition and repair, ordinary wear and tear, casualty and
condemnation excepted, except where the failure to do so

 

80

--------------------------------------------------------------------------------


 

would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect on the Borrower;

 

(f)                                   deliver to the Administrative Agent, to
hold as security for the Secured Obligations, within ten Business Days after the
written request of the Administrative Agent, all certificated Investment
Property owned by a Credit Party, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent, or in
the event such Investment Property is in the possession of a Securities
Intermediary or credited to a Securities Account, execute with the related
Securities Intermediary a Securities Account Control Agreement over such
Securities Account in favor of the Administrative Agent, for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(g)                                  provide to the Administrative Agent, on a
quarterly basis (as necessary), a list of any patents, trademarks or copyrights
that have been federally registered by the Borrower or a Domestic Subsidiary
during such quarter, and provide for the execution of an appropriate
Intellectual Property Security Agreement; and

 

(h)                                 upon request of the Administrative Agent,
promptly take such action and promptly make, execute and deliver all such
additional and further items, deeds, assurances, instruments and any other
writings as the Administrative Agent may from time to time deem reasonably
necessary or appropriate, including, without limitation, chattel paper, to carry
into effect the intention of this Agreement, or so as to completely vest in and
ensure to the Administrative Agent and the Lenders their respective rights
hereunder and in or to the Collateral.

 

The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral.  If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
the Borrower, the Borrower shall, upon request of the Administrative Agent, (i)
execute and deliver to the Administrative Agent a short form security agreement,
prepared by the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon.  All Related Expenses are payable to the Administrative Agent upon
demand therefor; the Administrative Agent may, at its option, debit Related
Expenses directly to any Deposit Account of a Credit Party located at the
Administrative Agent or the Revolving Loans.

 

Section 5.23.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  The Borrower shall provide the Administrative Agent
with prompt written notice with respect to any owned real property with a value
in excess of One Million Dollars ($1,000,000) or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not required to be pledged pursuant to this Agreement) acquired by
any Company subsequent to the Closing Date.  In addition to any other right that
the Administrative Agent and

 

81

--------------------------------------------------------------------------------


 

the Lenders may have pursuant to this Agreement or otherwise, upon written
request of the Administrative Agent, whenever made, the Borrower shall, and
shall cause each Guarantor of Payment to, grant to the Administrative Agent, for
the benefit of the Lenders, as additional security for the Secured Obligations,
a first Lien on any owned real property with a value in excess of One Million
Dollars ($1,000,000) or personal property of the Borrower and each Guarantor of
Payment (other than for leased equipment or equipment subject to a purchase
money security interest in which the lessor or purchase money lender of such
equipment holds a first priority security interest, in which case, the
Administrative Agent shall have the right to obtain a security interest junior
only to such lessor or purchase money lender), including, without limitation,
such property acquired subsequent to the Closing Date, in which the
Administrative Agent does not have a first priority Lien; provided that, if, at
any time, the Companies own real property that is not subject to a mortgage and
that has an aggregate value of greater than Three Million Dollars ($3,000,000),
the Borrower shall promptly cause one or more Companies to grant to the
Administrative Agent, for the benefit of the Lenders, a first security interest
in such real property, so that the aggregate amount of owned real property of
the Companies that is not subject to a mortgage is less than or equal to Three
Million Dollars ($3,000,000).  The Borrower agrees that, within ten days after
the date of such written request, to secure all of the Secured Obligations by
delivering to the Administrative Agent security agreements, intellectual
property security agreements, pledge agreements, mortgages (or deeds of trust,
if applicable) or other documents, instruments or agreements or such thereof as
the Administrative Agent may require.  The Borrower shall pay all recordation,
legal and other expenses in connection therewith.

 

Section 5.24.  Restrictive Agreements.  Except as set forth in this Agreement,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
make, directly or indirectly, any Capital Distribution to the Borrower, (b)
make, directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease, (iv) restrictions with respect to a Subsidiary imposed pursuant to an
agreement which has been entered into in connection with the disposition of all
or substantially all of the assets or capital stock of such Subsidiary, (v)
customary restrictions in agreements executed by Foreign Subsidiaries in
connection with foreign financing arrangements, (vi) any agreement in effect (or
any amendment or replacement thereof containing terms no more restrictive than
those contained in such agreement being amended or replaced) on the date hereof
and set forth on Schedule 5.24 hereof, or (vii) any agreement assumed in
connection with any Acquisition permitted hereunder or otherwise approved by the
Required Lenders, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired.

 

Section 5.25.  Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement (specifically

 

82

--------------------------------------------------------------------------------


 

excluding any Material Indebtedness Agreement that is an operating lease),
wherein the financial covenants and defaults contained therein shall be more
restrictive than the financial covenants and defaults set forth herein, then the
Companies shall immediately be bound hereunder (without further action) by such
more restrictive financial covenants and defaults with the same force and effect
as if such financial covenants and defaults were written herein.  In addition to
the foregoing, the Borrower shall provide prompt written notice to the
Administrative Agent of the creation or existence of any Material Indebtedness
Agreement that has such more restrictive provisions, and shall, within fifteen
(15) days thereafter (if requested by the Administrative Agent), execute and
deliver to the Administrative Agent an amendment to this Agreement that
incorporates such more restrictive provisions, with such amendment to be in form
and substance satisfactory to the Administrative Agent.

 

Section 5.26.  Amendment of Organizational Documents.  Without the prior written
consent of the Administrative Agent, no Company shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.

 

Section 5.27.  Fiscal Year of Borrower.  The Borrower shall not change the date
of any of its fiscal year ends listed on Schedule 5.3 hereto without the prior
written consent of the Administrative Agent and the Required Lenders.

 

Section 5.28.  Advertising Materials.  After the Closing Date, the
Administrative Agent or any Lender, with the prior written consent of the
Borrower, may (a) place customary advertisements in financial and other
newspapers and periodicals or on a home page or similar place for dissemination
of information on the Internet or worldwide web as the Administrative Agent or
any Lender may choose, and (b) circulate similar promotional materials,
including in the form of a “tombstone” or otherwise describing the names of the
Companies, and the amount, type and Closing Date.

 

Section 5.29.  Further Assurances.  The Borrower shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on

 

83

--------------------------------------------------------------------------------


 

Schedule 6.1 hereto, which are all of the states or jurisdictions where the
character of its property or its business activities makes such qualification
necessary, except where a failure to so qualify would not reasonably be expected
to have a Material Adverse Effect.  Each Foreign Subsidiary is validly existing
under the laws of its jurisdiction of organization.  Schedule 6.1 hereto sets
forth, as of the Closing Date, each Subsidiary of the Borrower (and whether such
Subsidiary is a Material Domestic Subsidiary), its state (or jurisdiction) of
formation, its relationship to the Borrower, including the percentage of each
class of stock or other equity interest owned by a Company, each Person that
owns the stock or other equity interest of each Company, the location of its
chief executive office and its principal place of business.  Except as set forth
on Schedule 6.1 hereto, the Borrower, directly or indirectly, owns all of the
equity interests of each of its Subsidiaries.

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered at equity or law).  The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

 

Section 6.3.  Compliance with Laws and Contracts.  Each Company:

 

(a)                                 holds material permits, certificates,
licenses, orders, registrations, franchises, authorizations, and other approvals
from any Governmental Authority necessary for the conduct of its business and is
in compliance with all applicable laws relating thereto, except where the
failure to do so would not have a Material Adverse Effect;

 

(b)                                 is in compliance with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices, except where the failure to
be in compliance would not have a Material Adverse Effect;

 

(c)                                  is not in violation of or in default under
any material agreement to which it is a party or by which its assets are subject
or bound, except with respect to any violation or default that would not have a
Material Adverse Effect;

 

(d)                                 has ensured that no Person who owns a
controlling interest in a Company or otherwise controls a Company is (i) listed
on the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the

 

84

--------------------------------------------------------------------------------


 

Treasury, or any other similar lists maintained by OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar executive orders;

 

(e)                                  is in compliance with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations; and

 

(f)                                   is in compliance with the Patriot Act.

 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of any Company,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, that, in each case, could reasonably be expected to
have a Material Adverse Effect (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound that could
reasonably be expected to have a Material Adverse Effect, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining that could reasonably be expected to have a
Material Adverse Effect not fully covered by insurance and which is likely to
result in any material adverse change in the Borrower’s or any Subsidiary’s
business, operations, properties or assets or its condition, financial or
otherwise.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all property it purports to own that is material to the ordinary conduct of its
business, which property is free and clear of all Liens, except those permitted
under Section 5.9 hereof.  As of the Closing Date, the Companies own the real
estate listed on Schedule 6.5 hereto.

 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing Statements and taking such other actions necessary to perfect
its Lien against collateral of the corresponding type as authorized hereunder
will have a valid and enforceable first Lien on the collateral securing the
Obligations.  No Company has entered into any contract or agreement (other than
a contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets or a contract or
agreement entered into in the ordinary course of business that does not permit
Liens on, or collateral assignment of, the property relating to such contract or
agreement) that exists on or after the Closing Date that would prohibit the
Administrative Agent or the Lenders from acquiring a Lien on, or a collateral
assignment of, any of the property or assets of any Company.

 

85

--------------------------------------------------------------------------------


 

Section 6.7.  Tax Returns.  All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or where the failure to do so
does not and will not cause or result in a Material Adverse Effect.  The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws.  Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the release or
disposal or the failure to comply would not result in a material expenditure or
loss to such Company.  No litigation or proceeding arising under, relating to or
in connection with any Environmental Law or Environmental Permit is pending or,
to the knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company.  No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law, except where the release or disposal or the failure to comply
would not result in a material expenditure or loss to such Company.  As used in
this Section 6.8, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any Governmental Authority or private Person, or otherwise.

 

Section 6.9.  Locations.  As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9(a) hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9(a) hereto. 
Schedule 6.9(a) hereto further specifies whether each location, as of the
Closing Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit
Party from a third party.  Schedule 6.9(b) hereto specifies those locations
leased by a Credit Party from a third party where a Landlord’s Waiver was
requested under the Original Credit Agreement.  Schedule 6.9(c) hereto specifies
those locations leased by a Credit Party from a third party where a Landlord’s
Waiver has been requested under this Agreement.

 

Section 6.10.  Continued Business.  There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

 

86

--------------------------------------------------------------------------------


 

Section 6.11.  Employee Benefits Plans.  Except to the extent not reasonably
expected to have a Material Adverse Effect, (a) no ERISA Event has occurred or
is expected to occur with respect to a Pension Plan, (b) each ERISA Plan and any
associated trust operationally complies in all material respects with the
applicable requirements of Code Section 401(a), (c) each ERISA Plan and any
associated trust has received a favorable determination letter from the Internal
Revenue Service stating that the ERISA Plan qualifies under Code Section 401(a),
and (d) there are no existing or pending (or, to the knowledge of a Company,
threatened) claims, actions, suits, audits or investigations with respect to an
ERISA Plan, other than routine claims for benefits.

 

Section 6.12.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

Section 6.13.  Solvency.  The Borrower, on a Consolidated basis, has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that the Borrower, on a Consolidated basis, has incurred to the
Administrative Agent and the Lenders, taking into consideration the rights of
contribution from other Persons.  The Borrower, on a Consolidated basis, is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower, on a Consolidated basis, be rendered insolvent
by the execution and delivery of the Loan Documents to the Administrative Agent
and the Lenders, taking into consideration the rights of contribution from other
Persons.  The Borrower, on a Consolidated basis, is not engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
obligations to the Administrative Agent and the Lenders incurred hereunder, as
well as the rights of contribution from other Persons.  The Borrower, on a
Consolidated basis, does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.

 

Section 6.14.  Financial Statements.  The audited Consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2012,
furnished to the Administrative Agent and the Lenders, are true and complete,
have been prepared in accordance with GAAP, and fairly present the financial
condition of the Companies as of the date of such financial statements and the
results of their operations for the period then ending.  Since the date of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.

 

Section 6.15.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.

 

87

--------------------------------------------------------------------------------


 

Section 6.16.  Material Agreements.  Except as disclosed on Schedule 6.16
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.

 

Section 6.17.  Intellectual Property.  Each Company owns, or has the right to
use, all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.  Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.

 

Section 6.18.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies. 
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 6.19.  Deposit Accounts and Securities Accounts.  The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which the Borrower and any
Guarantor of Payment maintain Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

Section 6.20.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

 

Section 6.21.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

 

88

--------------------------------------------------------------------------------


 

Section 6.22.  Defaults.  No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.  The Borrower and the Administrative Agent, on
behalf of the Lenders, hereby acknowledge and agree that, with respect to any
ITU Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Loan Document) until such time as the circumstances
that would give rise to such violation, invalidation or unenforceability no
longer exist.

 

Section 7.2.  Collections and Receipt of Proceeds by Borrower.

 

(a)                                 Prior to the exercise by the Administrative
Agent and the Required Lenders of their rights under Article IX hereof, both (i)
the lawful collection and enforcement of all of the Borrower’s Accounts, and
(ii) the lawful receipt and retention by the Borrower of all Proceeds of all of
the Borrower’s Accounts and Inventory shall be as the agent of the
Administrative Agent and the Lenders.

 

(b)                                 Upon written notice to the Borrower from the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, a Cash Collateral Account shall be opened by the Borrower at the
main office of the Administrative Agent (or such other office as shall be
designated by the Administrative Agent) and all such lawful collections of the
Borrower’s Accounts and such Proceeds of the Borrower’s Accounts and Inventory
shall be remitted daily by the Borrower to the Administrative Agent in the form
in which they are received by the Borrower, either by mailing or by delivering
such collections and Proceeds to the Administrative Agent, appropriately
endorsed for deposit in the Cash Collateral Account.  In the event that such
notice is given to the Borrower from the Administrative Agent, the Borrower
shall not commingle such collections or Proceeds with any of the Borrower’s
other funds or property, but shall hold such collections and Proceeds separate
and apart therefrom upon an express trust for the Administrative Agent, for the
benefit of the Lenders.  In such case, the Administrative Agent may, in its sole
discretion, and shall, at the request of the Required Lenders, at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, apply all or any portion of the account balance in the Cash Collateral
Account as a credit against (i) the outstanding principal or interest of the
Loans, or (ii) any other Secured Obligations in accordance with this Agreement. 
If any remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against the Administrative Agent on its warranties
of collection, the Administrative Agent may charge the amount of such

 

89

--------------------------------------------------------------------------------


 

item against the Cash Collateral Account or any other Deposit Account maintained
by the Borrower with the Administrative Agent or with any other Lender, and, in
any event, retain the same and the Borrower’s interest therein as additional
security for the Secured Obligations.  The Administrative Agent may, in its sole
discretion, at any time and from time to time, release funds from the Cash
Collateral Account to the Borrower for use in the Borrower’s business.  The
balance in the Cash Collateral Account may be withdrawn by the Borrower upon
termination of this Agreement and payment in full of all of the Secured
Obligations.

 

(c)                                  After the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s written
request, the Borrower shall cause all remittances representing collections and
Proceeds of Collateral to be mailed to a lockbox at a location reasonably
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.

 

(d)                                 The Administrative Agent, or the
Administrative Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for the Borrower with authority and power to endorse, after the
occurrence and during the continuance of an Event of Default, any and all
instruments, documents, and chattel paper upon the failure of the Borrower to do
so.  Such authority and power, being coupled with an interest, shall be (i)
irrevocable until all of the Secured Obligations are paid, (ii) exercisable by
the Administrative Agent at any time and without any request upon the Borrower
by the Administrative Agent to so endorse, and (iii) exercisable in the name of
the Administrative Agent or the Borrower.  The Borrower hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof.  Neither the Administrative Agent nor the Lenders shall be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto.

 

Section 7.3.  Collections and Receipt of Proceeds by Administrative Agent.  The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations:

 

(a)                                 to receive, retain, acquire, take, endorse,
assign, deliver, accept, and deposit, in the name of the Administrative Agent or
the Borrower, any and all of the Borrower’s cash, instruments, chattel paper,
documents, Proceeds of Accounts, Proceeds of Inventory, collection of Accounts,
and any other writings relating to any of the Collateral.  The Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest, and
any and all other similar notices with respect thereto, regardless of the form
of any endorsement thereof.  The Administrative Agent shall not be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto;

 

(b)                                 to transmit to Account Debtors, on any or
all of the Borrower’s Accounts, notice of assignment to the Administrative
Agent, for the benefit of the Lenders, thereof and the

 

90

--------------------------------------------------------------------------------


 

security interest therein, and to request from such Account Debtors at any time,
in the name of the Administrative Agent or the Borrower, information concerning
the Borrower’s Accounts and the amounts owing thereon;

 

(c)                                  to transmit to purchasers of any or all of
the Borrower’s Inventory, notice of the Administrative Agent’s security interest
therein, and to request from such purchasers at any time, in the name of the
Administrative Agent or the Borrower, information concerning the Borrower’s
Inventory and the amounts owing thereon by such purchasers;

 

(d)                                 to notify and require Account Debtors on the
Borrower’s Accounts and purchasers of the Borrower’s Inventory to make payment
of their indebtedness directly to the Administrative Agent;

 

(e)                                  to enter into or assent to such amendment,
compromise, extension, release or other modification of any kind of, or
substitution for, the Accounts, or any thereof, as the Administrative Agent, in
its reasonable discretion, may deem to be advisable;

 

(f)                                   to enforce the Accounts or any thereof, or
any other Collateral, by suit or otherwise, to maintain any such suit or other
proceeding in the name of the Administrative Agent or the Borrower, and to
withdraw any such suit or other proceeding.  The Borrower agrees to lend every
assistance requested by the Administrative Agent in respect of the foregoing,
all at no cost or expense to the Administrative Agent and including, without
limitation, the furnishing of such witnesses and of such records and other
writings as the Administrative Agent may require in connection with making legal
proof of any Account.  The Borrower agrees to reimburse the Administrative Agent
in full for all court costs and attorneys’ fees and every other cost, expense or
liability, if any, incurred or paid by the Administrative Agent in connection
with the foregoing, which obligation of the Borrower shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate;

 

(g)                                  to take or bring, in the name of the
Administrative Agent or the Borrower, all steps, actions, suits, or proceedings
deemed by the Administrative Agent necessary or desirable to effect the receipt,
enforcement, and collection of the Collateral; and

 

(h)                                 to accept all collections in any form
relating to the Collateral, including remittances that may reflect deductions,
and to deposit the same into the Borrower’s Cash Collateral Account or, at the
option of the Administrative Agent, to apply them as a payment against the Loans
or any other Secured Obligations in accordance with this Agreement.

 

Section 7.4.  Administrative Agent’s Authority Under Pledged Notes.  For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders.  The
Borrower irrevocably authorizes and empowers the Administrative Agent, for the
benefit of the Lenders, to (a) ask for, demand, collect and receive all payments
of principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing;

 

91

--------------------------------------------------------------------------------


 

(c) execute and deliver vouchers, receipts and acquittances in full discharge of
the foregoing; (d) exercise, in the Administrative Agent’s discretion, any
right, power or privilege granted to the holder of any Pledged Note by the
provisions thereof including, without limitation, the right to demand security
or to waive any default thereunder; (e) endorse the Borrower’s name to each
check or other writing received by the Administrative Agent as a payment or
other proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as the Administrative Agent may desire; and (g)
enforce the security, if any, for the Pledged Notes by instituting foreclosure
proceedings, by conducting public or other sales or otherwise, and to take all
other steps as the Administrative Agent, in its discretion, may deem advisable
in connection with the forgoing; provided, however, that nothing contained or
implied herein or elsewhere shall obligate the Administrative Agent to institute
any action, suit or proceeding or to make or do any other act or thing
contemplated by this Section 7.4 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.

 

Section 7.5.  Commercial Tort Claims.  If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall promptly notify the
Administrative Agent thereof in a writing signed by the Borrower, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 7.6.  Use of Inventory and Equipment.  Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.

 

ARTICLE VIII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

Section 8.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three Business Days thereafter,
or (b) the principal of any Loan or any reimbursement obligation under any
Letter of Credit that has been drawn shall not be paid in full when due and
payable.

 

Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.20 or 5.25 hereof.

 

92

--------------------------------------------------------------------------------


 

Section 8.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.

 

Section 8.4.  Representations and Warranties.  If any representation, warranty
or statement made in or pursuant to this Agreement or any other Related Writing
or any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect on or as of the date made or deemed to be made.

 

Section 8.5.  Cross Default.  If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

 

Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a material Lien on any of the assets
of any Company (except for any Liens expressly permitted pursuant to Section 5.9
hereof).

 

Section 8.7.  Change in Control.  If any Change in Control shall occur.

 

Section 8.8.  Judgments.  There is entered against any Company:

 

(a)                                 a final judgment or order for the payment of
money by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of sixty (60) days after the date on which the right to appeal has
expired, provided that such occurrence shall constitute an Event of Default only
if the aggregate of all such judgments for all such Companies, shall exceed
Three Million Dollars ($3,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider);
or

 

(b)                                 any one or more non-monetary final judgments
that are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.

 

93

--------------------------------------------------------------------------------


 

Section 8.9.  Security.  If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any Collateral with
an aggregate value in excess of Three Million Dollars ($3,000,000) (as
determined by the Administrative Agent, in its reasonable discretion) and the
Borrower (or the appropriate Credit Party) has failed to promptly execute
appropriate documents to correct such matters.

 

Section 8.10.  Validity of Loan Documents.  If (a) any material provision, in
the sole opinion of the Administrative Agent, of any Loan Document shall at any
time cease to be valid, binding and enforceable against any Credit Party; (b)
the validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.

 

Section 8.11.  Solvency.

 

(a)                                 Solvency of Certain Companies.  If any
Company (other than a Material Domestic Subsidiary, a Credit Party or a Dormant
Subsidiary) shall engage in or permit to occur (whether voluntarily or
involuntarily) any of the activities set forth in Section 8.11(b) hereof.

 

(b)                                 Solvency of the Companies.  If any Company
that is a Material Domestic Subsidiary or a Credit Party shall (i) except as
permitted pursuant to Section 5.12 hereof, discontinue business; (ii) generally
not pay its debts as such debts become due; (iii) make a general assignment for
the benefit of creditors; (iv) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an administrator, a
sequestrator, a monitor, a custodian, a trustee, an interim trustee, a
liquidator, an agent or any other similar official of all or a substantial part
of its assets or of such Company; (v) be adjudicated a debtor or insolvent or
have entered against it an order for relief under the Bankruptcy Code, or under
any other bankruptcy insolvency, liquidation, winding-up, corporate or similar
statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (vi) file a voluntary petition under the
Bankruptcy Code or seek relief under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States, or file a proposal or
notice of intention to file such petition; (vii) have an involuntary proceeding
under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (viii) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a

 

94

--------------------------------------------------------------------------------


 

petition filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors; (ix) suffer or permit to continue
unstayed and in effect for thirty (30) consecutive days any judgment, decree or
order entered by a court of competent jurisdiction, that approves a petition or
an application or a proposal seeking its reorganization or appoints an interim
receiver, a receiver and manager, an administrator, custodian, trustee, interim
trustee or liquidator of all or a substantial part of its assets, or of such
Company; (x) have an administrative receiver appointed over the whole or
substantially the whole of its assets, or of such Company; (xi) have assets, the
value of which is less than its liabilities; or (xii) have a moratorium declared
in respect of any of its Indebtedness, or any analogous procedure or step is
taken in any jurisdiction.

 

ARTICLE IX.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults.  If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11(a) hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:

 

(a)                                 terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan, and the obligation of the Fronting
Lender to issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)                                 accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by the Borrower.

 

Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.11(b) hereof shall occur:

 

(a)                                 all of the Commitment shall automatically
and immediately terminate, if not previously terminated, and no Lender
thereafter shall be under any obligation to grant any further Loan, nor shall
the Fronting Lender be obligated to issue any Letter of Credit; and

 

(b)                                 the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by the Borrower.

 

Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of

 

95

--------------------------------------------------------------------------------


 

Payment to reimburse the Administrative Agent and the Revolving Lenders for any
then outstanding Letters of Credit, cash equal to one hundred five percent
(105%) of the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit.  The Administrative Agent and the Lenders are hereby
authorized, at their option, to deduct any and all such amounts from any deposit
balances then owing by any Lender (or any affiliate of such Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit.

 

Section 9.4  Offsets.

 

(a)                                 If there shall occur or exist any Event of
Default referred to in Section 8.11(b) hereof or if the maturity of the
Obligations is accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender
shall have the right at any time to set off against, and to appropriate and
apply toward the payment of, any and all of the Obligations then owing by the
Borrower or a Guarantor of Payment to such Lender (including, without
limitation, any participation purchased or to be purchased pursuant to Section
2.2(b), 2.2(c) or 9.5 hereof), whether or not the same shall then have matured,
any and all deposit (general or special) balances and all other indebtedness
then held or owing by such Lender (including, without limitation, by branches
and agencies or any affiliate of such Lender, wherever located) to or for the
credit or account of the Borrower or any Guarantor of Payment, all without
notice to or demand upon the Borrower or any other Person, all such notices and
demands being hereby expressly waived by the Borrower.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if a Lender acts as a Securities Intermediary or a depository
institution for a Credit Party, and the applicable Securities Accounts or
Deposit Accounts of such Credit Party with such Lender (or an affiliate of a
Lender) are not subject to a Control Agreement, then such Lender agrees that
such accounts are subject to the Lien of the Administrative Agent (to the extent
granted pursuant to the Security Documents) and it will not set off against or
appropriate toward the payment of, any Indebtedness owing to such Lender that
does not constitute Obligations (other than Customary Setoffs with respect to
such Deposit Accounts or Securities Accounts).

 

Section 9.5.  Equalization Provisions.

 

(a)                                 Equalization Within Commitments Prior to an
Equalization Event.  Each Revolving Lender agrees with the other Revolving
Lenders that, if it at any time shall obtain any Advantage over the other
Revolving Lenders, or any thereof, in respect of the Applicable Debt (except as
to Swing Loans and Letters of Credit prior to the Administrative Agent’s giving
of notice to participate and amounts under Article III hereof), such Revolving
Lender, upon written request of the Administrative Agent, shall purchase from
the other Revolving Lenders, for cash and at par, such additional participation
in the Applicable Debt as shall be necessary to nullify the Advantage.  Each
Term Lender agrees with the other Term Lenders that, if it at any time shall
obtain any Advantage over the other Term Lenders, or any thereof, in respect of
the Applicable Debt (except as to amounts under Article III hereof), such Term
Lender shall purchase from the other Term Lenders, for cash and at par, such
additional participation in the Applicable Debt as shall be necessary to nullify
the Advantage.

 

96

--------------------------------------------------------------------------------


 

(b)                                 Equalization Between Commitments After an
Equalization Event.  After the occurrence of an Equalization Event, each Lender
agrees with the other Lenders that, if such Lender at any time shall obtain any
Advantage over the other Lenders or any thereof determined in respect of the
Obligations (including Swing Loans and Letters of Credit but excluding amounts
under Article III hereof) then outstanding, such Lender shall purchase from the
other Lenders, for cash and at par, such additional participation in the
Obligations as shall be necessary to nullify the Advantage in respect of the
Obligations.  For purposes of determining whether or not, after the occurrence
of an Equalization Event, an Advantage in respect of the Obligations shall
exist, the Administrative Agent shall, as of the date that the Equalization
Event occurs:

 

(i)                                     add the Revolving Credit Exposure and
the Term Loan Exposure to determine the equalization maximum amount (the
“Equalization Maximum Amount”); and

 

(ii)                                  determine an equalization percentage (the
“Equalization Percentage”) for each Lender by dividing the aggregate amount of
its Lender Credit Exposure by the Equalization Maximum Amount.

 

After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage.  Such determination shall be conclusive absent manifest
error.

 

(c)                                  Recovery of Amount.  If any such Advantage
resulting in the purchase of an additional participation as set forth in
subsection (a) or (b) hereof shall be recovered in whole or in part from the
Lender receiving the Advantage, each such purchase shall be rescinded, and the
purchase price restored (but without interest unless the Lender receiving the
Advantage is required to pay interest on the Advantage to the Person recovering
the Advantage from such Lender) ratably to the extent of the recovery.

 

(d)                                 Application and Sharing of Set-Off Amounts. 
Each Lender further agrees with the other Lenders that:

 

(i)                                     if it at any time shall receive any
payment for or on behalf of the Borrower on any Indebtedness owing by the
Borrower to that Lender (whether by voluntary payment, by realization upon
security, by reason of offset of any deposit or other Indebtedness, by
counterclaim or cross action, by enforcement of any right under any Loan
Document, or otherwise); or

 

(ii)                                  if any Lender (or affiliate of a Lender)
(A) maintains Deposit Accounts or Securities Accounts of the Borrower or any
Domestic Subsidiary, and (B) exercises a right of offset or takes other action
against such Deposit Accounts or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart (b)
above) first to any and all

 

97

--------------------------------------------------------------------------------


 

Indebtedness owing by the Borrower to that Lender pursuant to this Agreement
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 9.5 or any other section of this Agreement), and to the
extent not prohibited by law, to the remainder of the Obligations (and the
Secured Obligations in accordance with Section 9.8 hereof).  Each Credit Party
agrees that any Lender so purchasing a participation from the other Lenders, or
any thereof, pursuant to this Section 9.5, or exercising its rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

 

Section 9.6.  Collateral.  The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity.  Upon the occurrence and during the
continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require the Borrower to assemble the Collateral, which
the Borrower agrees to do, and make it available to the Administrative Agent and
the Lenders at a reasonably convenient place to be designated by the
Administrative Agent.  The Administrative Agent may, with or without notice to
or demand upon the Borrower and with or without the aid of legal process, make
use of such force as may be necessary to enter any premises where the
Collateral, or any part thereof, may be found and to take possession thereof
(including anything found in or on the Collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of the Collateral) and for that purpose may pursue the
Collateral wherever the same may be found, without liability for trespass or
damage caused thereby to the Borrower.  After any delivery or taking of
possession of the Collateral, or any portion thereof, pursuant to this
Agreement, then, with or without resort to the Borrower personally or any other
Person or property, all of which the Borrower hereby waives, and upon such terms
and in such manner as the Administrative Agent may deem advisable, the
Administrative Agent, in its discretion, may sell, assign, transfer and deliver
any of the Collateral at any time, or from time to time.  No prior notice need
be given to the Borrower or to any other Person in the case of any sale of
Collateral that the Administrative Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Administrative Agent shall give the Borrower
not fewer than ten days prior notice of either the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition thereof is to be made.  The Borrower waives advertisement
of any such sale and (except to the extent specifically required by the
preceding sentence) waives notice of any kind in respect of any such sale.  At
any such public sale, the Administrative Agent or the Lenders may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights the Borrower hereby waives and releases.  After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its reasonable discretion, may deem advisable.  Any
excess, to the extent permitted by law, shall be paid to the Borrower, and the
Borrower shall remain liable for any deficiency.  In addition, the

 

98

--------------------------------------------------------------------------------


 

Administrative Agent shall at all times have the right to obtain new appraisals
of the Borrower or the Collateral, the cost of which shall be paid by the
Borrower.

 

Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled. 
The Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

 

Section 9.8.  Application of Proceeds.

 

(a)                                 Payments Prior to Exercise of Remedies. 
Prior to the exercise by the Administrative Agent, on behalf of the Lenders, of
remedies under this Agreement or the other Loan Documents, all monies received
by the Administrative Agent shall be applied, unless otherwise required by the
terms of the other Loan Documents or by applicable law, as follows (provided
that the Administrative Agent shall have the right at all times to apply any
payment received from the Borrower first to the payment of all obligations (to
the extent not paid by the Borrower) incurred by the Administrative Agent
pursuant to Sections 11.6 and 11.7  hereof and to the payment of Related
Expenses):

 

(i)                                     with respect to payments received in
connection with the Revolving Credit Commitment, to the Revolving Lenders; and

 

(ii)                                  with respect to payments received in
connection with the Term Loan Commitment, to the Term Lenders.

 

(b)                                 Payments Subsequent to Exercise of
Remedies.  After the exercise by the Administrative Agent or the Required
Lenders of remedies under this Agreement or the other Loan Documents, all monies
received by the Administrative Agent shall be applied, unless otherwise required
by the terms of the other Loan Documents or by applicable law, as follows:

 

(i)                                     first, to the payment of all obligations
(to the extent not paid by the Borrower) incurred by the Administrative Agent
pursuant to Sections 11.6 and 11.7 hereof and to the payment of Related Expenses
to the Administrative Agent;

 

(ii)                                  second, to the payment pro rata of (A)
interest then accrued and payable on the outstanding Loans, (B) any fees then
accrued and payable to the Administrative Agent, (C) any fees then accrued and
payable to the Fronting Lender or the holders of the Letter of Credit Commitment
in respect of the Letter of Credit Exposure, (D) any commitment fees, amendment
fees and similar fees shared pro rata among the Lenders under this Agreement
that are then accrued and payable, and (E) to the extent not paid by the
Borrower, to the obligations incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 11.6 and 11.7 hereof;

 

99

--------------------------------------------------------------------------------


 

(iii)                               third, for payment of (A) principal
outstanding on the Loans and the Letter of Credit Exposure, on a pro rata basis
to the Lenders, based upon each such Lender’s Overall Commitment Percentage,
provided that the amounts payable in respect of the Letter of Credit Exposure
shall be held and applied by the Administrative Agent as security for the
reimbursement obligations in respect thereof, and, if any Letter of Credit shall
expire without being drawn, then the amount with respect to such Letter of
Credit shall be distributed to the Lenders, on a pro rata basis in accordance
with this subpart (iii), (B) the Indebtedness under any Hedge Agreement with a
Lender (or an entity that is an affiliate of a then existing Lender), other than
Indebtedness of a Credit Party that constitutes Excluded Swap Obligations of
such Credit Party, with such amount referenced in this subpart (B) to be based
upon the net termination obligation of the Borrower under such Hedge Agreement,
and (C) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; with such
payment to be pro rata among (A), (B) and (C) of this subpart (iii);

 

(iv)                              fourth, to any remaining Secured Obligations;
and

 

(v)                                 finally, any remaining surplus after all of
the Secured Obligations have been paid in full, to the Borrower or to whomsoever
shall be lawfully entitled thereto.

 

ARTICLE X.  THE ADMINISTRATIVE AGENT

 

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.  Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to

 

100

--------------------------------------------------------------------------------


 

have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Section 10.2.  Note Holders.  The Administrative Agent may treat the payee of
any Note as the holder thereof (or, if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent)
until written notice of transfer shall have been filed with the Administrative
Agent, signed by such payee and in form reasonably satisfactory to the
Administrative Agent.

 

Section 10.3.  Consultation With Counsel.  The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

 

Section 10.4.  Documents.  The Administrative Agent shall not be under any duty
to examine into or pass upon the validity, effectiveness, genuineness or value
of any Loan Document or any other Related Writing furnished pursuant hereto or
in connection herewith or the value of any collateral obtained hereunder, and
the Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

Section 10.5.  Administrative Agent and Affiliates.  KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders.  With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

 

Section 10.6.  Knowledge or Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall

 

101

--------------------------------------------------------------------------------


 

take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

 

Section 10.7.  Action by Administrative Agent.  Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement.  The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

 

Section 10.8.  Release of Collateral or Guarantor of Payment.  In the event of a
merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise permitted pursuant to this Agreement) where the
proceeds of such merger, transfer or other transaction are applied in accordance
with the terms of this Agreement to the extent required to be so applied, or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.

 

Section 10.9.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.

 

Section 10.10.  Indemnification of Administrative Agent.  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all

 

102

--------------------------------------------------------------------------------


 

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by the Administrative Agent with respect to this Agreement or any
other Loan Document, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction, or from
any action taken or omitted by the Administrative Agent in any capacity other
than as agent under this Agreement or any other Loan Document.  No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
10.10.  The undertaking in this Section 10.10 shall survive repayment of the
Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent.

 

Section 10.11.  Successor Agent.  The Administrative Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to the
Borrower and the Lenders.  If the Administrative Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of the Borrower so
long as an Event of Default does not exist and which consent shall not be
unreasonably withheld), or (b) if a successor agent shall not be so appointed
and approved within the thirty (30) day period following the Administrative
Agent’s notice to the Lenders of its resignation, then the Administrative Agent
shall appoint a successor agent that shall serve as agent until such time as the
Required Lenders appoint a successor agent.  If no successor agent has accepted
appointment as the Administrative Agent by the date that is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Administrative Agent” means such successor effective upon its appointment,
and the former agent’s rights, powers and duties as agent shall be terminated
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement.  After any retiring Administrative Agent’s
resignation as the Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

 

Section 10.12.  Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
X with respect to any acts taken or omissions suffered by the Fronting Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative

 

103

--------------------------------------------------------------------------------


 

Agent”, as used in this Article X, included the Fronting Lender with respect to
such acts or omissions, and (b) as additionally provided in this Agreement with
respect to the Fronting Lender.

 

Section 10.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

 

Section 10.14.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 10.15.  No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan

 

104

--------------------------------------------------------------------------------


 

Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under the CIP
Regulations or such other laws.

 

Section 10.16.  Other Agents.  The Administrative Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof, but (a) any
such designation shall have no substantive effect, and (b) any such Lender and
its affiliates shall have no additional powers, duties, responsibilities or
liabilities as a result thereof.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that the Administrative
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between the Administrative Agent and such Lender.  Each Lender
represents that it has made and shall continue to make its own independent
investigation of the creditworthiness, financial condition and affairs of the
Companies in connection with the extension of credit hereunder, and agrees that
the Administrative Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by the Administrative Agent to the Lenders hereunder), whether coming into
its possession before the first Credit Event hereunder or at any time or times
thereafter.  Each Lender further represents that it has reviewed each of the
Loan Documents.

 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents.  The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)           General Rule.  No amendment, modification, termination, or waiver
of any provision of any Loan Document nor consent to any variance therefrom
(other than pursuant to Section 2.10(b) or (c) hereof), shall be effective
unless the same shall be in writing and signed by

 

105

--------------------------------------------------------------------------------


 

the Required Lenders and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(b)           Exceptions to the General Rule.  Notwithstanding the provisions of
subsection (a) of this Section 11.3:

 

(i)            Unanimous Consent Requirements.  Subject to subpart (ii) below,
unanimous consent of the Lenders shall be required with respect to (A) any
increase in the Commitment hereunder (except as specified in Section 2.10(b) or
(c) hereof), (B) the extension of the stated maturity of the Loans, the payment
date of interest or scheduled principal hereunder, or the payment date of
commitment fees payable hereunder, (C) any reduction in the stated rate of
interest on the Loans (provided that the institution of the Default Rate or post
default interest and a subsequent removal of the Default Rate or post default
interest shall not constitute a decrease in interest rate pursuant to this
Section 11.3), or in any amount of interest or scheduled principal due on any
Loan, or any reduction in the stated rate of commitment fees payable hereunder
or any change in the manner of pro rata application of any payments made by the
Borrower to the Lenders hereunder, (D) any change in any percentage voting
requirement, voting rights, or the Required Lenders definition in this
Agreement, (E) the release of the Borrower or any Guarantor of Payment or of all
or substantially all of the collateral securing the Secured Obligations, except
as specifically permitted hereunder, or (F) any amendment to this Section 11.3
or Section 9.5 or 9.8 hereof.

 

(ii)           Provisions Relating to Special Rights and Duties.  No provision
of this Agreement affecting the Administrative Agent in its capacity as such
shall be amended, modified or waived without the consent of the Administrative
Agent.  The Lead Arrangers Fee Letter may be amended or modified by the
Administrative Agent and the Borrower with respect to the annual administrative
fees set forth therein without the consent of any other Lender (or affiliate
thereof).  No provision of this Agreement relating to the rights or duties of
the Fronting Lender in its capacity as such shall be amended, modified or waived
without the consent of the Fronting Lender. No provision of this Agreement
relating to the rights or duties of the Swing Line Lender in its capacity as
such shall be amended, modified or waived without the consent of the Swing Line
Lender.

 

(c)           Replacement of Non-Consenting Lender.  If, in connection with any
proposed amendment, waiver or consent hereunder, the consent of all Lenders is
required, but only the consent of Required Lenders is obtained, (any Lender
withholding consent as described in this subsection (c) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not the
Non-Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non-Consenting Lender and the Borrower, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that

 

106

--------------------------------------------------------------------------------


 

such Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

 

(d)           Generally.  Notice of amendments, waivers or consents ratified by
the Lenders hereunder shall be forwarded by the Administrative Agent to all of
the Lenders.  Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
11.3, regardless of its failure to agree thereto.

 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when delivered (if received during normal business
hours on a Business Day, such Business Day or otherwise the following Business
Day), or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile or electronic communication, in each case of facsimile or electronic
communication with telephonic confirmation of receipt.  All notices from the
Borrower to the Administrative Agent or the Lenders pursuant to any of the
provisions hereof shall not be effective until received by the Administrative
Agent or the Lenders, as the case may be.  For purposes of Article II hereof,
the Administrative Agent shall be entitled to rely on telephonic instructions
from any person that the Administrative Agent in good faith believes is an
Authorized Officer, and the Borrower shall hold the Administrative Agent and
each Lender harmless from any loss, cost or expense resulting from any such
reliance.

 

Section 11.5.  Costs, Expenses and Documentary Taxes.  The Borrower agrees to
pay on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) bank meeting, administration, travel
and out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out-of-pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto.  The Borrower also agrees to pay on demand all costs and expenses
(including Related Expenses) of the Administrative Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement

 

107

--------------------------------------------------------------------------------


 

or any other Related Writing.  In addition, the Borrower shall pay any and all
Other Taxes, assessments, charges and fees payable or determined to be payable
in connection with the execution and delivery of the Loan Documents, and the
other instruments and documents to be delivered hereunder, and agrees to hold
the Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failure to
pay such taxes or fees.  All obligations provided for in this Section 11.5 shall
survive any termination of this Agreement.

 

Section 11.6.  Indemnification.  The Borrower agrees to defend, indemnify and
hold harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this Section
11.6 for its own (or its respective affiliates’, officers’, directors’,
attorneys’, agents’ or employees’) gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.  This
Section 11.6 shall not apply with respect to Taxes other than Taxes that
represent losses, claims or damages arising from a non-Tax claim.  All
obligations provided for in this Section 11.6 shall survive any termination of
this Agreement.

 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity.  No default
by any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default.  The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrower’s Assignment.  This Agreement shall
become effective when it shall have been executed by the Borrower, the
Administrative Agent and each Lender and thereafter shall be binding upon and
inure to the benefit of the Borrower, the

 

108

--------------------------------------------------------------------------------


 

Administrative Agent and each of the Lenders and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Administrative Agent and all of the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)           Assignments of Commitments.  Each Lender shall have the right at
any time or times to assign to an Eligible Transferee (other than to a Lender
that shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest
in any Letter of Credit or Swing Loan, and any participation purchased pursuant
to Section 2.2(b) or (c) or Section 9.5 hereof.

 

(b)           Prior Consent.  No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly-owned by
a Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of the Borrower
and the Administrative Agent shall not be unreasonably withheld; provided that
(i) the consent of the Borrower shall not be required if, at the time of the
proposed assignment, any Default or Event of Default shall then exist and (ii)
the Borrower shall be deemed to have granted its consent unless the Borrower has
expressly objected to such assignment within three Business Days after notice
thereof.  Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.

 

(c)           Minimum Amount.  Each such assignment shall be in a minimum amount
of the lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment
and interest herein, or the entire amount of the assignor’s Commitment and
interest herein.

 

(d)           Assignment Fee.  Unless the assignment shall be to an affiliate of
the assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

 

(e)           Assignment Agreement.  Unless the assignment shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to the Borrower and
the Administrative Agent an Assignment Agreement, and (ii) execute and deliver,
or cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

 

(f)            Non-U.S. Assignee.  If the assignment is to be made to an
assignee that is organized under the laws of any jurisdiction other than the
United States or any state thereof, the

 

109

--------------------------------------------------------------------------------


 

assignor Lender shall cause such assignee, at least five Business Days prior to
the effective date of such assignment, (i) to represent to the assignor Lender
(for the benefit of the assignor Lender, the Administrative Agent and the
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by the Administrative Agent, the Borrower or the assignor with respect
to any payments to be made to such assignee in respect of the Loans hereunder,
(ii) to furnish to the assignor Lender (and, in the case of any assignee
registered in the Register (as defined below), the Administrative Agent and the
Borrower) either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S.
Internal Revenue Service Form W-8BEN, as applicable (wherein such assignee
claims entitlement to complete exemption from U.S. federal withholding tax on
all payments hereunder), and (iii) to agree (for the benefit of the assignor,
the Administrative Agent and the Borrower) to provide to the assignor Lender
(and, in the case of any assignee registered in the Register, to the
Administrative Agent and the Borrower) a new Form W-8ECI or Form W-8BEN, as
applicable, upon the expiration or obsolescence of any previously delivered form
and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such assignee, and to
comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

 

(g)           Deliveries by Borrower.  Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, the Borrower shall
execute and deliver (i) to the Administrative Agent, the assignor and the
assignee, any consent or release (of all or a portion of the obligations of the
assignor) required to be delivered by the Borrower in connection with the
Assignment Agreement, and (ii) to the assignee, if requested, and the assignor,
if applicable, an appropriate Note or Notes.  After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

 

(h)           Effect of Assignment.  Upon satisfaction of all applicable
requirements set forth in subsections (a) through (g) above, and any other
condition contained in this Section 11.10, (i) the assignee shall become and
thereafter be deemed to be a “Lender” for the purposes of this Agreement, (ii)
the assignor shall be released from its obligations hereunder to the extent that
its interest has been assigned, (iii) in the event that the assignor’s entire
interest has been assigned, the assignor shall cease to be and thereafter shall
no longer be deemed to be a “Lender” and (iv) the signature pages hereto and
Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment.

 

(i)            Administrative Agent to Maintain Register.  Administrative Agent
shall maintain at the address for notices referred to in Section 11.4 hereof a
copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

110

--------------------------------------------------------------------------------


 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it) without the consent of the Borrower or the
Administrative Agent; provided that:

 

(a)           any such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged;

 

(b)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(c)           the parties hereto shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

 

(d)           such Participant shall be bound by the provisions of Section 9.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

 

(e)           no Participant (unless such Participant is itself a Lender) shall
be entitled to require such Lender to take or refrain from taking action under
this Agreement or under any other Loan Document, except that such Lender may
agree with such Participant that such Lender will not, without such
Participant’s consent, take action of the type described as follows:

 

(i)            increase the portion of the participation amount of any
Participant over the amount thereof then in effect, or extend the Commitment
Period, without the written consent of each Participant affected thereby; or

 

(ii)           reduce the principal amount of or extend the time for any payment
of principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

 

The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the

 

111

--------------------------------------------------------------------------------


 

identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

Section 11.12.  Replacement of Affected Lenders.  Each Lender agrees that,
during the time in which any Lender is an Affected Lender, the Administrative
Agent shall have the right (and the Administrative Agent shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.7(e) and (f)
hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

 

Section 11.13.  Patriot Act Notice.  Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.  The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

 

Section 11.14.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

112

--------------------------------------------------------------------------------


 

Section 11.15.  Investment Purpose.  Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.

 

Section 11.16.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Original Closing Date (as such documents may have been amended,
restated, amended and restated or replaced) and the Closing Date integrate all
of the terms and conditions mentioned herein or incidental hereto and supersede
all oral representations and negotiations and prior writings with respect to the
subject matter hereof (except with respect to the Lead Arrangers Fee Letter,
which shall remain in full force and effect after the Closing Date).

 

Section 11.17.  Limitations on Liability of the Fronting Lender.  The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
the Fronting Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Fronting Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

 

Section 11.18.  General Limitation of Liability.  No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Fronting Lender or any
other Person against the Administrative Agent, the Fronting Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Fronting Lender hereby, to the fullest

 

113

--------------------------------------------------------------------------------


 

extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

 

Section 11.19.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation.  The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

Section 11.20.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.21.  Governing Law; Submission to Jurisdiction.

 

(a)           Governing Law.  This Agreement, each of the Notes and any other
Related Writing shall be governed by and construed in accordance with the laws
of the State of New York and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by New
York law, without regard to principles of conflicts of laws.

 

(b)           Submission to Jurisdiction.  The Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any New York state or federal court
sitting in New York County, New York, over any action or proceeding arising out
of or relating to this Agreement, the Obligations or any other Related Writing,
and the Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York state or
federal court.  The Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

[Remainder of page left intentionally blank]

 

114

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amended and
Restated Credit and Security Agreement as of the date first set forth above.

 

Address:

9900 Westpark Drive

 

IGNITE RESTAURANT GROUP, INC.

 

Suite 300

 

 

 

Houston, Texas 77063

 

By:

/s/ Edward W. Engel

 

Attention:  Edward Engel

 

 

Edward W. Engel

 

 

 

Senior Vice President and General Counsel

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

127 Public Square

 

KEYBANK NATIONAL ASSOCIATION

 

Cleveland, Ohio 44114-1306

 

  as the Administrative Agent and as a Lender

 

Attention:  Institutional Bank

 

 

 

 

By:

/s/ Marianne T. Meil

 

 

 

Marianne T. Meil

 

 

 

Senior Vice President

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

Address:

100 Federal Street

 

BANK OF AMERICA, N.A.

 

MA5-100-09-06

 

  as Syndication Agent and as a Lender

 

Boston, MA  02110

 

 

 

Attention:  Restaurant Finance Group

 

By:

/s/ John H. Schmidt

 

 

 

John H. Schmidt

 

 

 

Senior Vice President

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

1808 Aston Avenue, Ste 250

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Carlsbad, CA 92008

 

as Documentation Agent and as a Lender

 

Attention:  Restaurant Finance Group

 

 

 

 

By:

/s/ Stephen A. Leon

 

 

 

Name:

Stephen A. Leon

 

 

 

Title:

Managing Director

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

1200 Abernathy Road

 

CADENCE BANK, N.A.

 

Bldg. 600, Suite 1700

 

  as Co-Documentation Agent and as a Lender

 

Atlanta, GA 30328

 

 

 

Attention:

Mac Joye

 

 

 

 

 

 

 

By:

/s/ Charles M. Joye III

 

 

 

Name:

Charles M. Joye III

 

 

 

Title:

Vice President

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Address:

1180 West Peachtree Street

 

REGIONS BANK

 

Suite 1250

 

 

 

Atlanta, GA 30309

 

By:

/s/ Jake Nash

 

Attention:  Regions Restaurant Banking

 

 

Name:

Jake Nash

 

 

 

Title:

Managing Director

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

Address:

2500 N. Dallas Parkway

 

FIFTH THIRD BANK

 

Suite 533

 

 

 

Plano, TX 75093

 

By:

/s/ Brian Anderson

 

Attention:  Mid Corporate Group

 

 

Name:

Brian Anderson

 

 

 

Title:

Vice President

 

 

Signature Page to

Amended and Restated Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS OF LENDERS

 

 

 

KeyBank
National
Association

 

Bank of
America, N.A.

 

Wells Fargo
Bank, National
Association

 

Cadence Bank,
N.A.

 

Regions Bank

 

Fifth Third
Bank

 

Total

 

Overall Commitment Percentage

 

23.33

%

23.33

%

15.00

%

15.00

%

13.33

%

10.00

%

100

%

Revolving Credit Commitment Percentage

 

23.33

%

23.33

%

15.00

%

15.00

%

13.33

%

10.00

%

100

%

Revolving Credit Commitment Amount

 

$

23,333,333.33

 

$

23,333,333.33

 

$

15,000,000.00

 

$

15,000,000.00

 

$

13,333,333.34

 

$

10,000,000.00

 

$

100,000,000.00

 

Term Loan Commitment Percentage

 

23.33

%

23.33

%

15.00

%

15.00

%

13.33

%

10.00

%

100

%

Term Loan Commitment Amount

 

$

11,666,666.67

 

$

11,666,666.67

 

$

7,500,000.00

 

$

7,500,000.00

 

$

6,666,666.66

 

$

5,000,000.00

 

$

50,000,000.00

 

Maximum Amount

 

$

35,000,000.00

 

$

35,000,000.00

 

$

22,500,000.00

 

$

22,500,000.00

 

$

20,000,000.00

 

$

15,000,000.00

 

$

150,000,000.00

 

Total Commitment Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

$

150,000,000.00

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

GUARANTORS OF PAYMENT

 

Crab Addison, Inc., a Texas corporation

Joe’s Crab Shack — Alabama Private Club, Inc., an Alabama corporation

Joe’s Crab Shack — Kansas, Inc., a Kansas corporation

Ignite Restaurants — New Jersey, Inc., a New Jersey corporation

Joe’s Crab Shack — Redondo Beach, Inc., a California corporation

Joe’s Crab Shack—San Diego, Inc., a California corporation

Joe’s Crab Shack — Texas, Inc., a Texas corporation

BHTT Entertainment, Inc., a Texas corporation

Joe’s Crab Shack — Maryland, Inc., a Maryland corporation

Joe’s Crab Shack — Hunt Valley MD, Inc., a Maryland corporation

Joe’s Crab Shack — Anne Arundel MD, Inc., a Maryland corporation

JCS Monmouth Mall — NJ, LLC, a Delaware limited liability company

Joe’s Crab Shack — Abingdon MD, Inc., a Maryland corporation

Brick House Development, LLC, a Delaware limited liability company

Mac Management Blocker LLC, a Delaware limited liability company

Mac Parent LLC, a Delaware limited liability company

Mac Holding LLC, a Delaware limited liability company

Mac Acquisition LLC, a Delaware limited liability company

Mac Acquisition of New Jersey LLC, a New Jersey limited liability company

Mac Acquisition of Kansas LLC, a Kansas limited liability company

Mac Acquisition of Anne Arundel County LLC, a Maryland limited liability company

Mac Acquisition of Howard County LLC, a Maryland limited liability company

Mac Acquisition of Frederick County LLC, a Maryland limited liability company

Mac Acquisition of Montgomery County LLC, a Maryland limited liability company

Mac Acquisition of Baltimore County LLC, a Maryland limited liability company

Mac Acquisition IP LLC, a Delaware limited liability company

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

 

EXISTING LETTERS OF CREDIT

 

Letter of Credit
Number

 

Account Party

 

Type of Letter of Credit

 

Amount

 

S322441

 

Zurich American Insurance Company

 

Irrevocable Standby Letter of Credit

 

$

2,180,000

 

S322579

 

Federal Realty Investment Trust

 

Irrevocable Standby Letter of Credit

 

$

1,780,000

 

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGED SECURITIES

 

Pledgor

 

Name of Subsidiary

 

Jurisdiction
of Subsidiary

 

Shares

 

Certificate
Number

 

Ownership
Percentage

 

Ignite Restaurant Group, Inc.

 

Crab Addison, Inc.

 

TX

 

1,000

 

4

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Texas, Inc.

 

TX

 

1,000

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack—San Diego, Inc.

 

CA

 

1,000

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Redondo Beach, Inc.

 

CA

 

1,000

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Kansas, Inc.

 

KS

 

1,000

 

3

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

BHTT Entertainment, Inc.

 

TX

 

1,000

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Ignite Restaurants — New Jersey, Inc.

 

NJ

 

1,000

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Joe’s Crab Shack — Alabama Private Club, Inc.

 

AL

 

100

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Mac Management Blocker LLC

 

DE

 

N/A

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Mac Parent LLC

 

DE

 

N/A

 

N/A

 

15.6

%

 

 

 

 

 

 

 

 

 

 

 

 

BHTT Entertainment, Inc.

 

Brick House Development, LLC

 

DE

 

N/A

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Maryland, Inc.

 

MD

 

997

 

4

 

99.7

%

 

S-4

--------------------------------------------------------------------------------


 

Crab Addison, Inc.

 

Joe’s Crab Shack — Hunt Valley MD, Inc.

 

MD

 

970

 

1

 

97

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Anne Arundel MD, Inc.

 

MD

 

970

 

1

 

97

%

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Joe’s Crab Shack — Abingdon MD, Inc.

 

MD

 

700

 

1

 

70

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Management Blocker LLC

 

Mac Parent LLC

 

DE

 

N/A

 

N/A

 

84.4

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Parent LLC

 

Mac Holding LLC

 

DE

 

N/A

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Holding LLC

 

Mac Acquisition LLC

 

DE

 

N/A

 

2

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of New Jersey LLC

 

NJ

 

N/A

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of Kansas LLC

 

KS

 

N/A

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of Anne Arundel County LLC

 

MD

 

N/A

 

1

 

98

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of Howard County LLC

 

MD

 

N/A

 

1

 

90

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of Frederick County LLC

 

MD

 

N/A

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of Montgomery County LLC

 

MD

 

N/A

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition of Baltimore County LLC

 

MD

 

N/A

 

1

 

98

%

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Mac Acquisition IP LLC

 

DE

 

N/A

 

1

 

100

%

 

S-5

--------------------------------------------------------------------------------


 

Schedule 5.3

Financial Reporting Periods and Quarterly Reporting Periods

 

Fiscal Quarters

 

2013 Fiscal Year

 

2014

 

 

 

 

 

Qtr Begins

 

Qtr Ends

 

 

 

Qtr Begins

 

Qtr Ends

Q1

 

1/1/2013

 

4/1/2013

 

Q1

 

12/31/2013

 

3/31/2014

Q2

 

4/2/2013

 

7/1/2013

 

Q2

 

4/1/2014

 

6/30/2014

Q3

 

7/2/2013

 

9/30/2013

 

Q3

 

7/1/2014

 

9/29/2014

Q4

 

10/1/2013

 

12/30/2013

 

Q4

 

9/30/2014

 

12/29/2014

 

2015

 

2016 (53 Weeks)

 

 

 

 

 

Qtr Begins

 

Qtr Ends

 

 

 

Qtr Begins

 

Qtr Ends

Q1

 

12/30/2014

 

3/30/2015

 

Q1

 

12/29/2015

 

3/28/2016

Q2

 

3/31/2015

 

6/29/2015

 

Q2

 

3/29/2016

 

6/27/2016

Q3

 

6/30/2015

 

9/28/2015

 

Q3

 

6/28/2016

 

9/26/2016

Q4

 

9/29/2015

 

12/28/2015

 

Q4

 

9/27/2016

 

1/2/2017

 

2017

 

2018

 

 

 

 

 

Qtr Begins

 

Qtr Ends

 

 

 

Qtr Begins

 

Qtr Ends

Q1

 

1/3/2017

 

4/3/2017

 

Q1

 

1/2/2018

 

4/2/2018

Q2

 

4/4/2017

 

7/3/2017

 

Q2

 

4/3/2018

 

7/2/2018

Q3

 

7/4/2017

 

10/2/2017

 

Q3

 

7/3/2018

 

10/1/2018

Q4

 

10/3/2017

 

1/1/2018

 

Q4

 

10/2/2018

 

12/31/2018

 

Fiscal Years

 

 

 

Year Begins

 

Year Ends

 

2013

 

1/1/2013

 

12/30/2013

 

2014

 

12/31/2013

 

12/29/2014

 

2015

 

12/30/2014

 

12/28/2015

 

2016

 

12/29/2015

 

1/2/2017

 

2017

 

1/3/2017

 

1/1/2018

 

2018

 

1/2/2018

 

12/31/2018

 

 

--------------------------------------------------------------------------------


 

Schedule 5.8

Indebtedness

 

Irrevocable Letter of Credit 4646907, as Amended, issued by Cadence Bank in a
face amount up to $876,207 dated August 7, 2012 to mature July 31, 2013 in favor
of the Travelers Casualty and Surety.

 

Irrevocable Letter of Credit 4646865, as Amended, issued by Cadence Bank in a
face amount up to $1,800,000 dated August 7, 2012 to mature July 31, 2013 in
favor of the Travelers Indemnity Company.

 

Letter of Credit CPCX-290326 issued by Cadence Bank in a face amount up to
$556,750 dated August 13, 2012 to mature July 31, 2013 in favor of Great Hills
Retail, Inc.

 

Indebtedness in an initial principal amount of $1,411,007.02 incurred pursuant
to a Commercial Insurance Premium Finance and Security Agreement with BankDirect
Capital Finance.

 

--------------------------------------------------------------------------------


 

Schedule 5.9

Liens

 

1. UCC-1 #181467002 filed March 11, 2013 with the Maryland Department of
Assessments & Taxation listing Joe’s Crab Shack - Maryland, Inc., as debtor, and
GB Mall Limited Partnership t/a Beltway Plaza Shopping Center, as secured party,
covering all fixtures and personal property in or about the restaurant premises
(as more particularly described in such financing statement) during the lease
term.

 

2. UCC-1 #12-0038625592 filed December 12, 2012 with the Texas Secretary of
State listing Crab Addison, Inc., as debtor, and EKLECCO NEWCO LLC, as secured
party, covering all inventory, equipment and merchandise on the premises in
which tenant has any interest and in all proceeds arising therefrom.

 

--------------------------------------------------------------------------------


 

Schedule 5.11

Contingent Obligations Existing as of the Closing Date

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.24

Restrictive Agreements

 

Limited Liability Company Agreement of JCS Monmouth Mall - NJ, LLC, dated as of
May 10, 2011, among Crab Addison, Inc., a Texas corporation and VNO MM License
LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

 

Company or 
Subsidiary

 

Type of 
Organization

 

Jurisdiction of
Organization/
Formation

 

Foreign 
Qualification

 

Material Domestic 
Subsidiary (as 
defined in the Credit
Agreement)

 

Owner

 

Ownership 
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurant Group, Inc.

 

Corporation

 

DE

 

CA, NE, TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crab Addison, Inc.

 

Corporation

 

TX

 

AL, AZ, CA, CO, DE, FL, GA, ID, IL, IN, IA, KY, LA, MD, MA, MI, MN, MO, NE, NV,
NJ, NY, NC, OH, OK, PA, SC, TN, UT, VA, WA

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack -Texas, Inc.

 

Corporation

 

TX

 

None

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack-San Diego Inc.

 

Corporation

 

CA

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack-Redondo Beach Inc.

 

Corporation

 

CA

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack -Kansas, Inc.

 

Corporation

 

KS

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BHTT Entertainment, Inc.

 

Corporation

 

TX

 

FL, IL, KY, MO, NY, OH, PA

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ignite Restaurants -New Jersey, Inc.

 

Corporation

 

NJ

 

None

 

Yes

 

Ignite Restaurant Group, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

Company or 
Subsidiary

 

Type of 
Organization

 

Jurisdiction of
Organization/
Formation

 

Foreign 
Qualification

 

Material Domestic 
Subsidiary (as 
defined in the Credit
Agreement)

 

Owner

 

Ownership 
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack -Alabama Private Club, Inc.

 

Non-Profit Corporation

 

AL

 

None

 

No

 

Ignite Restaurant Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack - Maryland, Inc.

 

Corporation

 

MD

 

None

 

 

 

Crab Addison, Inc.

 

99.7

%

 

 

 

 

 

 

 

 

No

 

James F. Mazany

 

0.1

%

 

 

 

 

 

 

 

 

 

 

Edward W. Engel

 

0.1

%

 

 

 

 

 

 

 

 

 

 

Michael J. Dixon

 

0.1

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack- Hunt Valley MD, Inc.

 

Corporation

 

MD

 

None

 

 

 

Crab Addison, Inc.

 

97.0

%

 

 

 

 

 

 

 

 

No

 

James F. Mazany

 

1.0

%

 

 

 

 

 

 

 

 

 

 

Edward W. Engel

 

1.0

%

 

 

 

 

 

 

 

 

 

 

Jonathan M. Herbst

 

1.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack - Anne Arundel MD, Inc.

 

Corporation

 

MD

 

None

 

 

 

Crab Addison, Inc.

 

97.0

%

 

 

 

 

 

 

 

 

No

 

James F. Mazany

 

1.0

%

 

 

 

 

 

 

 

 

 

 

Edward W. Engel

 

1.0

%

 

 

 

 

 

 

 

 

 

 

Kimberly J. Castle

 

1.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JCS Monmouth Mall - NJ, LLC

 

Limited Liability Company

 

DE

 

None

 

 

 

Crab Addison, Inc.

 

99.0

%

 

 

 

 

 

 

 

 

No

 

VNO MM License LLC, a

 

 

 

 

 

 

 

 

 

 

 

 

 

Delaware limited liability company

 

1.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joe’s Crab Shack - Abingdon MD, Inc.

 

Corporation

 

MD

 

None

 

 

 

Crab Addison, Inc.

 

70.0

%

 

 

 

 

 

 

 

 

No

 

James D. Fike

 

10.0

%

 

 

 

 

 

 

 

 

 

 

Sean Rea

 

10.0

%

 

 

 

 

 

 

 

 

 

 

Stuart Cotton

 

10.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brick House Development, LLC

 

Limited Liability Company

 

DE

 

None

 

No

 

BHTT Entertainment, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Management Blocker LLC

 

Limited Liability Company

 

DE

 

None

 

 

 

Ignite Restaurant Group, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

Company or 
Subsidiary

 

Type of 
Organization

 

Jurisdiction of
Organization/
Formation

 

Foreign 
Qualification

 

Material Domestic 
Subsidiary (as 
defined in the Credit
Agreement)

 

Owner

 

Ownership 
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Parent LLC

 

Limited Liability Company

 

DE

 

None

 

 

 

Ignite Restaurant Group, Inc.

 

15.6

%

 

 

 

 

 

 

 

 

 

 

Mac Management Blocker LLC

 

84.4

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Holding LLC

 

Limited Liability Company

 

DE

 

None

 

 

 

Mac Parent LLC

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

Limited Liability Company

 

DE

 

AL, AZ, AR, DE, CA, CO, FL, GA, IL, IN, IA, KY, LA, ME, MD, MA, MI, MN, MO, NE,
NV, NJ, NM, NY, NC, OH, OK, PA, SC, TN, TX, UT, VA, WA

 

 

 

Mac Holding LLC

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition of New Jersey LLC

 

Limited Liability Company

 

NJ

 

None

 

 

 

Mac Acquisition LLC

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition of Kansas LLC

 

Limited Liability Company

 

KS

 

None

 

 

 

Mac Acquisition LLC

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition of Anne Arundel County LLC

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

98.0

%

 

 

Limited Liability Company

 

 

 

 

 

 

 

Cindy Castle Belhert

 

1.0

%

 

 

 

MD

 

None

 

 

 

Laura Richard

 

1.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition of Howard County LLC

 

Limited Liability Company

 

 

 

 

 

 

 

Mac Acquisition LLC

 

90.0

%

 

 

 

MD

 

None

 

 

 

Kathlyn P. McCann

 

10.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition of Frederick County LLC

 

Limited Liability Company

 

MD

 

None

 

 

 

Mac Acquisition LLC

 

100

%

 

--------------------------------------------------------------------------------


 

Company or 
Subsidiary

 

Type of 
Organization

 

Jurisdiction of
Organization/
Formation

 

Foreign 
Qualification

 

Material Domestic 
Subsidiary (as 
defined in the Credit
Agreement)

 

Owner

 

Ownership 
Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition of Montgomery County LLC

 

Limited Liability Company

 

MD

 

None

 

 

 

Mac Acquisition LLC

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition LLC

 

98.0

%

 

 

Limited Liability Company

 

 

 

 

 

 

 

Timothy D. Norris

 

1.0

%

Mac Acquisition of Baltimore County LLC

 

 

MD

 

None

 

 

 

Laura Richard

 

1.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mac Acquisition IP LLC

 

Limited Liability Company

 

DE

 

None

 

 

 

Mac Acquisition LLC

 

100

%

 

--------------------------------------------------------------------------------

*The chief executive office and principal place of business for each of the
entities listed above is 9900 Westpark Dr., Ste 300, Houston, TX 77063.

 

--------------------------------------------------------------------------------


 

Schedule 6.4

Litigation and Administrative Proceedings

 

On July 20, 2012, a putative class action complaint was filed in the U.S.
District Court for the Southern District of Texas against the Company, certain
of its current directors and officers and the underwriters in the initial public
offering. The insurance deductible of $150,000 has been met.

 

In September 2007, a plaintiff filed against Crab Addison, Inc. in Los Angeles
Superior Court on behalf of a class of managers alleging they were misclassified
as exempt employees and are entitled to unpaid overtime. The court denied the
plaintiffs motion for class certification. Plaintiffs appeal is pending.

 

--------------------------------------------------------------------------------


 

Schedule 6.5

Real Estate Owned by the Companies

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.9(a)

Locations

 

See attached.

 

--------------------------------------------------------------------------------


 

Store #

 

Concept

 

Location Name

 

ST

 

City

 

Address

 

Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

Leased locations:

 

 

 

 

 

 

 

 

 

 

 

 

2

 

MAC

 

Addison - 2

 

TX

 

Dallas

 

4535 Beltline Rd

 

75244

3

 

MAC

 

Kendall - 3

 

FL

 

Miami

 

12100 SW 88th Street

 

33186-2004

4

 

MAC

 

Austin - 4

 

TX

 

Austin

 

9828 Great Hills Trail

 

78759

5

 

MAC

 

NW Hwy - 5

 

TX

 

Dallas

 

5858 W Northwest Hwy

 

75225

10

 

MAC

 

Kansas City - 10

 

KS

 

Overland Park

 

9292 Metcalf

 

66212-1478

11

 

MAC

 

Plantation - 11

 

FL

 

Plantation

 

100 N University

 

33324-2016

14

 

MAC

 

Tulsa - 14

 

OK

 

Tulsa

 

6603 S Memorial Drive E

 

74133

15

 

MAC

 

Louisville - 15

 

KY

 

Louisville

 

401 S Hurstbourne Pkwy

 

40222-5036

17

 

MAC

 

Arapahoe - 17

 

CO

 

Englewood

 

7979 E Arapahoe

 

80112

18

 

MAC

 

Altamonte Springs - 18

 

FL

 

Altamonte Springs

 

884 W State Rd 436

 

32714-3006

22

 

MAC

 

Brandon - 22

 

FL

 

Brandon

 

132 Brandon Town Center Dr

 

33511-4753

24

 

MAC

 

Grapevine - 24

 

TX

 

Grapevine

 

700 Highway 114

 

76051

25

 

MAC

 

Westheimer - 25

 

TX

 

Houston

 

5802 Westheimer Road

 

77057

26

 

MAC

 

Germantown - 26

 

TN

 

Germantown

 

6705 Poplar Ave

 

38138-3664

29

 

MAC

 

Albuquerque - 29

 

NM

 

Albuquerque

 

2100 Louisiana Blvd NE Ste 209

 

87110-5413

33

 

MAC

 

North Olmsted - 33

 

OH

 

North Olmsted

 

25001 Country Club Blvd

 

44070

36

 

MAC

 

Perimeter - 36

 

GA

 

Dunwoody

 

4788 Ashford Dunwoody Rd

 

30338-5504

37

 

MAC

 

South Arlington - 37

 

TX

 

Arlington

 

1670 W I20

 

76017-5840

39

 

MAC

 

Carrollwood - 39

 

FL

 

Tampa

 

14904 N Dale Mabry Highway

 

33618-1814

41

 

MAC

 

Wheaton - 41

 

IL

 

Wheaton

 

21 Blanchard Circle

 

60187-1018

42

 

MAC

 

Gold Dust - 42

 

AZ

 

Scottsdale

 

7245 E Gold Dust

 

85258

43

 

MAC

 

Willowbrook - 43

 

TX

 

Houston

 

7607 FM 1960

 

77070-5701

45

 

MAC

 

Plano/544 - 45

 

TX

 

Plano

 

5005 W Park Blvd

 

75093

47

 

MAC

 

Wayne - 47

 

NJ

 

Wayne

 

1958 Rt 23 North

 

07470

49

 

MAC

 

Hoffman Estates - 49

 

IL

 

Hoffman Estates

 

2575 W Higgins

 

60195-2007

50

 

MAC

 

Little Rock - 50

 

AR

 

Little Rock

 

11100 West Markham

 

72211-2832

53

 

MAC

 

Livonia - 53

 

MI

 

Livonia

 

39300 Seven Mile Road

 

48152-1918

54

 

MAC

 

Boca Raton - 54

 

FL

 

Boca Raton

 

2004 NW Executive Center Dr

 

33432-7324

55

 

MAC

 

East Hanover - 55

 

NJ

 

East Hanover

 

138 Route 10 Suite 2

 

07936

60

 

MAC

 

Kissimmee - 60

 

FL

 

Kissimmee

 

5320 W Irlo Bronson Hwy

 

34746

62

 

MAC

 

Edison - 62

 

NJ

 

Edison

 

1521 Route 1

 

08837

64

 

MAC

 

Montrose - 64

 

OH

 

Akron

 

41 Springside Drive

 

44333-2428

65

 

MAC

 

Cool Springs - 65

 

TN

 

Franklin

 

1712 Galleria Blvd

 

37064-1606

67

 

MAC

 

University - 67

 

TX

 

Fort Worth

 

1505 S University Dr

 

76107-6517

71

 

MAC

 

Reston - 71

 

VA

 

Reston

 

1845 Fountain Drive

 

20190-3326

72

 

MAC

 

Sahara - 72

 

NV

 

Las Vegas

 

2400 W Sahara Ave

 

89102-4312

73

 

MAC

 

Clearwater - 73

 

FL

 

Clearwater

 

28795 US 19 North

 

33761

76

 

MAC

 

Ramsey - 76

 

NJ

 

Ramsey

 

900 State Route 17 N Suite 2

 

07446-1608

78

 

MAC

 

Roseville - 78

 

CA

 

Roseville

 

2010 Douglas Blvd

 

95661-3813

79

 

MAC

 

Fairfax - 79

 

VA

 

Fairfax

 

12169 Fair Lakes Promenade Dr

 

22033

81

 

MAC

 

Lake Buena Vista - 81

 

FL

 

Orlando

 

12148 S Apopka Vineland Rd

 

32836-6801

82

 

MAC

 

Oklahoma City - 82

 

OK

 

Oklahoma City

 

3510 NW Expressway

 

73112

85

 

MAC

 

Tuttle Crossing - 85

 

OH

 

Columbus

 

6115 Park Center Cir

 

43017

 

--------------------------------------------------------------------------------


 

88

 

MAC

 

Woodlands - 88

 

TX

 

The Woodlands

 

1155 Lake Woodlands Dr

 

77380

89

 

MAC

 

Annapolis - 89

 

MD

 

Annapolis

 

178 Jennifer Rd

 

21401-3042

90

 

MAC

 

Thousand Oaks - 90

 

CA

 

Thousand Oaks

 

4000 E Thousand Oaks Blvd

 

91362-3615

97

 

MAC

 

West Town - 97

 

TN

 

Knoxville

 

7723 Kingston Pike

 

37919

104

 

MAC

 

Cockeysville - 104

 

MD

 

Timonium

 

9701 Beaver Dam Rd

 

21093-2244

108

 

MAC

 

Greenville - 108

 

SC

 

Greenville

 

105 East Beacon Drive

 

29615

109

 

MAC

 

Strongville - 109

 

OH

 

Strongsville

 

17095 Southpark Ctr

 

44136-9307

110

 

MAC

 

Springdale - 110

 

OH

 

Springdale

 

925 E Kemper Rd

 

45246-2517

112

 

MAC

 

Henrietta - 112

 

NY

 

Rochester

 

760 Jefferson Rd

 

14623-3232

113

 

MAC

 

Chesterfield - 113

 

MO

 

Chesterfield

 

963 Chesterfield Center

 

63017-2045

115

 

MAC

 

Cary - 115

 

NC

 

Cary

 

740 SE Maynard Rd

 

27511-5720

116

 

MAC

 

Oxford Valley - 116

 

PA

 

Fairless Hills

 

640 Commerce Blvd

 

19030-1026

119

 

MAC

 

Winston Salem - 119

 

NC

 

Winston Salem

 

1915 Hampton Inn Ct

 

27103-7102

120

 

MAC

 

Huntington Beach - 120

 

CA

 

Huntington Beach

 

7901 Edinger Ave

 

92647

121

 

MAC

 

Santa Clarita - 121

 

CA

 

Santa Clarita

 

25720 The Old Rd

 

91381-1709

124

 

MAC

 

Ridgedale - 124

 

MN

 

Minnetonka

 

11390 Wayzata Blvd

 

55305-2002

126

 

MAC

 

Torrance - 126

 

CA

 

Torrance

 

25352 Crenshaw Blvd

 

90505

127

 

MAC

 

South Portland - 127

 

ME

 

South Portland

 

415 Philbrook Ave

 

04106-3215

131

 

MAC

 

Corpus Christi - 131

 

TX

 

Corpus Christi

 

5133 S Padre Island Dr

 

78411-4207

132

 

MAC

 

Beacon Center - 132

 

FL

 

Miami

 

8700 NW 18 Terrace

 

33172-2620

133

 

MAC

 

West Pembroke - 133

 

FL

 

Pembroke Pines

 

13620 Pines Blvd

 

33027-1512

135

 

MAC

 

Ahwatukee - 135

 

AZ

 

Phoenix

 

5035 E Ray Rd

 

85044-6407

138

 

MAC

 

West Lakes - 138

 

TX

 

West Lake Hills

 

701 Capitol Of TX Hwy Bldg K

 

78746-5205

141

 

MAC

 

Ann Arbor - 141

 

MI

 

Ann Arbor

 

3010 S State

 

48108-1622

142

 

MAC

 

Southwest - 142

 

CO

 

Littleton

 

8156 W Bowles Ave

 

80123-3050

143

 

MAC

 

Wilmington - 143

 

DE

 

Wilmington

 

4157 Concord Pike

 

19803-1401

145

 

MAC

 

Aliso Viejo - 145

 

CA

 

Aliso Viejo

 

26641 Aliso Creek Rd

 

92656-2882

148

 

MAC

 

Tustin - 148

 

CA

 

Irvine

 

13652 Jamboree Road

 

92602-1201

151

 

MAC

 

Summerlin - 151

 

NV

 

Las Vegas

 

2001 N Rainbow Blvd

 

89108-7050

153

 

MAC

 

Des Moines - 153

 

IA

 

West Des Moines

 

4502 University Ave

 

50266-1025

156

 

MAC

 

Henderson - 156

 

NV

 

Henderson

 

573 North Stephanie St

 

89014-6613

158

 

MAC

 

Woodbridge MAC - 158

 

VA

 

Woodbridge

 

2641 Prince Williams Pkwy

 

22192-4142

159

 

MAC

 

Columbia - 159

 

MD

 

Columbia

 

6181 Columbia Crossing Circle

 

21045

161

 

MAC

 

Fresno - 161

 

CA

 

Fresno

 

7650 N Blackstone

 

93650

162

 

MAC

 

Princeton - 162

 

NJ

 

Princeton

 

3569 Route 1

 

08540-5930

163

 

MAC

 

Tucson - 163

 

AZ

 

Tucson

 

5100 E Broadway Blvd

 

85711

165

 

MAC

 

Colonie - 165

 

NY

 

Colonie

 

1 Metro Park Road

 

12205-1101

167

 

MAC

 

Denver West - 167

 

CO

 

Golden

 

14245 W Colfax Ave

 

80401-3211

169

 

MAC

 

Creve Coeur - 169

 

MO

 

Creve Coeur

 

10453 Olive Blvd

 

63141

171

 

MAC

 

Edina - 171

 

MN

 

Edina

 

7651 France Ave S

 

55435-5225

173

 

MAC

 

Burlington - 173

 

MA

 

Burlington

 

50 South Avenue

 

01803-4904

174

 

MAC

 

Birmingham - 174

 

AL

 

Birmingham

 

241 Summit Blvd

 

35243

176

 

MAC

 

Round Rock - 176

 

TX

 

Round Rock

 

2501 S IH 35

 

78664-7314

178

 

MAC

 

Deer Valley - 178

 

AZ

 

Phoenix

 

2949 W Agua Fria Fwy

 

85027-3927

179

 

MAC

 

Vista Ridge - 179

 

TX

 

Lewisville

 

2437 S Stemmons Freeway

 

75067-8756

181

 

MAC

 

Riverwoods - 181

 

UT

 

Provo

 

4801 N University 50

 

84604

 

--------------------------------------------------------------------------------


 

182

 

MAC

 

Fashion Place - 182

 

UT

 

Murray

 

102 E Winchester Street

 

84107

184

 

MAC

 

Reno - 184

 

NV

 

Reno

 

5505 S Virginia Street

 

89502

185

 

MAC

 

Shelby - 185

 

MI

 

Shelby Township

 

14331 Hall Road

 

48315

188

 

MAC

 

Fossil Creek - 188

 

TX

 

Fort Worth

 

6300 North Freeway

 

76137-2922

193

 

MAC

 

Mesa - 193

 

AZ

 

Mesa

 

1705 S Stapley Drive

 

85204-6611

195

 

MAC

 

Wolfchase - 195

 

TN

 

Memphis

 

2859 N Germantown

 

38133-8150

196

 

MAC

 

S Colorado Springs - 196

 

CO

 

Colorado Springs

 

2510 Tenderfoot Hill Street

 

80906

197

 

MAC

 

Cerritos - 197

 

CA

 

Cerritos

 

12875 Towne Center Drive

 

90703-8585

198

 

MAC

 

Gaithersburg - 198

 

MD

 

Gaithersburg

 

211 Rio Blvd

 

20878-7312

199

 

MAC

 

Auburn Hills - 199

 

MI

 

Auburn Hills

 

2111 North Squirrel Road

 

48326-2351

201

 

MAC

 

Lake Mary - 201

 

FL

 

Lake Mary

 

835 Currency Circle

 

32746-2115

203

 

MAC

 

Northridge - 203

 

CA

 

Northridge

 

19400 Plummer St

 

91324-2142

205

 

MAC

 

Mandeville - 205

 

LA

 

Mandeville

 

3410 US Hwy 190

 

70471-3102

206

 

MAC

 

UNCC - 206

 

NC

 

Charlotte

 

8620 Research Dr

 

28262-8534

207

 

MAC

 

Dulles - 207

 

VA

 

Dulles

 

21055 Dulles Town Cir

 

20166

209

 

MAC

 

Lincoln - 209

 

NE

 

Lincoln

 

6800 S 27th Street

 

68512-4822

211

 

MAC

 

Augusta - 211

 

GA

 

Augusta

 

275 Robert C Daniel Jr Pkwy

 

30909-0808

212

 

MAC

 

Cedar Hill - 212

 

TX

 

Cedar Hill

 

388 N Hwy 67

 

75104-2133

213

 

MAC

 

Peery Hotel - 213

 

UT

 

Salt Lake City

 

110 West Broadway

 

84101-1913

214

 

MAC

 

Waterford Lakes - 214

 

FL

 

Orlando

 

315 N Alafay Trl

 

32828-7012

216

 

MAC

 

Mall Of Georgia - 216

 

GA

 

Buford

 

3207 Buford Dr

 

30519

222

 

MAC

 

Retama - 222

 

TX

 

Selma

 

8355 Agora Pkwy

 

78154-1316

227

 

MAC

 

New Tampa - 227

 

FL

 

Tampa

 

17641 Bruce B Downs Blvd

 

33647-3213

228

 

MAC

 

Chattanooga - 228

 

TN

 

Chattanooga

 

2271 Gunbarrel Rd

 

37421-2610

229

 

MAC

 

Legacy - 229

 

TX

 

Plano

 

7205 Central Expwy

 

75025-5905

231

 

MAC

 

Huntsville - 231

 

AL

 

Huntsville

 

5901 University Dr NW

 

35806-2506

233

 

MAC

 

Desert Ridge - 233

 

AZ

 

Phoenix

 

21001 N Tatum Blvd

 

85050-4203

234

 

MAC

 

Frisco - 234

 

TX

 

Frisco

 

3111 Preston Rd

 

75034-9444

235

 

MAC

 

S Austin - 235

 

TX

 

Austin

 

701 E Stassney Ln Ste B

 

78745-3296

236

 

MAC

 

Silver Springs - 236

 

MD

 

Silver Spring

 

931 Ellsworth Dr

 

20910-4402

238

 

MAC

 

Tyrone Square - 238

 

FL

 

St Petersburg

 

2302 Tyrone Blvd N

 

33710-4026

241

 

MAC

 

Promenade - 241

 

NC

 

Charlotte

 

10706 Providence Rd

 

28277-2683

243

 

MAC

 

Columbiana Station - 243

 

SC

 

Columbia

 

148 Harbison Blvd

 

29212-2204

244

 

MAC

 

Wellington - 244

 

FL

 

Wellington

 

2535 S State Rd 7

 

33414-9316

245

 

MAC

 

Folsom - 245

 

CA

 

Folsom

 

2739 E Bidwell St

 

95630-6405

246

 

MAC

 

Palm Valley - 246

 

AZ

 

Goodyear

 

1828 N Litchfield Rd

 

85338

251

 

MAC

 

Temecula - 251

 

CA

 

Temecula

 

41221A Margarita Road

 

92591-5553

252

 

MAC

 

Elk Grove - 252

 

CA

 

Elk Grove

 

9198 W Stockton Blvd

 

95758-8050

253

 

MAC

 

Brentwood - 253

 

MO

 

Brentwood

 

8590 Eager Rd

 

63144-1435

255

 

MAC

 

Seal Beach - 255

 

CA

 

Seal Beach

 

12380 Seal Beach Blvd

 

90740

256

 

MAC

 

Mid River - 256

 

MO

 

St Peters

 

121 Costco Way

 

63376-4388

257

 

MAC

 

Anaheim Hills - 257

 

CA

 

Anaheim

 

8150 E Santa Ana Canyon Road

 

92808-112

258

 

MAC

 

Carmel - 258

 

IN

 

Carmel

 

2375 116th St

 

46032

259

 

MAC

 

Greensboro - 259

 

NC

 

Greensboro

 

3120 Northline Ave

 

27408-7818

260

 

MAC

 

Ventura - 260

 

CA

 

Ventura

 

4880 Telephone Rd

 

93003

262

 

MAC

 

Sonterra Park - 262

 

TX

 

San Antonio

 

1011 N FM 1604 E

 

78232

 

--------------------------------------------------------------------------------


 

263

 

MAC

 

Mt. Olive - 263

 

NJ

 

Flanders

 

51 International Dr South

 

07836

264

 

MAC

 

Dale Mabry - 264

 

FL

 

Tampa

 

1580 N Dale Mabry Hwy

 

33607-2551

266

 

MAC

 

South County - 266

 

MO

 

Saint Louis

 

4125 Lemay Ferry Rd

 

63129-1006

267

 

MAC

 

Huebner Oaks - 267

 

TX

 

San Antonio

 

11745 W I10 Suite 300

 

78230-1067

268

 

MAC

 

East El Paso - 268

 

TX

 

El Paso

 

11885 Gateway Blvd West

 

79936-7409

272

 

MAC

 

Mt. Laurel - 272

 

NJ

 

Mount Laurel

 

4162 Church Rd

 

08054-2221

273

 

MAC

 

Triangle Town Center - 273

 

NC

 

Raleigh

 

3421 Sumner Blvd

 

27616

275

 

MAC

 

Savannah - 275

 

GA

 

Savannah

 

7804 Abercorn St 70A

 

31406-3503

278

 

MAC

 

Rosedale Mall - 278

 

MN

 

Roseville

 

502 Rosedale Center

 

55113-3004

279

 

MAC

 

Frederick - 279

 

MD

 

Frederick

 

5201 Buckeystown Pike

 

21704

280

 

MAC

 

Opry Mills - 280

 

TN

 

Nashville

 

521 Opry Mills Dr

 

37214-2442

281

 

MAC

 

Grand Rapids - 281

 

MI

 

Grand Rapids

 

5525 28th St SE

 

49512

283

 

MAC

 

Oceanside - 283

 

CA

 

Oceanside

 

2655 Vista Way

 

92054-6342

284

 

MAC

 

Franconia - 284

 

VA

 

Alexandria

 

5925 Kingstowne Towne Ctr

 

22315-5877

285

 

MAC

 

North County Fair - 285

 

CA

 

Escondido

 

202 E Via Rancho Pkwy

 

92025-8005

286

 

MAC

 

Bakersfield - 286

 

CA

 

Bakersfield

 

8850 Rosedale Hwy

 

93312

287

 

MAC

 

Stockton - 287

 

CA

 

Stockton

 

5420 Pacific Ave

 

95207-5614

289

 

MAC

 

Windward Pkwy - 289

 

GA

 

Alpharetta

 

5045 Windward Parkway

 

30004-3890

290

 

MAC

 

El Segundo - 290

 

CA

 

El Segundo

 

2321 Rosecrans Ave

 

90245-4903

292

 

MAC

 

Fort Collins - 292

 

CO

 

Fort Collins

 

4627 S Timberline Rd

 

80528-3004

294

 

MAC

 

Corona - 294

 

CA

 

Corona

 

3591 Grand Oaks

 

92881

296

 

MAC

 

North Aurora - 296

 

CO

 

Aurora

 

14241 E Alameda Ave

 

80012-2534

298

 

MAC

 

Mobile - 298

 

AL

 

Mobile

 

3250 Airport Blvd Ste B6

 

36606

299

 

MAC

 

West Cobb - 299

 

GA

 

Marietta

 

3625 Dallas Hwy SW

 

30064-1615

300

 

MAC

 

Virginia Beach - 300

 

VA

 

Virginia Beach

 

4574 Virginia Beach Blvd

 

23462-3004

301

 

MAC

 

North Tucson - 301

 

AZ

 

Tucson

 

2265 W Ina Rd

 

85741-2507

302

 

MAC

 

Puente Hills East - 302

 

CA

 

City of Industry

 

17603 Colima Rd E

 

91748-1712

307

 

MAC

 

Simi Valley - 307

 

CA

 

Simi Valley

 

2920 Tapo Canyon Rd

 

93063-2171

312

 

MAC

 

Canton - 312

 

OH

 

Canton

 

4721 Dressler Rd NW

 

44718-2548

313

 

MAC

 

Montclair - 313

 

CA

 

Montclair

 

4955 S Plaza Ln

 

91763

314

 

MAC

 

Church Ranch - 314

 

CO

 

Westminster

 

10411 Town Center Dr

 

80020

315

 

MAC

 

Reading - 315

 

MA

 

Reading

 

48 Walker’s Brook Dr

 

01867-3224

316

 

MAC

 

Hunters Creek - 316

 

FL

 

Kissimmee

 

3286 N John Young Pkwy

 

34741

319

 

MAC

 

Traders Point - 319

 

IN

 

Indianapolis

 

5720 W 86th St

 

46278-1338

320

 

MAC

 

Montgomeryville - 320

 

PA

 

North Wales

 

29 Airport Square

 

19454-1419

321

 

MAC

 

Mayfaire - 321

 

NC

 

Wilmington

 

1035 International Dr

 

28405-4176

322

 

MAC

 

Shreveport - 322

 

LA

 

Shreveport

 

7031 Youree Dr

 

71105-5108

324

 

MAC

 

Redlands - 324

 

CA

 

Redlands

 

27490 Lugonia Ave

 

92374-2057

325

 

MAC

 

Lancaster - 325

 

PA

 

Lancaster

 

925 Plaza Blvd

 

17601-2757

326

 

MAC

 

Stadium - 326

 

MO

 

Columbia

 

305 N Stadium Blvd

 

65203-1147

327

 

MAC

 

Harrisburg - 327

 

PA

 

Harrisburg

 

2531 Brindle Dr

 

17110-9704

328

 

MAC

 

Tallahassee - 328

 

FL

 

Tallahassee

 

1498 Apalachee Pkwy

 

32301-3004

329

 

MAC

 

Gainesville - 329

 

FL

 

Gainesville

 

6419 Newberry Rd Ste B2

 

32605-4324

333

 

MAC

 

Lakeland - 333

 

FL

 

Lakeland

 

1340 Lakeside Village Cir

 

33803-7951

334

 

MAC

 

Pensacola - 334

 

FL

 

Pensacola

 

5100 N 9th Ave Ste F645

 

32504-8735

336

 

MAC

 

Ft. Myers - 336

 

FL

 

Ft Myers

 

13721 S Tamiami Tr

 

33912

 

--------------------------------------------------------------------------------


 

337

 

MAC

 

Webb Gin - 337

 

GA

 

Snellville

 

1350 Scenic Hwy Ste 900

 

30078-2126

339

 

MAC

 

Otay Ranch - 339

 

CA

 

Chula Vista

 

2015 Birch Road Suite 2500

 

91915

340

 

MAC

 

Winter Garden - 340

 

FL

 

Winter Garden

 

3143 Daniels Road

 

34787

342

 

MAC

 

Murfreesboro - 342

 

TN

 

Murfreesboro

 

2535 Medical Center Parkway

 

37129

345

 

MAC

 

Oviedo - 345

 

FL

 

Oviedo

 

7123 Red Buh Lake Road

 

32765

347

 

MAC

 

El Cerrito - 347

 

CA

 

El Cerrito

 

8000 El Cerrito

 

94530

20212

 

BHTT

 

Amherst

 

NY

 

Amherst

 

4120 Maple Road

 

14226

20218

 

BHTT

 

Austin

 

TX

 

Austin

 

11680 A Research Blvd.

 

78759

20205

 

BHTT

 

Chesterfield

 

MO

 

Chesterfield

 

2 McBride & Sons Center

 

63005

20209

 

BHTT

 

Cuyahoga Falls

 

OH

 

Cuyahoga Falls

 

581 Howe Avenue

 

44221

20201

 

BHTT

 

Downer’s Grove

 

IL

 

Downer’s Grove

 

1461 Butterfield Rd.

 

60515

20223

 

BHTT

 

Galveston

 

TX

 

Galveston

 

3502A Seawall Blvd

 

77550

20202

 

BHTT

 

Houston 290

 

TX

 

Houston

 

12910 Northwest Freeway

 

77040

20204

 

BHTT

 

Humble

 

TX

 

Humble

 

140 FM 1960 Bypass E. Rd.

 

77338

20210

 

BHTT

 

Louisville

 

KY

 

Louisville

 

871 S. Hurstbourne Parkway

 

40222

20206

 

BHTT

 

Niles

 

IL

 

Niles

 

5650 W. Touhy Avenue

 

60714

20215

 

BHTT

 

Orlando I Drive

 

FL

 

Orlando

 

8440 International Drive

 

32819

20208

 

BHTT

 

Plano

 

TX

 

Plano

 

4900 West Park Blvd

 

75093

20207

 

BHTT

 

South Plainfield

 

NJ

 

South Plainfield

 

4901 Stelton Road

 

7080

20211

 

BHTT

 

Tampa

 

FL

 

Tampa

 

1102 North Dale Mabry Hwy

 

33607

20203

 

BHTT

 

Willowgrove

 

PA

 

Willow Grove

 

2402 Easton Rd.

 

19090

10755

 

Joe’s

 

Abingdon

 

MD

 

Abingdon

 

3414 Merchant Blvd.

 

21009

10758

 

Joe’s

 

Amherst

 

NY

 

Amherst

 

4125 Maple Road

 

14226

10682

 

Joe’s

 

Ann Arbor

 

MI

 

Ann Arbor

 

3020 Lohr Road

 

48108

10770

 

Joe’s

 

Anne Arundel

 

MD

 

Hanover

 

7051 Arundel Mills Blvd.

 

21076

10012

 

Joe’s

 

Arlington

 

TX

 

Arlington

 

1520 Nolan Ryan Expwy.

 

76011

10643

 

Joe’s

 

Atlanta

 

GA

 

Morrow

 

1965 Mt. Zion Rd.

 

30260

10696

 

Joe’s

 

Auburn Hills

 

MI

 

Auburn Hills

 

4975 South Baldwin

 

48359

10615

 

Joe’s

 

Aurora

 

CO

 

Aurora

 

14025 East Evans Ave.

 

80014

10007

 

Joe’s

 

Austin Town Lake

 

TX

 

Austin

 

600 East Riverside Dr.

 

78704

10761

 

Joe’s

 

Bala Cynwyd

 

PA

 

Bala Cynwyd

 

555 City Avenue

 

19004

10621

 

Joe’s

 

Baton Rouge

 

LA

 

Baton Rouge

 

7620 Andrea Dr.

 

70809

10645

 

Joe’s

 

Beaumont

 

TX

 

Beaumont

 

3825 Interstate 10 South

 

77705

10714

 

Joe’s

 

Bellevue

 

KY

 

Bellevue

 

25 Fairfield Avenue

 

41073

10160

 

Joe’s

 

Boise

 

ID

 

Boise

 

2288 North Garden Street

 

83704

10741

 

Joe’s

 

Bossier City

 

LA

 

Bossier City

 

635 Boardwalk Blvd.

 

71111

10747

 

Joe’s

 

Branson

 

MO

 

Branson

 

717 Branson Landing

 

65616

10736

 

Joe’s

 

Cedar Hill

 

TX

 

Cedarhill

 

735 North Highway 67

 

75104

10686

 

Joe’s

 

Chesapeake

 

VA

 

Chesapeake

 

1568 Crossways Blvd

 

23320

10648

 

Joe’s

 

Clearwater

 

FL

 

Clearwater

 

2730 Gulf to Bay Blvd.

 

33579

10756

 

Joe’s

 

Clifton

 

NJ

 

Clifton

 

405 Allwood Road

 

7013

10680

 

Joe’s

 

Colorado Springs

 

CO

 

Colorado Springs

 

805 Citadel Dr

 

80909

10623

 

Joe’s

 

Columbus

 

OH

 

Columbus

 

3720 West Dublin-Granville

 

43235

10655

 

Joe’s

 

Corpus Christi

 

TX

 

Corpus Christi

 

5025 S. Padre Island Drive

 

78411

10710

 

Joe’s

 

Corpus Lighthouse

 

TX

 

Corpus Christi

 

444 N. Shoreline

 

78401

10762

 

Joe’s

 

Daytona Beach

 

FL

 

Daytona Beach

 

1200 Main Street

 

32118

 

--------------------------------------------------------------------------------


 

10612

 

Joe’s

 

Destin

 

FL

 

Destin

 

14055 Emerald Coast Pkwy

 

32541

10720

 

Joe’s

 

Douglasville

 

GA

 

Douglasville

 

2868 Chapel Hill Rd

 

30135

10702

 

Joe’s

 

Duluth

 

GA

 

Duluth

 

1590 Pleasant Hill Road

 

30096

10759

 

Joe’s

 

Eatontown

 

NJ

 

Eatontown

 

190 NJ State Highway 35

 

7724

10424

 

Joe’s

 

Fairfax

 

VA

 

Fairfax

 

12831 Fair Lakes Pkwy.

 

22033

10641

 

Joe’s

 

Fairview Heights

 

IL

 

Fairview Heights

 

51 Ludwig Dr.

 

62208

10679

 

Joe’s

 

Fayetteville

 

NC

 

Fayetteville

 

155 McPherson Church Rd.

 

28303

10713

 

Joe’s

 

Fisherman’s Wharf

 

CA

 

San Francisco

 

245 Jefferson Street

 

94133

10776

 

Joe’s

 

Fort Lauderdale

 

FL

 

Ft Lauderdale

 

1451 N Federal Hwy

 

33304

10174

 

Joe’s

 

Fort Myers

 

FL

 

Fort Myers

 

2024 West First Street

 

33901

10718

 

Joe’s

 

Fossil Creek

 

TX

 

Fort Worth

 

3040 Western Center Blvd

 

76131

10724

 

Joe’s

 

Fredericksburg

 

VA

 

Fredericksburg

 

2805 Plank Road

 

22401

10605

 

Joe’s

 

Fuqua

 

TX

 

Houston

 

12400 Gulf Freeway

 

77034

10692

 

Joe’s

 

Gaithersburg

 

MD

 

Gaithersburg

 

221 Rio Blvd

 

20878

10611

 

Joe’s

 

Galveston

 

TX

 

Galveston

 

3502 Seawall Blvd.

 

77550

10711

 

Joe’s

 

Garden Grove

 

CA

 

Garden Grove

 

12011 Harbor Blvd.

 

92840

10608

 

Joe’s

 

Grapevine

 

TX

 

Grapevine

 

201 West State Hwy. 114

 

76051

10754

 

Joe’s

 

Greenbelt

 

MD

 

Greenbelt

 

6002 Greenbelt Road

 

20770

10619

 

Joe’s

 

Greenville

 

SC

 

Greenville

 

102 E. Beacon Dr.

 

29615

10715

 

Joe’s

 

Gurnee

 

IL

 

Gurnee

 

5626 Northridge Drive

 

60031

10738

 

Joe’s

 

Hampton

 

VA

 

Hampton

 

1974 Power Plant Parkway

 

23666

10677

 

Joe’s

 

Henderson

 

NV

 

Henderson

 

4250 E. Sunset Blvd.

 

89014

10750

 

Joe’s

 

Henrietta

 

NY

 

Henrietta

 

100 Marketplace Drive, Suite 200

 

14623

10659

 

Joe’s

 

Hobart

 

IN

 

Merrillville

 

2757 E. 80th Avenue

 

46410

10684

 

Joe’s

 

Hoover

 

AL

 

Hoover

 

20 Meadow View Dr.

 

35242

10603

 

Joe’s

 

Houston 610

 

TX

 

Houston

 

2621 South Loop West

 

77054

10688

 

Joe’s

 

Humble

 

TX

 

Humble

 

20100 US Hwy. 59

 

77338

10766

 

Joe’s

 

Hunt Valley

 

MD

 

Cockeysville

 

50 Shawan Rd.

 

21030

10717

 

Joe’s

 

Hwy 249

 

TX

 

Houston

 

17111 Tomball Parkway

 

77064

10640

 

Joe’s

 

Hwy 6

 

TX

 

Houston

 

2120 South Hwy. 6

 

77077

10716

 

Joe’s

 

Independence

 

MO

 

Independence

 

20001 East Jackson Drive

 

64057

10639

 

Joe’s

 

Indianapolis 1

 

IN

 

Indianapolis

 

7303 US Hwy 31 South

 

46227

10657

 

Joe’s

 

Indianapolis 2

 

IN

 

Indianapolis

 

8250 Dean Rd.

 

46240

10728

 

Joe’s

 

Industry

 

CA

 

Industry

 

1420 S. Azusa Avenue

 

91748

10697

 

Joe’s

 

Jacksonville

 

FL

 

Jacksonville

 

#6 Beach Blvd.

 

32250

10691

 

Joe’s

 

Kennesaw

 

GA

 

Kennesaw

 

2501 Cobb Place Blvd.

 

30144

10760

 

Joe’s

 

King of Prussia

 

PA

 

King of Prussia

 

244 Mall Blvd

 

19406

10735

 

Joe’s

 

Kissimmee

 

FL

 

Celebration

 

10 Blake Blvd

 

34747

10637

 

Joe’s

 

Las Vegas

 

NV

 

Las Vegas

 

1991 N. Rainbow Blvd.

 

89108

10768

 

Joe’s

 

Latham

 

NY

 

Latham

 

579 Troy Schenectady Rd, #80

 

12110

10406

 

Joe’s

 

Lauderhill

 

FL

 

Lauderhill

 

4402 N University Dr.

 

33351

10694

 

Joe’s

 

Lawrenceville

 

NJ

 

Lawrenceville

 

3191 US Route One

 

8648

10727

 

Joe’s

 

Lewisville

 

TX

 

Lewisville

 

2066 South Stemmons

 

75029

10670

 

Joe’s

 

Long Beach

 

CA

 

Long Beach

 

6550 Marina Dr.

 

90803

10636

 

Joe’s

 

Louisville

 

KY

 

Louisville

 

131 River Rd.

 

40202

10633

 

Joe’s

 

Lubbock

 

TX

 

Lubbock

 

5802 West Loop South 289

 

79424

 

--------------------------------------------------------------------------------


 

10622

 

Joe’s

 

McAllen

 

TX

 

McAllen

 

711 East Expressway 83

 

78501

10646

 

Joe’s

 

Memphis

 

TN

 

Memphis

 

7990 Horizon Center Blvd.

 

38133

10662

 

Joe’s

 

Mesquite

 

TX

 

Mesquite

 

1340 N. Peachtree Rd.

 

75149

10764

 

Joe’s

 

Methuen

 

MA

 

Methuen

 

105 Pleasant Valley Street

 

1844

10620

 

Joe’s

 

Myrtle Beach 1

 

SC

 

N. Myrtle Beach

 

4846 Hwy. 17 South

 

29582

10632

 

Joe’s

 

Myrtle Beach 2

 

SC

 

Myrtle Beach

 

1219 Celebrity Circle

 

29577

10023

 

Joe’s

 

Naples

 

FL

 

Naples

 

1355 Fifth Ave. South

 

34102

10420

 

Joe’s

 

Nashville

 

TN

 

Nashville

 

123 2nd Ave. South

 

37201

10027

 

Joe’s

 

Newport Beach

 

CA

 

Newport Beach

 

2607 W. Pacific Coast Hwy.

 

92663

10674

 

Joe’s

 

Norfolk

 

VA

 

Norfolk

 

333 Water Side Dr., Ste. 101

 

23510

10602

 

Joe’s

 

North

 

TX

 

Houston

 

14901 North Freeway I-45

 

77090

10753

 

Joe’s

 

NY Oceanside

 

NY

 

Oceanside

 

3555 Long Beach Road

 

11572

10159

 

Joe’s

 

Oceanside

 

CA

 

Oceanside

 

314 Harbor Drive

 

92054

10022

 

Joe’s

 

Oklahoma City 1

 

OK

 

Oklahoma City

 

5940 NW Expressway

 

73132

10725

 

Joe’s

 

Oklahoma City 2

 

OK

 

Oklahoma City

 

1508 SW 74th Street

 

73159

10663

 

Joe’s

 

Olathe

 

KS

 

Olathe

 

11965 S. Strang Line Rd.

 

66062

10769

 

Joe’s

 

Omaha

 

NE

 

Omaha

 

701 North 102nd

 

68114

10676

 

Joe’s

 

Orlando

 

FL

 

Orlando

 

4601 South Semoran Blvd.

 

32822

10708

 

Joe’s

 

Orlando Disney

 

FL

 

Orlando

 

12124 S. Apopka Vineland Rd.

 

32836

10752

 

Joe’s

 

Orlando I-Drive

 

FL

 

Orlando

 

8400 International Drive

 

32819

10671

 

Joe’s

 

Pacific Beach

 

CA

 

San Diego

 

4325 Ocean Blvd

 

92109

10743

 

Joe’s

 

Pearland

 

TX

 

Pearland

 

3239 Silver Lake Village Drive

 

77584

10698

 

Joe’s

 

Peoria

 

IL

 

Peoria

 

110 S. W. Water St.

 

61062

10712

 

Joe’s

 

Pier 19

 

TX

 

Galveston

 

2000 Wharf Rd

 

77550

10722

 

Joe’s

 

Pittsburgh

 

PA

 

Pittsburgh

 

226 West Station Square Drive

 

15219

10651

 

Joe’s

 

Plano

 

TX

 

Plano

 

3320 Central Expressway

 

75023

10745

 

Joe’s

 

Rancho Cucamonga

 

CA

 

Rancho Cucamonga

 

12327 Foothill Blvd

 

91739

10700

 

Joe’s

 

Redondo Beach

 

CA

 

Redondo Beach

 

230 Portofino Way

 

90277

10734

 

Joe’s

 

Robinson

 

PA

 

Pittsburgh

 

6491 Robinson Center Drive

 

15205

10693

 

Joe’s

 

Roseville

 

MN

 

Roseville

 

2704 Snelling Ave

 

55113

10650

 

Joe’s

 

Round Rock

 

TX

 

Round Rock

 

2401 S. IH 35

 

78664

10173

 

Joe’s

 

Rowing Club

 

CA

 

San Diego

 

525 E Harbor Drive

 

92101

10731

 

Joe’s

 

Sacramento

 

CA

 

Sacramento

 

1210 Front Street

 

95814

10701

 

Joe’s

 

Salt Lake City

 

UT

 

Sandy

 

9400 South State Street

 

84070

10039

 

Joe’s

 

San Antonio 410

 

TX

 

San Antonio

 

4711 NW Loop 410

 

78229

10627

 

Joe’s

 

San Antonio I-10

 

TX

 

San Antonio

 

12485 IH 10 West

 

78230

10628

 

Joe’s

 

San Antonio Quarry

 

TX

 

San Antonio

 

255 East Basse Rd., #1400

 

78209

10635

 

Joe’s

 

San Antonio Riverwalk

 

TX

 

San Antonio

 

212 College Street #100

 

78205

10652

 

Joe’s

 

San Diego Hazard

 

CA

 

San Diego

 

7610 Hazard Ctr. Dr., #703

 

92108

10675

 

Joe’s

 

Sanford

 

FL

 

Sanford

 

4659 West SR 46

 

32771

10773

 

Joe’s

 

Savannah

 

GA

 

Savannah

 

504 E. River St.

 

31401

10630

 

Joe’s

 

Schaumburg

 

IL

 

Schaumburg

 

2000 E. Golf Rd.

 

60173

10765

 

Joe’s

 

Sevierville

 

TN

 

Sevierville

 

1605 Parkway

 

37862

10749

 

Joe’s

 

South Plainfield

 

NJ

 

South Plainfield

 

4905 Stelton Road

 

7080

10649

 

Joe’s

 

St. Louis

 

MO

 

St. Peters

 

5856 Suemandy Dr.

 

63376

10610

 

Joe’s

 

Stemmons

 

TX

 

Dallas

 

10250 E. Technology Blvd.

 

75220

 

--------------------------------------------------------------------------------


 

10653

 

Joe’s

 

Sterling Heights

 

MI

 

Sterling Heights

 

33879 Van Dyke

 

48312

10719

 

Joe’s

 

Stone Mountain

 

GA

 

Lilburn

 

4300 Stone Mountain Hwy

 

30047

10737

 

Joe’s

 

Sugar Land

 

TX

 

Sugarland

 

19740 Southwest Freeway

 

77479

10613

 

Joe’s

 

Tempe

 

AZ

 

Tempe

 

1604 E. Southern Ave.

 

85282

10669

 

Joe’s

 

Tempe-Baseline

 

AZ

 

Tempe

 

1606 W. Baseline

 

85283

10044

 

Joe’s

 

Tucson

 

AZ

 

Tucson

 

410 N. Wilmot Rd.

 

85711

10030

 

Joe’s

 

Tulsa

 

OK

 

Tulsa

 

7646 East 61st St.

 

74135

10177

 

Joe’s

 

Vancouver

 

WA

 

Vancouver

 

101 East Columbia Way

 

98661

10166

 

Joe’s

 

Ventura

 

CA

 

Ventura

 

567 San Jon Road

 

93001

10739

 

Joe’s

 

West Des Moines

 

IA

 

West Des Moines

 

130 South Jordan Creek Parkway

 

50266

10733

 

Joe’s

 

West Jordan

 

UT

 

West Jordan

 

7277 South Plaza Center Dr.

 

84084

10751

 

Joe’s

 

West Kissimmee

 

FL

 

Kissimmee

 

7903 Irlo Bronson Memorial Hwy.

 

34747

10707

 

Joe’s

 

Westminster

 

CO

 

Westminster

 

8911 N. Yates Street

 

80031

10729

 

Joe’s

 

Wilmington

 

DE

 

Wilmington

 

600 Justison Street

 

19801

 

 

 

 

 

 

 

 

 

 

 

 

 

Under Construction

 

 

 

 

 

 

 

 

 

 

20224

 

BHTT

 

Parker

 

CO

 

Parker

 

19320 Cottonwood Drive

 

80138

10771

 

Joe’s

 

Deptford

 

NJ

 

Deptford Township

 

2000 Clements Bridge Rd.

 

8096

10772

 

Joe’s

 

Harlem

 

NY

 

Harlem

 

2349 Frederick Douglass Blvd.

 

10027

10774

 

Joe’s

 

W. Nyack

 

NY

 

W. Nyack

 

4370 Palisades Center Dr.

 

10994

10775

 

Joe’s

 

Riverhead

 

NY

 

Riverhead

 

1490 Old Country Rd.

 

11901

10779

 

Joe’s

 

Brick

 

NJ

 

Brick

 

1048 Cedar Bridge Ave.

 

08723

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Signed, Construction Pending

 

 

 

 

 

 

 

 

20225

 

BHTT

 

Neptune

 

NJ

 

Neptune

 

3655 Route 66

 

07753

10777

 

Joe’s

 

Newark

 

NJ

 

Newark

 

860 Broad Street

 

07102

10780

 

Joe’s

 

Westbury

 

NY

 

Westbury

 

1195 Corporate Drive

 

11590

TBD

 

Joe’s

 

Deer Park

 

NY

 

Deer Park

 

TBD

 

11729

10763

 

Joe’s

 

Elmhurst

 

NY

 

Elmhurst

 

TBD

 

TBD

 

 

 

 

 

 

 

 

 

 

 

 

 

Closed Locations

 

 

 

 

 

 

 

 

 

 

10776

 

Joe’s

 

Indy III

 

IN

 

Indianapolois

 

2307 Post Dr.

 

46219

 

 

 

 

 

 

 

 

 

 

 

 

 

Subleased Locations

 

 

 

 

 

 

 

 

183

 

MAC

 

Mt. Laurel

 

NJ

 

Mt. Laurel

 

4162 Church Road

 

08054

184

 

MAC

 

Baton Rouge

 

LA

 

Baton Rouge

 

39300 Seven Mile Rd.

 

70808

 

--------------------------------------------------------------------------------


 

Schedule 6.9(b)

Locations for which a Landlord’s Waiver was Requested under the Original Credit
Agreement

 

Unit Name

 

Unit #

 

Address

JCS FORT MEYERS

 

 

 

Navillus Group LLC

 

 

10174

 

c/o Bingham McCutchen LLP

 

 

 

 

150 Federal Street

 

 

 

 

Boston, MA 02110

 

 

 

 

 

JCS VANCOUVER

 

 

 

Leo L. Wang DBA ACW Properties Series 1 LLC

 

 

10177

 

969 G Edgewater Blvd, #350

 

 

 

 

Foster City, CA 94404

 

 

 

 

 

JCS LAUDERHILL

 

 

 

4400 University Limited Partnership

 

 

 

 

In Care Of: Sevell Realty Partners

 

 

10406

 

2295 Corporate Blvd. NW, Suite 131

 

 

 

 

Boca Raton, FL 33431

 

 

 

 

Attn: Arnold Sevell, President & BrokerTel

 

 

 

 

 

JCS NASHVILLE

 

 

 

Gregcoh, LLC

 

 

10420

 

Attn: Nancy Cohn.

 

 

 

 

16955 Ostego St

 

 

 

 

Encino, CA 91319

 

 

 

 

 

JCS GALVESTON

 

 

 

Gulf Properties

 

 

10611

 

P.O. Box 329

 

 

 

 

Galveston, TX 77553

 

 

 

 

 

JCS DESTIN

 

 

 

Andrew Kwiat

 

 

 

 

Chief Financial Officer

 

 

10612

 

Rosen Associates

 

 

 

 

2665 South Bayshore Drive, Suite 701

 

 

 

 

Coconut Grove, Florida 33133

 

 

 

 

 

JCS MYRTLE BROADWAY

 

 

 

Broadway at the Beach

 

 

10632

 

Attention: Lease Administration

 

 

 

 

P.O. Box 7577

 

 

 

 

Myrtle Beach, SC 29572

 

 

 

 

 

JCS SAN ANTONIO

 

 

 

Director of Parks & Recreation

RIVERWALK

 

 

 

City of San Antonio

 

 

 

 

115 Plaza De Armas, #240

 

 

 

 

PO Box 39966, San Antonio, TX 78283;

 

 

10635

 

 

 

 

 

 

212 College Street Ltd.

 

 

 

 

16 Carriage Hills

 

 

 

 

San Antonio, TX 78257

 

 

 

 

ATTN: Samuel L. Panchevre

 

 

 

 

 

JCS LOUISVILLE

 

 

 

Waterfront Development Corporation

 

 

10636

 

129 East River Road, Louisville, KY 40202

 

 

 

 

ATTN: Margaret Walker

 

--------------------------------------------------------------------------------


 

Unit Name

 

Unit #

 

Address

 

JCS CLEARWATER

 

 

 

CLANT, INC.

 

 

 

 

 

PO BOX 290727

 

 

 

10648

 

Port Orange, FL

 

 

 

 

 

C/O SEA LOVE BOAT WORKS

 

 

 

 

 

4877 Front Street

 

 

 

 

 

Ponce Inlet, FL 32127

 

 

 

 

 

 

 

JCS TEMPE BASELINE

 

 

 

Arizona Mills Mall, LLC

 

 

 

 

 

c/o Simon Property Group

 

 

 

10669

 

225 W. Washington St.

 

 

 

 

 

Indianapolis, IN 46204

 

 

 

 

 

Attn: General Counsel

 

 

 

 

 

 

 

JCS LAWRENCEVILLE

 

 

 

Lawrence Investment Group

 

 

 

10694

 

100 Federal City Rd., Ste. C101

 

 

 

 

 

Lawrenceville, NJ 86480

 

 

 

 

 

 

 

JCS JACKSONVILLE BEACH

 

 

 

Beach Boulevard Associates

 

 

 

10697

 

1200 Shetter Ave.

 

 

 

 

 

Jacksonville Beach, FL 32250

 

 

 

 

 

 

 

JCS ORLANDO 2-LBV

 

 

 

Brinker Florida, Inc.

 

 

 

10708

 

6820 LBJ Freeway

 

 

 

 

 

Dallas, TX 75240

 

 

 

 

 

ATTN: General Counsel

 

 

 

 

 

 

 

JCS CORPUS CHRISTI 2

 

 

 

City of Corpus Christi

 

 

 

 

 

P. O. Box 9277

 

 

 

10710

 

Corpus Christi, TX 78469-9277;

 

 

 

 

 

1201 Leopard St.

 

 

 

 

 

Corpus Christi, TX 78401

 

 

 

 

 

ATTN: George K. (Skip) Noe, City Manager

 

 

 

 

 

 

 

JCS GARDEN GROVE

 

 

 

Millbrae Square Company III, LLC

 

 

 

 

 

717 Broadway

 

 

 

10711

 

Millbrae, CA 94030

 

 

 

 

 

Attn: Vicki Imbimbo

 

 

 

 

 

 

 

JCS SAN FRANCISCO

 

 

 

DiMaggio Realty

 

 

 

10713

 

c/o Dominic DiMaggio

 

 

 

 

 

6110 North Ocean Blvd., Suite 24

 

 

 

 

 

Ocean Ridge, FL 33435

 

 

 

 

 

 

 

JCS BELLEVUE

 

 

 

City of Bellevue

 

 

 

 

 

616 Poplar Street

 

 

 

10714

 

Bellevue, KY 41073

 

 

 

 

 

ATTN: BURCDA & Office of the Mayor

 

 

 

 

 

 

 

JCS FORT WORTH 2-FOSSIL

 

 

 

Hugo Herzberg Company

 

CREEK

 

 

 

c/o Walpert Properties

 

 

 

10718

 

11457 Olde Cabin Rd.

 

 

 

 

 

St. Louis, MO 63141

 

 

 

 

 

ATTN: Nancy Hoeing, Controller

 

 

 

 

 

 

 

JCS FREDERICKSBURG

 

 

 

Central Park 1210, LLC

 

 

 

10724

 

Kimco Realty Corporation, Mid-Atlantic Region

 

 

 

 

 

170 West Ridgely Road, Suite 210

 

 

 

 

 

Lutherville, MD 21093

 

 

--------------------------------------------------------------------------------


 

Unit Name

 

Unit #

 

Address

JCS WILMINGTON

 

 

 

Shipyard Dining LLC

 

 

10729

 

234 North James Street

 

 

 

 

Newport, DE 19804

 

 

 

 

 

JCS SACRAMENTO

 

 

 

City of Sacramento, Convention, Culture & Leisure Dept.

 

 

10731

 

1030 15th Street, Suite 250

 

 

 

 

Sacramento, CA 95814

 

 

 

 

ATTN: Director of Convention, Culture & Leisure

 

 

 

 

 

JCS KISSIMMEE

 

 

 

CLPF - Water Tower Shoppes, LP

 

 

10735

 

c/o Crossman & Company as Agent

 

 

 

 

3333 S. Orange Avenue, #201

 

 

 

 

Orlando, FL 32806

 

 

 

 

 

JCS BOSSIER CITY

 

 

 

Bayer Properties

 

 

10741

 

2222 Arlington Avenue

 

 

 

 

Birmingham, AL 35205

 

 

 

 

 

JCS BRANSON

 

 

 

HCW Development Company, LLC

 

 

10747

 

c/o GGP General Growth Properties Inc.

 

 

 

 

100 Branson Landing

 

 

 

 

Branson, MO

 

 

 

 

 

JCS SOUTH PLAINFIELD

 

 

 

Office Two Limited Partnership

 

 

10749

 

Care Of: National Realty & Development Corp.

 

 

 

 

3 Manhattanville Rd.

 

 

 

 

Purchase, New York, 10577

 

 

 

 

 

JCS ORLANDO I-DRIVE

 

 

 

8400 I Drive LLC

 

 

10752

 

Attn Rashid Khatib

 

 

 

 

5555 S. Kirkman Rd., #201

 

 

 

 

Orlando, FL 32819

 

 

 

 

 

JCS GREENBELT

 

 

 

GB Mall Limited Partnership t/a Beltway Plaza Shopping

 

 

 

 

Center

 

 

10754

 

4912 Del Ray Avenue

 

 

 

 

Bethesda, MD 20814

 

 

 

 

Attention: Fred Wine

 

 

 

 

 

JCS CLIFTON

 

 

 

Clifton Lifestyle Center, LLC

 

 

10756

 

78 Okner Parkway

 

 

 

 

Livingston, NJ 07039

 

 

 

 

Attn: Mr. Brad Honigfeld

 

 

 

 

 

JCS KING OF PRUSSIA

 

 

 

King of Prussia Hotel Associates

 

 

 

 

c/o LodgeWorks, L.P.

 

 

10760

 

Attn: Roy R. Baker, SVP/CFO

 

 

 

 

8100 E. 22nd Street, Bldg. 500

 

 

 

 

Wichita, KS 67226

 

 

 

 

 

BHTT TAMPA

 

 

 

Host Hotels

 

 

20211

 

PO Box 34779

 

 

 

 

Alexandria, VA 22334

 

--------------------------------------------------------------------------------


 

Schedule 6.9(c)

Locations for which a Landlord’s Waiver was Requested under this Agreement

 

Unit Name

 

Unit #

 

Address

RMG Kendall

 

1003

 

Kendallgate Center Associates, LTD

 

 

 

 

Attn: Jeffrey L. Berkowitz

 

 

 

 

Bersin Development Corp.

 

 

 

 

2665 S. Bayshore Dr., Ste. 1200

 

 

 

 

Coconut Grove, FL 33133

 

 

 

 

 

RMG Louisville

 

1015

 

THP Development Company

 

 

 

 

Attn: J. Scott Hagan

 

 

 

 

10002 Shelbyville Road, Ste. 221

 

 

 

 

Louisville, KY 40223

 

 

 

 

 

RMG Albuquerque

 

1029

 

Winrock Partners, LLC

 

 

 

 

c/o Goodman Realty Group

 

 

 

 

Attn: Gary Goodman

 

 

 

 

100 Sun Avenue NE, Ste. 100

 

 

 

 

Albuquerque, NM 87109

 

 

 

 

 

RMG N. Olmsted

 

1033

 

25001 Country Club, LLC

 

 

 

 

Attn: Tom Goebel

 

 

 

 

6855 Roseroad Circle

 

 

 

 

Independence, OH 44131

 

 

 

 

 

RMG Carrollwood

 

1039

 

Kimco Carrollwood 664, Inc.

 

 

 

 

c/o Kimco Relalty Corporation

 

 

 

 

Attn: Kevin Hipes

 

 

 

 

3333 New Hyde Park Rd.

 

 

 

 

New Hyde Park, NY 11042

 

 

 

 

 

RMG Montrose

 

1064

 

Grilloni, LLC

 

 

 

 

Attn: Andrew Shapiro

 

 

 

 

222 Grand Avenue

 

 

 

 

Englewood, NJ 07631

 

 

 

 

 

RMG University

 

1067

 

Bearden Children’s Trust

 

 

 

 

1509 B South University Dr.

 

 

 

 

Fort Worth, TX 76107

 

 

 

 

 

RMG Woodlands

 

1088

 

AmREIT

 

 

 

 

Attn: Property Management

 

 

 

 

8 Greenway Plaza, Ste. 1000

 

 

 

 

Houston, TX 77046

 

 

 

 

 

RMG Annapolis

 

1089

 

Annapolis Mall Limited Partnership

 

 

 

 

Westfield America, Inc.

 

 

 

 

Attn: Scott L. Grossman

 

 

 

 

11601 Wilshire Blvd., 12th Floor

 

 

 

 

Los Angeles, CA 90025

 

 

 

 

 

RMG Beacon Center

 

1132

 

Francisco R. Unanue, Maria Elena Ortega

 

 

 

 

Wollberg and Jose A. Ortega, Jr. as co-trustees of the P&L Trust

 

 

 

 

2000 N.W. 92nd Ave.

 

 

 

 

Miami, FL 33172

 

--------------------------------------------------------------------------------


 

RMG Wilmington

 

1143

 

Concord Square Associates, LLC

 

 

 

 

c/o Capano Management Company

 

 

 

 

Attn: Karen M. Fini

 

 

 

 

105 Foulk Road

 

 

 

 

Wilmington, DE 19803

 

 

 

 

 

RMG Denver West

 

1167

 

Denver West Mills, LP

 

 

 

 

c/o Colorado Mills Mall

 

 

 

 

Attn: Peripheral Development Dept.

 

 

 

 

14500 W. Colfax Avenue, Ste. 1000

 

 

 

 

Lakewood, CO 80401

 

 

 

 

 

RMG Vista Ridge

 

1179

 

SPC/35 Vista Ltd.

 

 

 

 

10720 Preston Road, Ste. 1000

 

 

 

 

Dallas, TX 75230

 

 

 

 

 

RMG Northridge

 

1203

 

U.K. American Properties, Inc.

 

 

 

 

c/o Northridge Fashion Center

 

 

 

 

Attn: Law/Lease Administration Dept.

 

 

 

 

110 North Wacker Drive

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

RMG Retama

 

1222

 

Mike and Martha Witt

 

 

 

 

1956 Cobblestone Drive

 

 

 

 

Heber, UT 84032

 

 

 

 

 

RMG Frederick

 

1279

 

Frederick Westview Properties, LLC

 

 

 

 

Attn: Anthony E. Giulio

 

 

 

 

9640 Deereco Road

 

 

 

 

Timonium, MD 21093

 

 

 

 

 

RMG Franconia

 

1284

 

Kingstowne Town Center, LP

 

 

 

 

c/o Comar Management, Inc.

 

 

 

 

2900 Linden Lane, Ste. 300

 

 

 

 

Silver Spring, MD 20910

 

 

 

 

Attn: John Halle

 

 

 

 

 

RMG North County

 

1285

 

EWH Escondido Associates

Fair

 

 

 

c/o Westfield Corporation, Inc.

 

 

 

 

Attn: COO-Operations

 

 

 

 

11601 Wilshire Blvd, 12th Floor

 

 

 

 

Los Angeles, CA 90025

 

 

 

 

 

RMG Redlands

 

1324

 

Redlands Joint Venture, LLC

 

 

 

 

c/o Majestic Realty Co.

 

 

 

 

13191 Crossroads Pkwy N., 6th Floor

 

 

 

 

City of Industry, CA 91746

 

 

 

 

 

RMS Harrisburg

 

1327

 

Stanbery Harrisburg, L.P.

 

 

 

 

c/o Stanbery Development, LLC

 

 

 

 

Attn: Property Management

 

 

 

 

250 East Broad St., Ste. 200

 

 

 

 

Columbus, OH 43215

 

--------------------------------------------------------------------------------


 

Schedule 6.16

Material Agreements

 

The Stock Purchase Agreement dated February 6, 2013 by and among MAC Parent LLC,
Restaurant Holdings LLC — Series A, Brinker Services Corporation, MAC Management
Investors, LLC, and Ignite Restaurant Group, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 6.17

Intellectual Property

 

Ignite Restaurant Group, Inc. and BHTT Entertainment, Inc. own rights and
goodwill in the trademarks and service marks listed below as a result of their
use of the listed marks for the goods and services identified. The scope and
nature of those rights are determined by and consistent with the extent of use
by Ignite Restaurant Group, Inc. and BHTT Entertainment, Inc. Consistent with
their use of the marks, Ignite Restaurant Group, Inc. and BHTT
Entertainment, Inc. also own the identified registrations for the identified
goods and services. Any of the registrations that is listed below that is less
than five years old is subject to an action for cancellation by a party who
believes that it has prior superior and conflicting common law rights in a
particular geographical area. Such a cancellation action, Cancellation
No. 92054189, has been filed in the Trademark Trial and Appeal Board against
U.S. Reg. Nos. 3,815,051; 3,815,053; and 3,943,731 for the marks BRICK HOUSE
TAVERN + TAP and BRICK HOUSE TAVERN + TAP and Design. Such cancellation actions
do not address or affect the non-conflicting common law rights that have been
developed through use of such marks. Similarly, the claim of rights in any of
the listed marks is subject to the possibility of the existence of prior common
law rights being owned by another in a geographical area.

 

 

 

Registration

 

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

 

 

BRICK HOUSE SUBS

 

3,349,634

 

United States

 

Registered

 

BHTT ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

BRICK HOUSE TAVERN + TAP

 

3,815,051

 

United States

 

Registered

 

BHTT ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

BRICK HOUSE TAVERN + TAP

 

3,943,731

 

United States

 

Registered

 

BHTT ENTERTAINMENT, INC.

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

BRICK HOUSE TAVERN + TAP and Design (with Color)

 

3,815,053

 

United States

 

Registered

 

BHTT ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

EAT CRABS. HAVE FUN!

 

2,419,307

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

FAR AWAY FROM EVERYDAY

 

3,339,167

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

FREE CRABS TOMORROW

 

2,125,102

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

FREE CRABS TOMORROW and Design

 

2,148,694

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Arrow Design) (Black & White)

 

3,999,452

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Arrow Design) (Black & White)

 

3,937,064

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

3,994,982

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

1,972,218

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Arrow Design) (Color)

 

3,994,991

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Arrow Design) (Color)

 

3,934,052

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Pirate)

 

1,955,196

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Pirate)

 

1,980,521

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK NO VACANCY and Design

 

2,075,735

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S SEAFOOD HOUSE

 

2,981,272

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S SEAFOOD SHACK

 

2,757,177

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

JOE’S SHRIMP HOUSE

 

2,782,406

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

Miscellaneous Design (ARROW Design)

 

3,069,795

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

PEACE LOVE & CRABS!

 

2,099,152

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

PEACE LOVE & CRABS! and Design

 

2,101,214

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

SEAFOOD WITH AN ATTITUDE!

 

2,183,259

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK AN EMBARRASSMENT TO ANY NEIGHBORHOOD

 

1,917,042

 

United States

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

818097

 

Mexico

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

657305

 

Mexico

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design

 

847694

 

Mexico

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

4639775

 

Japan

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design

 

4639776

 

Japan

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

181798

 

Egypt

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK and Design (Pirate)

 

181799

 

Egypt

 

Pending

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

 

 

BRICK HOUSE SUBS

 

1393999 (application)

 

Canada

 

Pending

 

BHTT ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

JOE’S CRAB SHACK

 

TMA 497,711

 

Canada

 

Registered

 

IGNITE RESTAURANT GROUP, INC.

ROMANO’S MACARONI GRILL

 

1095657

 

Australia

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

546568

 

Australia

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

46677

 

Bahrain

 

Registered*

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

S5464

 

Bahrain

 

Registered*

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

32897

 

Bahrain

 

Registered*

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

32898

 

Bahrain

 

Registered*

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

S5465

 

Bahrain

 

Registered*

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

24027

 

Brunei Darussalam

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

24995

 

Brunei Darussalam

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

23624

 

Brunei Darussalam

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CHEFS RUN OUR COMPANY. THAT EXPLAINS OUR FOOD.

 

TMA525208

 

Canada

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------

* The Company or its applicable Subsidiaries are in the process of updating
legal title to marks in Bahrain to reflect their assignment from Brinker or its
Affiliates in 2008.

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

MAKING LIFE DELICIOUS

 

TMA631546

 

Canada

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

PENNE RUSTICA

 

TMA524892

 

Canada

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

TMA417252

 

Canada

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

1136258

 

China

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

1387856

 

China

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

1136251

 

China

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

1136257

 

China

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

121214

 

Costa Rica

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

1185

 

Ecuador

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

182134

 

Egypt

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

141163

 

Egypt

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

ROMANO’S MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

(Stylized)

 

141164

 

Egypt

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

 

 

El Salvador

 

Pending

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

13 69 29-30

 

El Salvador

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

27 62 55-56

 

El Salvador

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

71,63,143-144

 

El Salvador

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

74,63,149-150

 

El Salvador

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

4852621

 

European Community

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MAKING LIFE DELICIOUS

 

3281185

 

European Community

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

1173517

 

European Community

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

008688

 

Guatemala

 

Pending

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

107485

 

Honduras

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

14219

 

Honduras

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

1996B02430

 

Hong Kong

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

1997B05394

 

Hong Kong

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

1996B02431

 

Hong Kong

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

1997B05393

 

Hong Kong

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

1418294

 

India

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

1418295

 

India

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

406226

 

Indonesia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

406220

 

Indonesia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

340626

 

Indonesia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

404451

 

Indonesia

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

341726

 

Indonesia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

404450

 

Indonesia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

CASTELLINA

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

1111442

 

Italy

 

Registered

 

 

 

 

 

 

 

 

 

 

 

CASTELLINA

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

1111443

 

Italy

 

Registered

 

 

 

 

 

 

 

 

 

 

 

CASTELLINA OLIO EXTRA VERGINE DI OLIVA PERSONALITY SELECTED BY MORGAN HULL
EXECUTIVE CHEF MACARONI GRILL (Stylistic Label)

 

1111441

 

Italy

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CASTELLINA EXTRA VERGIN OLIVE OIL FIRST COLD PRESSED NATURALLY CHOLESTEROL FREE
PRODUCT OF ITALY PACKAGED EXCLUSIVELY FOR MACARONI GRILL BY MINERVA SRL GENOA

 

1111444

 

Italy

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

1111406

 

Italy

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

1111454

 

Italy

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

82046

 

Jordan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

82047

 

Jordan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

82082

 

Jordan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

82083

 

Jordan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

70000

 

Kuwait

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

45559

 

Kuwait

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

45558

 

Kuwait

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

105239

 

Lebanon

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

105151

 

Lebanon

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

95002306

 

Malaysia

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

95002305

 

Malaysia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI (Stylized)

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

930431

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

(Stylized)

 

656611

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MAKING LIFE DELICIOUS

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

807719

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

PENNE RUSTICA

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

584667

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

556449

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

367717

 

Mexico

 

Pending

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

 

GRILL (Stylized)

 

502714

 

Mexico

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

504077

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

924190

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO´S PASTA GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

626179

 

Mexico

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO´S PASTA GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

624196

 

Mexico

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO ´S ITALIAN GRILL

 

648844

 

Mexico

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO ´S ITALIAN GRILL

 

629224

 

Mexico

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CHEFS RUN OUR COMPANY. THAT EXPLAINS OUR FOOD.

 

600409

 

Mexico

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

101586

 

Morocco

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

101587

 

Morocco

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

38800

 

Oman

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

37807

 

Oman

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

37808

 

Oman

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

37809

 

Oman

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

37810

 

Oman

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

218593

 

Pakistan

 

Published

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

293670

 

Paraguay

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

293672

 

Paraguay

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

S00040821

 

Peru

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

S00040822

 

Peru

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

S00044073

 

Peru

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

42006010771

 

Philippines

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

42006008272

 

Philippines

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

41996115348

 

Philippines

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

41996115349

 

Philippines

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

41996115346

 

Philippines

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

67909

 

Puerto Rico

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

38403

 

Qatar

 

Published

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

37101

 

Qatar

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

37102

 

Qatar

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

37099

 

Qatar

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

37100

 

Qatar

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Consultation File)

 

 

 

Republic of Korea

 

New Case

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

358572

 

Russian Federation

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

944/49

 

Saudi Arabia

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

623/09

 

Saudi Arabia

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

628/35

 

Saudi Arabia

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO S MACARONI GRILL (Stylized)

 

99213285

 

Saudi Arabia

 

Application

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO S MACARONI GRILL (Stylized)

 

99700537

 

Saudi Arabia

 

Application

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

99734202

 

Saudi Arabia

 

Application

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

T96/10796E

 

Singapore

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

T96/10798A

 

Singapore

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

T94/04272F

 

Singapore

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

T96/11222E

 

Singapore

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

T96/10797C

 

Singapore

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S Macaroni GRILL

 

T9404273D

 

Singapore

 

Application

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

2006/14468

 

South Africa

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

7510

 

Syria

 

Application

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

 

 

Registration

 

 

 

 

 

 

 

 

/ Application

 

 

 

 

 

 

Mark

 

Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

817090

 

Taiwan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

764803

 

Taiwan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

84420

 

Taiwan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

764854

 

Taiwan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

84348

 

Taiwan

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

321386

 

Thailand

 

Pending

 

 

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

KOR71064

 

Thailand

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL

 

Bor3614

 

Thailand

 

Registered

 

 

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

GRILL (Stylized)

 

Bor3430

 

Thailand

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACARONIGRILL.COM

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

EE980961

 

Tunisia

 

Registered

 

 

 

 

 

 

 

 

 

 

 

MACGRILL.COM

 

 

 

 

 

 

 

MAC ACQUISITION IP LLC

 

 

EE980975

 

Tunisia

 

Registered

 

 

 

--------------------------------------------------------------------------------


 

Mark

 

Registration 
/ Application 
Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

2006 02482

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

2004 01167

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

98/017637

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

98/017636

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

2004 01168

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

207874

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

98/017635

 

Turkey

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL

 

102682

 

United Arab Emirates

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

33028

 

United Arab Emirates

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

33030

 

United Arab Emirates

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

33031

 

United Arab Emirates

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

Mark

 

Registration 
/ Application
Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

33032

 

United Arab Emirates

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

77517

 

United Arab Emirates

 

Application

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

Design (Chef Logo)

 

2362075

 

United Kingdom

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S GRILL

 

2052556

 

United Kingdom

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

1449077

 

United Kingdom

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S NEAPOLITAN PIZZA

 

3877631

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ALL THE ITALIAN YOU NEED TO KNOW

 

1891511

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CALZONETTO

 

2558178

 

United States

 

Cancelled

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CHEESEOLI

 

2257320

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CHEFS MAKE IT. YOU TAKE IT.

 

2659122

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

CREATE YOUR OWN HANDCRAFTED PASTA

 

3761912

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

Mark

 

Registration 
/ Application 
Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

Design (Chef Logo)

 

2659114

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

Design (Pizza Box)

 

3801093

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ENJOYING LIFE ONE BITE AT A TIME

 

3265202

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ITALIAN MEDITERRANEAN COOKING IS SIMPLY BETTER.

 

3937526

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

A FRESH TRANSLATION OF ITALIAN.

 

3381627

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

MACARONI GRILL (Stylized)

 

2259587

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

PENNE RUSTICA

 

2249559

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

POLLO LIMONE RUSTICA

 

3695203

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

1658573

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

3381639

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

--------------------------------------------------------------------------------


 

Mark

 

Registration 
/ Application 
Number

 

Jurisdiction

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized Curved)

 

3701361

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

1716914

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

THAT’S SO MACARONI

 

3309271

 

United States

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

S012963

 

Venezuela

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL

 

S026138

 

Venezuela

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

S016247

 

Venezuela

 

Registered

 

MAC ACQUISITION IP LLC

 

 

 

 

 

 

 

 

 

ROMANO’S MACARONI GRILL (Stylized)

 

S026137

 

Venezuela

 

Registered

 

MAC ACQUISITION IP LLC

 

Copyright:

 

Title

 

Type of work

 

Creation Date

 

Registration No.

 

Owner

Joe’s Crab Shack: an embarrassment to any neighborhood

 

Text

 

10-01-1991

 

TX0003862644

 

Ignite Restaurant Group, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 6.18

Insurance

 

See attached.

 

--------------------------------------------------------------------------------


 

Ignite Restaurant Group, Inc.

Property, Casualty (Pol Period 1/1/13-1/1/14)

Executive Liability (Pol Period 5/11/12-5/11/13)

Insurance Schedule

 

As of 1/9/2013

 

 

 

 

 

 

 

 

 

 

 

Deductible/

 

 

 

 

 

 

 

 

 

 

 

 

 

Self Insured Retention/

 

 

 

Line of Coverage

 

Insurer

 

Policy No.

 

Description

 

Limits

 

Underlying Insurance

 

Estimated Totals

 

Auto Liability

 

Zurich American

 

BAP 9140444 06

 

Combined Single Limit - Hired & Non-Owned Auto

 

$

1,000,000

 

$0

 

$

5,168

 

Auto physical Dmg - Hired Autos Only

 

Zurich American

 

BAP 9140444 06

 

Auto Physical Dmg - Hired Autos only

 

$

50.000

 

$1,000 Per Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability Self Insured Retention

 

Zurich American

 

GLO 4856966 02

 

Each Occurrence

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

General Aggregate Per Location

 

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

General Aggregate Cap on All Locations

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

Products/Completed Operations Aggregate

 

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

Personal/Advertising Injury

 

$

1,000,000

 

$300,000 Per Occurrence SIR

 

$

218,458

 

 

 

 

 

 

 

Fire Legal Liability

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

Liquor Liability - Each Common Cause

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

Liquor Liability - Aggregate

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

Employee Benefits Liability

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Compensation Deductible

 

American Zurich

 

WC 9140442 07
WC 3878497-04

 

Workers Compensation

 

Statutory

 

$350,000 Per Occurrence

 

$

302,500

 

 

 

 

 

 

 

Employers Liability

 

$

1,000,000

 

$ 350,000 Per Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Compensation Letter of Credit

 

American Zurich

 

 

 

Collateral held to insure lgnite meets their obligations Under the Deductibles
Agreement

 

 

 

Letter of Credit, not cash

 

$

2,180,000

 

Workers Comp & Gen Liab Escrow Fund

 

American Zurich

 

 

 

Covers loss billings within lgnite’s Deductible prior Ignite paying monthly
Invoices

 

 

 

Cash held by Zurich

 

$

207,930

 

Workers Comp & Gen Liab Escrow Fund

 

Broadspire

 

 

 

Covers loss billings within lgnite’s Deductible prior Ignite paying monthly
Invoices

 

 

 

Cash held by Broadspire

 

$

50,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas Non-Subscriber

 

Service Lloyd’s Insurance Co

 

NSZD50931-13

 

Each Employee

 

$

5,000,000

 

$250,000 Per Occurrence SIR

 

$

29,483

 

 

 

 

 

 

 

Each Occurrence

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

Policy Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella

 

Allied World National Assurance Co

 

0305-1747

 

Occurrrence

 

$

25,000,000

 

Various Underlying

 

$

94,000

 

 

 

 

 

 

 

Other Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

Products/Completed Operations Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability

 

American Guarantee & Liability (Zurich)

 

AEC-4856960-02

 

Occurrence

 

$

25,000,000

 

Underlying Umbrella

 

$

26,967

 

 

 

 

 

 

 

Other Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

Products/Completed Operations Aggregate

 

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability

 

Fireman’s Fund

 

 

 

Occurrence
Other Aggregate
Products/ Completed Operations Aggregate

 

$
$
$

10,000,000
10,000,000
10,000,000

 

Underlying Umbrella/Excess

 

$

8,670

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property “All Risks” incl. Flood & Earthquake

 

Lloyds

 

JA013900c

 

Flood Deductible Buy Down where applicable

 

500k xs 500k

 

$500,000

 

$

62,946

 

 

 

Zurich

 

MLP-5543321-00

 

All States

 

50% of $17M &

 

$250,000 All other Perils (Flood Wind and Earthquake subject to various
deductibles)

 

$

711,900

 

 

 

 

 

 

 

 

 

100% of $33M xs

 

 

 

 

 

 

 

 

 

 

 

 

 

$

17M

 

 

 

 

 

 

 

Ironshore Specialty

 

887302

 

All States

 

50% of $5M

 

 

 

$

537,139

 

 

 

Colony

 

 

 

 

 

50% of $12M xs

 

 

 

$

84,703

 

 

 

 

 

 

 

All states

 

$

5M

 

 

 

$

192,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Liability

 

C V Starr

 

 

 

Directors & Officers

 

$

10,000,000

 

$150,000

 

 

 

 

 

 

 

 

 

Employment Practices Liability

 

$

5,000,000

 

$250K/$500K Class Action

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

$

1,000,000

 

$0

 

 

 

 

 

 

 

 

 

Crime:

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Theft

 

$

1,000,000

 

$25,000

 

 

 

 

 

 

 

 

 

Forgery & Alteration

 

$

1,000,000

 

$25,000

 

 

 

 

 

 

 

 

 

Inside & Outside the Premises

 

$

1,000,000

 

$25,000

 

 

 

 

 

 

 

 

 

Computer Fraud

 

$

1,000,000

 

$25,000

 

 

 

 

 

 

 

 

 

Funds Transfer Fraud

 

$

1,000,000

 

$25,000

 

 

 

 

 

 

 

 

 

Money Orders & Counterfeit Paper Currency

 

$

1,000,000

 

$25,000

 

 

 

 

 

Axis

 

MAN767243/01/2012

 

Directors & Officers - $10M xs $10M

 

$

10,000,000

 

underlying

 

$

84,600

 

 

 

AWAC

 

0307-5316

 

Directors & Officers - $10M xs $20M

 

$

10,000,000

 

underlying

 

$

50,750

 

 

 

Beazley

 

V1290F120101

 

Directors & Officers - $10M xs $30M (Side A only)

 

$

10,000,000

 

underlying

 

$

40,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beecher Carison Fee

 

 

 

 

 

Commissions of $91,495 have been netted against fee of $137,500 for net amount
of $46,005

 

 

 

 

 

$

46,005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total (Subject to audit)

 

 

 

 

 

 

 

 

 

 

 

$

2,486,488

 

 

The above is for summary purposes only. Please refer to complete insurance
policies for complete language

 

[g87021ke35i001.jpg]

 

--------------------------------------------------------------------------------


 

[g87021ke35i002.jpg]

 

--------------------------------------------------------------------------------


 

[g87021ke35i003.jpg]

 

2012/2013 EXECUTIVE SUMMARY

 

FOR

 

Mac Acquisition, LLC

 

PRESENTED BY:

McQueary Henry Bowles Troy, L.L.P.

Wade T. Nowlin, Jr., CIC, CRM, Partner

Marilyn McGreal, VP, Account Executive

Mary Vachè, Account Executive

972.770.1600

www.mhbt.com

 

June 1, 2012

 

[g87021ke35i004.jpg]

 

--------------------------------------------------------------------------------


 

This presentation is designed to give you an overview of your insurance program
as well as suggestions on some coverages we do not provide for you. It is meant
only as a general understanding of your insurance needs and should not be
construed as a legal interpretation of any insurance policies that may or could
be written for you. Please refer to any specific insurance contracts for details
on coverage, conditions and exclusions.

 

MHBT Inc. and its affiliates may receive commission and/or profit sharing on
policies placed with insurance companies.

 

Banner Premium Finance, Inc. is a wholly owned subsidiary of MHBT Inc.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

I.

Risk Management Team

 

 

II.

Named Insured

 

 

III.

Schedule of locations

 

 

IV.

General Liability/Liquor Liability

 

 

V.

Automobile Liability

 

 

VI.

Workers’ Compensation

 

 

VII.

Travelers Casualty Proposal

 

 

VIII.

Umbrella

 

 

IX.

Excess Liability

 

 

X.

Excess California Earthquake

 

 

XI.

Trade Name Restoration

 

 

XII.

Cyber Liability

 

 

XIII.

Directors & Officers/Fiduciary/Crime

 

 

XIV.

Excess Crime

 

 

XV.

Employment Practices Liability

 

 

XVI.

Excess Employment Practices Liability

 

 

XVII.

Premium Comparison

 

 

XVIII.

Appendix

 

--------------------------------------------------------------------------------


 

RISK MANAGEMENT TEAM

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

Wade T. Nowlin, Jr.

 

Partner

 

(972) 770-1468

 

 

 

 

wade_nowlin@mhbt.com

 

 

 

 

 

Marilyn McGreal

 

VP, Account Executive

 

(972) 770-1445

 

 

 

 

marilyn_mcgreal@mhbt.com

 

 

 

 

 

Mary Vachè

 

Account Executive

 

(972) 770-1423

 

 

 

 

mary_vache@mhbt.com

 

 

 

 

 

Lori Moose

 

Senior Account Manager

 

(972) 770-1669

 

 

 

 

lori_moose@mhbt.com

 

 

 

 

 

Jacquie Moline

 

Assistant Account Manager

 

(927) 770-1454

 

 

 

 

jacquie_moline@mhbt.com

 

 

 

 

 

Mike Hoad

 

Risk Management Director

 

(972) 770-1623

 

 

 

 

mike_hoad@mhbt.com

 

 

 

 

 

Jeff Patterson

 

Claims Manager

 

(972-770-1404

 

 

 

 

jeff_patterson@mhbt.com

 

 

 

 

 

Shannon Brown

 

Claims

 

(972) 770-1617

 

 

 

 

shannon_brown@mhbt.com

 

 

 

 

 

John Lane

 

Loss Control

 

(972) 770-1467

 

 

 

 

john_lane@mhbt.com

 

 

 

 

 

David Parker

 

Directors & Officers/Employment Practices

 

(972) 770-1621

 

 

 

 

david_parker@mhbt.com

 

 

 

 

 

Kathy Williams

 

Account Manager

 

(972) 770-1490

 

 

 

 

kathy_williams@mhbt.com

 

 

 

 

 

Kae Perdue

 

Bond Account Manager

 

(972) 770-1661

 

 

 

 

kae_perdue@mhbt.com

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

NAMED INSUREDS

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

Mac Acquisition, LLC

 

GGC Mac Acquisition Blocker Corp

 

Mac Parent LLC

 

Mac Holding LLC

 

Mac Acquisition of Kansas LLC

 

Mac Acquisition of New Jersey LLC

 

Mac Acquisition of Anne Arundel County LLC

 

Mac Acquisition of Baltimore County LLC

 

Mac Acquisition of Frederick County LLC

 

Mac Acquisition of Howard County LLC

 

Mac Acquisition of Montgomery County LLC

 

Mac Acquisition IP LLC

 

Fossil Creek Mac Acquisition Club Inc.

 

NW Hwy Mac Acquisition Club Inc.

 

Mac Management Investors LLC

 

Mac Acquisition of Delaware LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOCATIONS

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

Address

 

City

 

State

 

Zip Code

6750 LBJ Freeway

 

Dallas

 

TX

 

75240

241 Summit Blvd

 

Birmingham

 

AL

 

35243

5901 University Drive NW

 

Huntsville

 

AL

 

35806

3250 Airport Blvd. Suite B-6

 

Mobile

 

AL

 

36606

11100 W Markham

 

Little Rock

 

AR

 

72211

7245 E. Gold Dust

 

Scottsdale

 

AZ

 

85258

8295 Laguna Boulevard

 

Elk Grove

 

CA

 

95758

5100 E. Broadway Blvd.

 

Tucson

 

AZ

 

85711

2949 W. Agua Fria Fwy

 

Phoenix

 

AZ

 

85027

1705 S. Stapley Drive

 

Mesa

 

AZ

 

85204

21001 N.Tatum Blvd.

 

Phoenix

 

AZ

 

85050

1828 N.Litchfield Road

 

Goodyear

 

AZ

 

85395

2265 W. Ina Rd.

 

Tucson

 

AZ

 

85741

2010 Douglas Blvd.

 

Roseville

 

CA

 

95661

4000 E. Thousand Oaks Blvd.

 

Thousand Oaks

 

CA

 

91362

7901 Edinger Ave.

 

Huntington Beach

 

CA

 

92647

25720 The Old Rd.

 

Santa Clarita

 

CA

 

91381

25352 Crenshaw Blvd.

 

Torrance

 

CA

 

90505

26641 Aliso Creek Rd.

 

Aliso Viejo

 

CA

 

92656

13652 Jamboree Road

 

Irvine

 

CA

 

92602

7650 N. Blackstone

 

Fresno

 

CA

 

93650

12875 Towne Center Drive

 

Cerritos

 

CA

 

90703

19400 Plummer Street

 

Northridge

 

CA

 

91324

2739 E. Bidweli St.

 

Folsom

 

CA

 

95630

41221A Margarita Road

 

Temecula

 

CA

 

92591

12380 Seal Beach Blvd

 

Seal Beach

 

CA

 

90740

8150 E. Santa Ana Canyon Rd.

 

Anaheim

 

CA

 

92808

4880 Telephone Road

 

Ventura

 

CA

 

93003

 

--------------------------------------------------------------------------------


 

Address

 

City

 

State

 

Zip Code

2655 Vista Way

 

Oceanside

 

CA

 

92054

202 East Via Rancho Pkwy

 

Escondido

 

CA

 

92025

8850 Rosedale Highway

 

Bakersfield

 

CA

 

93312

5420 Pacific Ave.

 

Stockton

 

CA

 

95207

2321 Rosecrans Ave

 

EI Segundo

 

CA

 

90245

3591 Grand Oaks

 

Corona

 

CA

 

92881

17603 Colima Road E

 

City of Industry

 

CA

 

91748

2920 Tapo Canyon Rd.

 

Simi Valley

 

CA

 

93063

4955 S. Plaza Lane

 

Montclair

 

CA

 

91763

27490 Lugonia Ave.

 

Redlands

 

CA

 

92374

2015 Birch Road, Suite 2500

 

Chula Vista

 

CA

 

91915

7979 E. Arapahoe

 

Greenwood Village

 

CO

 

80112

8156 W. Bowles Ave.

 

Littleton

 

CO

 

80123

14245 W. Colfax Ave.

 

Golden

 

CO

 

80401

2510 Tenderfoot Hill Street

 

Colorado Springs

 

CO

 

80906

4627 S Timberline Road

 

Fort Collins

 

CO

 

80528

14241 E Alameda Ave

 

Aurora

 

CO

 

80012

10411 Town Center Drive

 

Westminster

 

CO

 

80021

4157 Concord Pike

 

Wilmington

 

DE

 

19803

12100 SW 88th St.

 

Miami

 

FL

 

33186

100 N. University

 

Plantation

 

FL

 

33324

884 West State Road 436

 

Altamonte Springs

 

FL

 

32714

132 Brandon Town Center Dr.

 

Brandon

 

FL

 

33511

14904 N. Dale Mabry Highway

 

Tampa

 

FL

 

33618

2004 NW Executive Ctr. Dr.

 

Boca Raton

 

FL

 

33431

5320 W. Irlo Bronson Hwy.

 

Kissimmee

 

FL

 

34746

28795 US Hwy 19 N.

 

Clearwater

 

FL

 

33761

 

--------------------------------------------------------------------------------


 

Address

 

City

 

State

 

Zip Code

12148 Apopka-Vineland Rd.

 

Lake Bueno Vista

 

FL

 

32836

8700 NW 18 Terrace

 

Miami

 

FL

 

33172

13620 Pines Blvd.

 

Pembroke Pines

 

FL

 

33027

835 Currency Cr.

 

Lake Mary

 

FL

 

32746

315 N.Alafaya Trail

 

Orlando

 

FL

 

32828

17641 Bruce B Downs Blvd

 

Tampa

 

FL

 

33647

2302 Tyrone Boulevard N,

 

Saint Petersburg

 

FL

 

33710

2535 South State Road 7

 

Wellington

 

FL

 

33414

1580 N. Dale Mabry Highway

 

Tampa

 

FL

 

33607

3286 N. John Young Parkway

 

Kissimmee

 

FL

 

34741

1498 Apalachee Parkway

 

Tallahassee

 

FL

 

32301

6419 Newberry Road Suite B-2

 

Gainesville

 

FL

 

32605

5100 N. 9th Ave. Suite F645

 

Pensacola

 

FL

 

32504

13721 S. Tamiami Trail

 

Fort Myers

 

FL

 

33912

3143 Daniels Road

 

Winter Garden

 

FL

 

34787

7123 Red Bug Lake Road

 

Oviedo

 

FL

 

32765

4788 Ashford Dunwoody Rd.

 

Dunwoody

 

GA

 

30338

275 Robert C Daniels Jr. Pkwy

 

Augusta

 

GA

 

30909

3207 Buford Drive

 

Buford

 

GA

 

30519

7804 Abercorn St #70A

 

Savannah

 

GA

 

31406

5045 Windward Pkwy

 

Alpharetta

 

GA

 

30004

3625 Dallas Hwy SW

 

Marietta

 

GA

 

30064

1350 Scenic Hwy, Suite 900

 

Snellville

 

GA

 

30078

4502 University Ave.

 

West Des Moines

 

IA

 

50266

21 Blanchard Circle

 

Wheaton

 

IL

 

60187

2575 W. Higgins

 

Hoffman Estates

 

IL

 

60195

2375 116th East

 

Carmel

 

IN

 

46032

5720 W. 86th Street

 

Indianapolis

 

IN

 

46278

 

--------------------------------------------------------------------------------


 

Address

 

City

 

State

 

Zip Code

9292 Metcalf

 

Overland Park

 

KS

 

66212

401 S. Hurstborne Pkwy.

 

Louisville

 

KY

 

40222

3410 US Hwy 190

 

Mandeville

 

LA

 

70471

7031 Youree Drive

 

Shreveport

 

LA

 

71105

50 South Avenue

 

Burlington

 

MA

 

01803

48 Walkers Brook Drive

 

Reading

 

MA

 

01867

178 Jennifer Rd.

 

Annapolis

 

MD

 

21401

9701 Beaver Dam Rd,

 

Timonium

 

MD

 

21093

6181 Columbia Crossing Circle

 

Columbia

 

MD

 

21045

211 Rio Blvd

 

Gaithersburg

 

MD

 

20878

931 Ellsworth Drive

 

Silver Spring

 

MD

 

20910

5201 Buckeyestown Pike

 

Frederick

 

MD

 

21704

415 Philbrook Ave

 

South Portland

 

ME

 

04106

39300 Seven Mile Rd,

 

Livonia

 

Ml

 

48152

3010 S, State

 

Ann Arbor

 

Ml

 

48108

14331 Hall Road

 

Shelby Township

 

Ml

 

48315

2111 North Squirrel Rd.

 

Auburn Hills

 

Ml

 

48326

5525 28th Street SE

 

Grand Rapids

 

Ml

 

49512

11390 Wayzata Blvd.

 

Minnetonka

 

MN

 

55305

7651 France Avenue S

 

Edina

 

MN

 

55435

1705 Highway 36 W Suite 675

 

Roseville

 

MN

 

55113

963 Chesterfield Pkwy

 

Chesterfield

 

MO

 

63017

10453 Olive Blvd.

 

Creve Coeur

 

MO

 

63141

8590 Eager Road

 

Brentwood

 

MO

 

63144

121 CostCo Way

 

Saint Peters

 

MO

 

63376

4125 Lemay Ferry Road Way

 

Saint Louis

 

MO

 

63129

305 N. Stadium Blvd.

 

Columbia

 

MO

 

65203

740 SE Maynard Rd.

 

Cary

 

NC

 

27511

 

--------------------------------------------------------------------------------


 

Address

 

City

 

State

 

Zip Code

1915 Hampton inn Ct.

 

Winston Salem

 

NC

 

27103

8620 Research Dr.

 

Charlotte

 

NC

 

28262

10706 Providence Road

 

Charlotte

 

NC

 

28277

3120 Northline Avenue

 

Greensboro

 

NC

 

27408

3421 Sumner Blvd.

 

Raleigh

 

NC

 

27616

1035 International Drive

 

Wilmington

 

NC

 

28405

6800 S. 27th Street

 

Lincoln

 

NE

 

68512

1958 State Route 23 N

 

Wayne

 

NJ

 

07470

138 State Route 10 Suite #2

 

EI Paso

 

TX

 

79936

1521 Rt. 1

 

Edison

 

NJ

 

08837

900 State Rt. 17 N Suite #2

 

Ramsey

 

NJ

 

07446

3569 State Route 1

 

Princeton

 

NJ

 

08540

51 International Drive South

 

Flanders

 

NJ

 

07836

2100 Louisiana Blvd NE, Ste 209

 

Albuquerque

 

NM

 

87110

2400 W. Sahara Ave,

 

Las Vegas

 

NV

 

89102

2001 N. Rainbow Blvd.

 

Las Vegas

 

NV

 

89108

573 N. Stephanie St.

 

Henderson

 

NV

 

89014

5505 S. Virginia Street

 

Reno

 

NV

 

89502

760 Jefferson Rd.

 

Rochester

 

NY

 

14623

1 Metro Park Rd.

 

Colonie

 

NY

 

12205

25001 Country Club Blvd.

 

North Olmsted

 

OH

 

44070

41 Springside Dr.

 

Akron

 

OH

 

44333

6115 Park Center Circle

 

Columbus

 

OH

 

43017

17095 Southpark Ctr.

 

Strongsville

 

OH

 

44136

925 E. Kemper Rd.

 

Springdale

 

OH

 

45246

4721 Dressler Road NW

 

Canton

 

OH

 

44718

6603 S. Memorial Drive E

 

Tulsa

 

OK

 

74133

3510 NW Expwy.

 

Oklahoma City

 

OK

 

73112

 

--------------------------------------------------------------------------------


 

Address

 

City

 

State

 

Zip Code

640 Commerce Blvd.

 

Fairless Hills

 

PA

 

19030

29 Airport Square

 

North Wales

 

PA

 

19454

925 Plaza Blvd.

 

Lancaster

 

PA

 

17601

2531 Brindle Rd.

 

Harrisburg

 

PA

 

17110

105 E. Beacon Dr.

 

Greenville

 

SC

 

29615

148 Harbison Blvd

 

Columbia

 

SC

 

29212

6705 Poplar Ave.

 

Germantown

 

TN

 

38138

1712 Galleria Blvd.

 

Franklin

 

TN

 

37064

7723 Kingston Pike

 

Knoxville

 

TN

 

37919

2859 N. Germantown

 

Memphis

 

TN

 

38133

2271 Gunbarrel Rd.

 

Chattanooga

 

TN

 

37421

517 Opry Mills Drive

 

Nashville

 

TN

 

37214

2535 Medical Center Parkway

 

Murfreesboro

 

TN

 

37129

4535 Beltline Rd.

 

Dallas

 

TX

 

75244

9828 Great Hills Trail

 

Austin

 

TX

 

78759

5858 W. NW Hwy

 

Dallas

 

TX

 

75225

700 Hwy 114

 

Grapevine

 

TX

 

76051

5802 Westheimer Rd.

 

Houston

 

TX

 

77057

1670 West Interstate 20

 

Arlington

 

TX

 

76017

7607 F.M. 1960

 

Houston

 

TX

 

77070

5005 W. Park Blvd.

 

Plano

 

TX

 

75093

1505 S. University Dr.

 

Fort Worth

 

TX

 

76107

1155 Lake Woodlands Dr.

 

The Woodlands

 

TX

 

77380

5133 S. Padre Island Dr.

 

Corpus Christi

 

TX

 

78411

2501 S IH 35

 

Round Rock

 

TX

 

78664

2437 S Stemmons Freeway

 

Lewisville

 

TX

 

75067

6300 North Freeway

 

Fort Worth

 

TX

 

76137

 

--------------------------------------------------------------------------------


 

Address

 

City

 

State

 

Zip Code

388 N. Highway 67

 

Cedar Hill

 

TX

 

75104

8355 Agora Parkway

 

Selma

 

TX

 

78154

7205 N Central Expressway

 

Plano

 

TX

 

75025

3111 Preston Road

 

Frisco

 

TX

 

75034

701 East Stassney Lane Bldg. B

 

Austin

 

TX

 

78745

1011 North FM 1604 E

 

San Antonio

 

TX

 

78232

11745 W IH 10, Suite 300

 

San Antonio

 

TX

 

78230

4801 North University Suite 50

 

Provo

 

UT

 

84604

102 E.Winchester Street

 

Murray

 

UT

 

84107

110 West Broadway

 

Salt Lake City

 

UT

 

84101

1845 Fountain Dr.

 

Reston

 

VA

 

20190

12169 Fair Lakes Promenade Dr.

 

Fairfax

 

VA

 

22033

2641 Prince William Pkwy.

 

Woodbridge

 

VA

 

22192

21055 Dulles Town Cir

 

Dulles

 

VA

 

20166

5925 KIngstowne Towne Ctr.

 

Alexandria

 

VA

 

22315

4574 Virginia Beach Blvd.

 

Virginia Beach

 

VA

 

23462

 

--------------------------------------------------------------------------------


 

GENERAL LIABILITY EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

Mac Acquisition, LLC

COMPANY NAME:

Travelers Prop Cas Co of America — AM Best Rating A+ XV

POLICY TERM:

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

$344,571 (Subject to Audit)

 

Coverage Written On:

x Occurrence Form

o Claims-Made Form

 

Payment Plan: Billed directly by Travelers

 

Limits

 

Coverage Description

$

850,000

 

Each Occurrence — Bodily Injury and Property Damage

$

10,000,000

 

General Aggregate

$

2,000,000

 

Products and Completed Operations Aggregate

$

850,000

 

Personal and Advertising Injury

$

850,000

 

Fire Damage (any one fire)

$

150,000

 

Retained Limit

$

850,000

 

Employee Benefit Liability ($150,000 Retained Limit)

$

1,000,000

 

Liquor Liability — Various Policies

 

Based on Total Sales of $421,492,967

 

--------------------------------------------------------------------------------


 

ENDORSEMENTS AND EXCLUSIONS BY ENDORSEMENT:

 

·      Amendment Non-Cumulation of each occurrence Limits of Liability &
Non-Cumulation of Personal & Advertising Injury Limit

·      Amendment of Conditions — Certification

·      Amendment of Conditions — Claim Adjustor; Claims Adjustor — Consitutuion
State Services LLS

·      Amendment of Coverage — Allocated Loss Adjustment Expenses

·      Amendment of Insuring Agreement — Known Injury or Damage

·      Cap on Losses from Certified Acts of Terrorism

·      Employment-Related Practices Exclusion

·      Amendment — Pollution Exclusion — Including Coverage for Pollution Costs

·      Asbestos Exclusion

·      Discrimination Exclusion

·      Nuclear Energy Liability Exclusion

·      War Exclusion

·      Unsolicited Communications Exclusion

·      Federal Terrorism Risk Insurance Act Disclosure

·      Mobile Equipment Redefined — Exclusion of Vehicles Subject to Motor
Vehicle Laws

·      Amendment of Coverage — Allocated Loss Adjustment Expenses

·      Additional Insured — Controlling Interest “Golden Gate Capital”

·      Additional Insured — Designated Person or Organization

·      Additional Insured — Lessor or Leased Equipment

·      Additional Insured — Managers or Lessors of Premises

·      Additional Insured — Vendors Broad Form

·      Amendment — Who is an Insured — Newly Acquired or Formed Organizations

·      Broadened Named Insured Endorsement

·      Contractual Liability — Personal injury

·      Coverage for Injury to Co-Employees

·      Excess Provision — Vendors

·      Lead Exclusion

·      Tobacco Exclusion

·      Extension of Coverage — Bodily injury

·      Fungi or Bacteria Exclusion

·      Incidental Medical Malpractice — Employed nurses while acting within the
scope of their duties at Mac Acquisition, LLC

·      Other Additional Insureds

·      Blanket Waiver of Subrogation

·      60 Day Notice of Cancellation

·      30 Day Notice of Cancellation — Designated Entity

 

--------------------------------------------------------------------------------


 

COMMERCIAL AUTOMOBILE

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

Mac Acquisition, LLC

COMPANY NAME:

Travelers Prop Cas Co of America — AM Best Rating A+ XV

POLICY TERM:

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

$21,983 (Subject to Audit)

 

Payment Plan: Billed directly by Travelers

 

Limits

 

Coverage Description

$

2,000,000

 

Bodily Injury and Property Damage — Combined Single Limit

$

5,000

 

Auto Medical Payments

Minimum per State

 

Uninsured Motorists — As Elected

Minimum per State

 

Personal Injury Protection

 

PHYSICAL DAMAGE COVERAGE

 

Includes:

x

Non-Owned Auto Liability

 

x

Hired Auto Liability

 

DEDUCTIBLES:

 

Comprehensive

 

$

1,000

 

Collision

 

$

1,000

 

 

Based on 13 Vehicles

 

2006

 

FORDX

 

1FTRE14W86HB20734

2006

 

FORDX

 

1FTRE14W96HB39728

2007

 

FORDX

 

1FTNE14W17DA28484

2007

 

FORDX

 

1FTNE14W67DB21808

2007

 

FORDX

 

1FTNE14W07DB44100

2007

 

FORDX

 

1FTNE14W47DA92681

2007

 

FORDX

 

1FTNE14W57DA67224

2007

 

FORDX

 

1FTNE14W97DB03562

2008

 

FORDX

 

1FTNE14W28DA91501

2008

 

FORDX

 

1FTNE14W58DA28683

2008

 

CHVRL

 

3GCCA85D58S678400

2010

 

FORD

 

1FTNE1EW6ADA15879

2010

 

FORD

 

1FTNE1EWXADA09874

 

--------------------------------------------------------------------------------


 

ENDORSEMENTS AND EXCLUSIONS BY ENDORSEMENT:

 

·      Amendment of Employee Definition

·      Nuclear Energy Liability Exclusion

·      Additional Condition — Unintentional Errors or Omissions

·      Lessor — Additional Insured & Loss Payee

·      Amendment of Notice Requirement

·      Amendment — Who is an Insured — Newly Acquired or Formed Organizations

·      Broadened Named Insured

·      Changes In Policy — Fellow Employee Coverage — Description or Designation
of Employee: All employees or employees driving autos you own

·      Employees as Insureds

·      Exclusion — Autos principally garaged in Canada

·      Hired Autos Specified as Covered Autos you Own — where required by
Written Contract

·      Hired Car Physical Damage

·      Blanket Waiver of Subrogation

·      60 Day Notice of Cancellation

·      30 Day Notice of Cancellation — Person or Organization

 

--------------------------------------------------------------------------------


 

WORKERS COMPENSATION

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Travelers Prop Cas Co of America —AM Best Rating A+ XV

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$335,222 (Subject to Audit)

 

Payment Plan: Billed directly by Travelers

 

Limits

 

Coverage Description

 

$

1,000,000

 

Employer’s Liability – Each Accident

 

$

1,000,000

 

Employer’s Liability – Disease-Policy Limit

 

$

1,000,000

 

Employer’s Liability – Disease-Each Employee

 

 

Based on total payroll of $128,107,266 (without Monopolistic states)

 

ENDORSEMENTS AND EXCLUSIONS BY ENDORSEMENT:

 

·    Catastrophe (other than Certified Acts of Terrorism)

·    Employer’s Liability Coverage

·    Employers Liability Limits of Liability

·    Federal Terrorism Risk Insurance Act Disclosure

·    Longshoremen’s and Harbor Workers’ Compensation Act

·    Notice of Cancellation — 90 days

·    Notification of Change in Ownership

·    Texas Notice of Material Change Endorsement — 30 Days

·    Voluntary Compensation and Employer’s Liability

·    Waiver of Subrogation as required by Written Contract

 

--------------------------------------------------------------------------------


 

State

 

Payroll

 

Employees

 

1

 

Alabama

 

$

1,975,120

 

130

 

2

 

Arkansas

 

$

769,630

 

52

 

3

 

Arizona

 

$

4,319,842

 

331

 

4

 

California

 

$

21,600,269

 

1,397

 

5

 

Colorado

 

$

4,940,652

 

305

 

6

 

Delaware

 

$

792,210

 

53

 

7

 

Florida

 

$

15,652,901

 

1,093

 

8

 

Georgia

 

$

4,397,663

 

319

 

9

 

lowa

 

$

605,039

 

40

 

10

 

Illinois

 

$

1,278,393

 

76

 

11

 

Indiana

 

$

1,117,249

 

79

 

12

 

Kansas

 

$

534,711

 

40

 

13

 

Kentucky

 

$

726,972

 

54

 

14

 

Louslana

 

$

1,104,143

 

72

 

15

 

Massachusetts

 

$

1,427,065

 

93

 

16

 

Maryland

 

$

4,808,999

 

310

 

17

 

Maine

 

$

684,403

 

45

 

18

 

Michigan

 

$

3,182,619

 

233

 

19

 

Minnesota

 

$

2,189,208

 

144

 

20

 

Missouri

 

$

3,509,963

 

253

 

21

 

North Carolina

 

$

4,022,034

 

311

 

22

 

Nebraska

 

$

502,965

 

38

 

23

 

New Jersey

 

$

3,631,233

 

267

 

24

 

New Mexico

 

$

890,578

 

69

 

25

 

Nevada

 

$

2,976,189

 

182

 

26

 

New York

 

$

1,503,407

 

115

 

27

 

Ohio

 

$

4,613,074

 

324

 

28

 

Oklahoma

 

$

1,145,800

 

91

 

29

 

Pennslyvania

 

$

2,580,243

 

204

 

30

 

South Carolina

 

$

1,120,790

 

86

 

31

 

Tennessee

 

$

4,734,386

 

341

 

32

 

Texas

 

$

15,071,661

 

1,033

 

33

 

Utah

 

$

1,815,169

 

137

 

34

 

Virginia

 

$

4,384,396

 

300

 

 

 

 

 

 

 

 

 

 

 

Corporate

 

$

3,498,292

 

93

 

 

--------------------------------------------------------------------------------


 

UMBRELLA LIABILITY

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

St. Paul Fire & Marine Insurance Co — AM Best Rating A+ XV

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$106,400

 

Payment Plan: Due at Renewal

 

Limits

 

Coverage Description

 

$

25,000,000

 

Each Occurrence

 

$

25,000,000

 

Annual Aggregate

 

$

10,000

 

Retained Limit

 

 

UNDERLYING INSURANCE INFORMATION:

 

General Liability:

 

Limits

 

Coverage Description

 

$

850,000

 

Each Occurrence

 

$

10,000,000

 

General Aggregate

 

$

2,000,000

 

Products Aggregate

 

$

850,000

 

Personal Injury

 

$

1,000,000

 

Liquor Liability

 

$

850,000

 

Employee Benefits Liability

 

 

Automobile Liability:

 

Limits

 

Coverage Description

 

$

2,000,000

 

Combined Single Limit

 

 

Employers Liability:

 

Limits

 

Coverage Description

 

$

1,000,000

 

B. 1. Each Accident

 

$

1,000,000

 

B. 1. Disease Policy Limit

 

$

1,000,000

 

B. 1. Disease Each Employee

 

 

--------------------------------------------------------------------------------


 

Endorsements and Forms attached to the policy:

 

·                  Auto Liability Limits of Insurance Endorsement—Exception for
Damages Not Subject to Underlying Aggregate Limit Applies Only to Auto
Liability, Form SU244

·                  Cap On Losses From Certified Act Of Terrorism Endorsement,
Form D0144

·                Claim Severity Reporting Endorsement, Form SU150

·                  Crisis Management Service Expenses, Form SU300

·                  Cross Liability Exclusion, Form SU023

·                  Declarations, Form SU089

·                  Disclosure Notice Terrorism Risk Insurance Act Of 2002 (Rev.
1-08), D0100

·                  Disclosure Notice Terrorism Risk Insurance Act Of 2002
Rejection Of Our Offer Of Coverage (Rev. 1-08), D0101

·                  Employee Benefits Plan Endorsement, Form SU035

·                  Florida Rejection Or Selection Of Umbrella Uninsured
Motorists Coverage, Form 33785

·                  Important Notice Regarding Independent Agent & Broker
Compensation, Form ND044

·                  Lead Exclusion, Form SU050

·                  Limits of Insurance Endorsement—General Aggregate Limit
Applies on Per Location Basis Subject to a Policy Maximum Limit, Form SU240

·                  Louisiana Uninsured/Underinsured Motorists Bodily Injury
Coverage Form, Form A0127

·                  Mold or Other Fungi or Bacteria Exclusion Endorsement,
Form SU061

·                  Named Insured Schedule, Form SU242

·                  Schedule of Underlying Insurance (continued), Form SU110

·                  Schedule of Underlying Insurance, Form SU109

·                  Silica Exclusion, SU157

·                  Specialty Commercial Umbrella Liability Policy, Form SU001

·                  Terrorism Risk Insurance Act Certified Acts Of Terrorism
Exclusion Endorsement Ed 1-08, Form SU124

·                  Texas Amendatory Endorsement, Form SU144

·                  Texas Asbestos Exclusion, Form SU145

·                  Texas Auto Liability Limitation Endorsement, Form SU159

·                  Texas Claims Made Coverage and Extended Reporting Period
Endorsement, Form SU160 (EBL)

·                  Texas Disclosure Notice Lead Exclusion, Form NT003

·                  Tobacco Exclusion, Form SU161

·                  TX Disclosure Notice—Silica

·                  Unsolicited Communications Exclusion Endorsement, Form SU163

·                  Waiver of Rights of Recovery Endorsement, Form SU085

 

--------------------------------------------------------------------------------


 

EXCESS LIABILITY

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Liberty Insurance Underwriters — AM Best Rating A XV

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$42,500

 

Additional Limits of Liability may be available upon request.

 

Payment Plan: Due at Renewal

 

Limits

 

Coverage Description

 

$

25,000,000

 

Each Occurrence

 

$

25,000,000

 

Annual Aggregate

 

$

25,000,000

 

In Excess of underlying limits

 

 

Endorsements and Forms attached to the policy

 

·                  Asbestos Exclusion

·                  Violation of Statutes that Govern Emails, faxes, phone calls
or other methods of sending information

·                  Following Form - Claims Made 0199-XS (04 07)

·                  Nuclear Energy Liability Exclusion Endorsement 0102-XS (Ed.
03/00)

·                  Pollution Limitation Endorsement Follow Form 0160-XS (Ed.
03/00)

·                  Sub-Limit Exclusion 190-XS-01/09

·                  War Liability Exclusion Excess 4011 (05/06)

·                  Texas State Amendatory E-TX-XS (Ed. 03 02)

·                  Texas Notice LIUNOTICE-TX-002-0209

·                  U.S. Economic Trade Sanctions Endorsement OFAC 08/09

·                  Disclosure – Terrorism Risk Insurance Act TRIA-N004-0208

·                  Cap on Losses from Certified Acts of Terrorism TRIA-E002-0208

·                  Auto Exclusion of Terrorism Coverage TR1A-EX-E002-0208

·                  Underlying Coverage Warranty for Certified Act of Terrorism

 

--------------------------------------------------------------------------------


 

EXCESS CALIFORNIA EARTHQUAKE

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Insurance Company of the West - AM Best Rating A- IX

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$36,000

 

LIMITS OF INSURANCE:

 

$15,000,000 per Occurrence excess of $5,000,000 per Occurrence, excess of
underlying deductibles

 

 

 

COVERAGE:

 

Building, Contents, Time Element Extended Period of Indemnity (30 days)

 

 

 

DEDUCTIBLES:

 

EARTHQUAKE - 5% of the total values at risk at the time of loss per unit,
subject to $50,000 minimum per occurrence

 

 

 

 

 

All Other Perils - $25,000 per Occurrence

 

Based on $63,882,346 Total Values as of 6-30-11

 

Endorsements and Forms:

 

·      Difference in Conditions Coverage

·      Excess Limit of Insurance and Participation Clause

·      Total Flood Exclusion

·      Earthquake Sprinkler Leakage

·      Business Income

·      Underlying Deductible Warranty

·      Excess Property Drop Down Clause – Scheduled Locations and Named Causes
of Loss Only

·      Various State Changes

·      25% minimum premium

 

--------------------------------------------------------------------------------


 

TRADE NAME RESTORATION

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Certain Underwriters Lloyds

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$60,568.74 — includes Royalties coverage, policy fee and tax/fees

 

Payment Plan: Due at Renewal

 

Limit of Indemnity for:

 

 

 

 

 

 

 

 

 

 

 

 

 

Restaurant

 

Supplier

 

 

 

Total Policy

 

Shared

 

 

 

 

 

 

 

Total

 

Events Per

 

Events Per

 

 

 

Aggregate

 

Agg

 

 

 

Pd. of

 

Base

 

Premium

 

Period of

 

Period of

 

Extortion

 

Limit of

 

Limit of

 

Ded. e/e

 

Restoration

 

Premium

 

based on

 

Insurance

 

Insurance

 

Payments

 

Indemnity

 

Indemnity

 

Incident

 

(Months)

 

Per Loc.

 

182 loc.

 

1.

 

25M

 

10M

 

100K

 

25M

 

N/A

 

 

 

18

 

$

384.00

 

$

69,888

 

2.

 

25M

 

10M

 

100K

 

25M

 

N/A

 

50K

 

18

 

$

307.00

 

$

55,874

 

3.

 

27M

 

10M

 

100K

 

27M

 

N/A

 

 

 

18

 

$

404.00

 

$

73,528

 

4.

 

27 M

 

10M

 

100K

 

27M

 

N/A

 

50K

 

18

 

$

373.00

 

$

67,886

 

5.

 

30M

 

10M

 

100K

 

30M

 

N/A

 

 

 

18

 

$

424.00

 

$

77,168

 

6.

 

30M

 

10M

 

100K

 

30M

 

N/A

 

50K

 

18

 

$

392.00

 

$

71,344

 

 

Current Policy is Option #2

 

Limit of Indemnity for Incident Response expenses as respects:

 

Restaurant Events: 25% of the Limit of Indemnity for Restaurant Events

Supplier Events: 25% of the Limit of Indemnity for Supplier Events

 

·      With Terrorism Coverage (No Punitive & Exemplary Damages) - Additional
Premium of $1,000.00 or 7.5% (whichever is greater) applies

 

Policy Fee & State Surplus Lines Taxes

 

A.    Add $150.00 policy fee and (4.91%) applicable State Surplus Lines Taxes
for Total Premium

B.    PLIS, Inc. is responsible for filing Surplus Lines Taxes.

C.    When PLIS is responsible for filing taxes, agent is responsible for
advising our office of any and all fees charged at time of binding which may
affect the Surplus Lines Taxes for Total Premium.

 

Optional Coverage (Additional Premium)

 

A.    Royalties coverage for 38 locations at $45/location: $1,710 additional if
elected — on current policy

Sublimited to: 250K/5M with a 5K Deductible e/e Incident/Covered Location

 

B.    Workplace Violence: included in premium above

Sublimited to: 150K/1M with a 5K Deductible e/e Incident/Covered Location

Period of Restoration for Workplace Violence: 3 Months

 

C.    Inoculation and Current Infection Testing Expense Endorsement: included in
premium above Sublimited to: (250K) Outside the Limits of Indemnity

 

D.    Loss of Business Income and Incident Response Endorsement for Theft of
Private Customer and Employee Data —10% Additional Premium

 

Limits and Deductibles as stated on attached Specimen Form

 

Additional premium is calculated on base premium per location of the option
elected and rounded to the nearest dollar value

 

--------------------------------------------------------------------------------


 

Terms & Conditions:

 

· TNR Policy Form 12/09

· Policy Term: 12 months

· Does not include coverage for international locations. The international
locations can be covered on a separate policy using European wording.

· Minimum Earned Premium: 25%

· LSW 1001 Several Liability Notice

· LMA 5020 Service of Suit Clause (USA)

· LMA 5021 Applicable Law (USA)

· NMA1256 Nuclear incident Exclusion Clause Liability Direct (Broad)

· NMA 1331 Cancellation Clause

· NMA 45 Short Rate Cancellation Table Endorsement (USA)

· NMA 1191 Radioactive Contamination Exclusion Clause Physical Damage Direct

· LMA 5092 as amended U.S. Terrorism Risk Insurance Act of 2002 As Amended Not
Purchased Clause

· LMA 5091 U.S. Terrorism Risk Insurance Act of 2002 as Amended New & Renewal
Business Endorsement

· Covered Locations Endorsement

· Royalties Endorsement if purchased

· Loss of Business Income and Incident Response Endorsement for Theft of Private
Customer and Employee Data, if purchased

· Workplace Violence Endorsement,

· Inoculation and Current Infection Testing Endorsement

· Removal of Loss Threshold & Waiting Period Endorsement

· Claims Notification Clause in Declaration Naming Appointed Representative:
Professional Liability Insurance Services, Inc.

· Crisis Management Clause in Declaration Naming Appointed Representative: If
you believe that an Incident or Covered Event has occurred, please contact the
24-hour crisis hotline Specialty Risk Management, Inc.

 

Subject To (due within 30 days of effective date unless otherwise noted):

 

1. Terrorism Coverage Election Form — Under Federal Law, agents must inform
potential insureds of the option to purchase Terrorism Coverage and its price,
prior to binding. An election form must be provided regardless of whether the
Applicant is declining or electing coverage.

 

There may be more subjectivities once the above information has been received
and reviewed by underwriters. Underwriters reserve the right to review
applications, attachments and any subjectivity materials upon receipt.
Underwriters also reserve the right to modify or withdraw the terms indicated
after such review.

 

(Note: Quotes may be generated off short form work sheets or competitive
applications and some of the above requirements, or new additional information
requirements, may or may not be applicable once full applications and
information are received. The fulfillment of subjectivities and any other
compliance issues will be a requirement for the coverage to remain in force.
Failure to complete these items may subject the policy and its coverage terms to
flat (retroactive) cancellation.)

 

--------------------------------------------------------------------------------


 

Payment Terms:

 

Premium is due in full within 30 days of effective date. Policy cannot be
released until payment is received.

 

Premium financing does not alter our payment terms.

 

Timely submittance of all materials is to the advantage of the applicant. If
coverage is bound, it would be subject to all terms and conditions of the policy
issued. These terms are subject to receipt and acceptability of the above
required “Subject To” items within thirty (30) days of the effective date. The
Applicant confirms that they have been provided with and inspected a specimen of
the applicable policy wording. It is recommended that the Applicant take time to
review the Policy to ensure that they fully understand the coverages provided.
The Applicant should feel free to consult with any source, including legal
advisors, regarding coverage. Please feel free to call, should there be any
further questions.

 

Note: This insurance contract is with an insurer not licensed to transact
insurance in this state and is issued and delivered as surplus line coverage
under the Texas insurance statutes. The Texas Department of Insurance does not
audit the finances or review the solvency of the surplus lines insurer providing
this coverage, and the insurer is not a member of the property and casualty
insurance guaranty association created under Chapter 462, Insurance Code.
Chapter 225, Insurance Code, requires payment of a 4.85 percent tax on gross
premium.

 

Professional Liability Insurance Services is acting as the program administrator
on behalf of the company. Any requests for alternate or additional coverage will
need to be requested from your agent.

 

Professional Liability Insurance Services, Inc. dba Professional Liability
Insurance Services, Inc. - Underwriting Facilities; Professional Liability
Insurance Services - Underwriting Facilities; Texas Professional Liability
Insurance Services, Inc. - Underwriting Facilities; Professional Liability
Insurance Services, Incorporated - Underwriting Facilities; in the state of New
York and California, CA License #0G17062 as Texas Professional Liability
Insurance Services

 

--------------------------------------------------------------------------------


 

CYBER LIABILITY

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Axis Surplus Insurance Company - AM Best Rating A+ XV

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$79,826 — Option I — Current Coverage

 

Payment Plan: Due at Renewal

 

Coverage Description

 

Limit

 

Retention

 

Enterprise Security and Privacy Liability - insuring Agreement A

 

$

5,000,000

 

$

100,000

 

Enterprise Security Event Crisis Management Expense – Insuring Agreement B

 

$

2,000,000

 

$

250,000

 

Regulatory Action Coverage – Insuring Agreement C

 

$

1,000,000

 

$

100,000

 

Computer System Extortion Expense and Loss Coverage – Insuring Agreement D

 

$

5,000,000

 

n/a

 

Regulatory Action Fines and Penalties Coverage

 

$

1,000,000

 

$

100,000

 

Enterprise Security Event Business Interruption Coverage

 

$

1,000,000

 

8 hours

 

Enterprise Security Event Data Restoration Coverage

 

$

5,000,000

 

100,000 Hours

 

Website Media Liability Coverage

 

$

5,000,000

 

$

100,000

 

Total Limit of Insurance

 

$

5,000,000

 

 

 

 

Endorsements and Forms attached to policy:

 

·      Limit of Insurance and Retention Endorsement

·      Service of Suit Clause

·      Breach of Contract Exclusion

·      Business Interruption and Data Restoration Change Endorsement

·      Claim Settlement Revision Endorsement

·      Electrical Failure Exclusion Change Endorsement

·      Enterprise Security Event Coverage Endorsement

·      Independent Contractors — Persons Insured Endorsement

·      Knowledge of Claim Change Endorsement

·      Regulatory Action Fines & Penalties Coverage Change Endorsement

·      Website Media Liability Coverage Extension Endorsement

·      Texas Notice — SLN-TX-1

·      Texas Policyholder Notice SLN-TX

 

--------------------------------------------------------------------------------


 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Federal Insurance Company - AM Best Rating A++ XV

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$78,226 — Option II — Indication

 

Payment Plan: Due at Renewal

 

Coverage Description

 

Limit

 

Retention

 

Cyber Liability

 

$

5,000,000

 

$

100,000

 

Privacy Notification Expenses

 

$

2,000,000

 

$

250,000

 

Crisis Management Expenses

 

$

2,000,000

 

$

250,000

 

Reward Expenses

 

$

100,000

 

$

5,000

 

E-Business Interruption & Extra Expenses

 

$

1,000,000

 

$

50,000

 

E-Theft Loss

 

Not Covered

 

Not Covered

 

E-Communication Loss

 

Not Covered

 

Not Covered

 

E-Threat Expenses

 

$

5,000,000

 

$

100,000

 

E-Vandalism Expenses

 

$

5,000,000

 

$

100,000

 

Aggregate Limit of Liability

 

$

5,000,000

 

 

 

 

CONTINGENCIES

 

The above indication is expressly contingent upon receipt, review and acceptance
of the subjectivities listed below. We must receive all of the items identified
below on or before the Indication Expiration date shown below. If all of these
items are not received and approved by us on or before this date, this quote
will automatically expire without further action or notice.

 

·      Completed signed & dated Chubb application or similar from another
carrier

·      Loss runs and/or confirmation of no prior losses

·      Confirmation of proper controls in place (should be on app) including:

·      Information Security Policy

·      Incident Response Plan

·      Confirmation of PCI compliance

·      Intrusion Detection System

 

--------------------------------------------------------------------------------


 

Coinsurance Percent – 0%

 

Extended Reporting Period

(A) Additional Premium:

 

100% of Annualized Premium for the Expiring Policy Period

(B) Additional Period:

 

l Year

 

Retroactive Date –TBD

 

Pending or Prior Date - TBD

 

Endorsements and Forms attached to policy:

 

·      Audit and Claims Expenses Coverage Endorsement - $250,000

·      Duty to Defend Endorsement

·      Premier Privacy Endorsement

·      Notice of Loss Control Services

·      Texas Amendatory Endorsement

·      Texas Amendatory Endorsement Addendum to the Declarations

·      Regulatory Defense Costs Endorsement

·      Notice of Data Privacy and Security Cyber Loss Prevention Services

 

--------------------------------------------------------------------------------


 

DIRECTORS & OFFICERS, FIDUCIARY & CRIME

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Darwin National Assurance Company

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$45,500

 

Coverage

 

Limit *

 

Single Loss Limit

 

Additional limit
and Sublimits

 

Retention

 

P&P Date

 

D & O

 

$

10,000,000

 

 

 

$

1,000,000 (Side A)

 

$

25,000

 

12-18-10

 

Derivative Demand Sublimit

 

 

 

 

 

$

250,000

 

 

 

 

 

Strategic Response Costs Sublimit

 

 

 

 

 

$

50,000

 

 

 

 

 

Fiduciary

 

$

10,000,000

 

 

 

 

 

$

10,000

 

12-18-10

 

Voluntary Compliance Program Sublimit

 

 

 

 

 

$

100,000

 

 

 

 

 

HIPAA Claim Sublimit

 

 

 

 

 

$

100,000

 

 

 

 

 

Fidelity

 

 

 

 

 

 

 

 

 

 

 

Employee Theft

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Forgery or Alteration

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Inside the Premises

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

In Transit

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Computer Fraud

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Funds Transfer Fraud

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Money Orders & Counterfeit Currency

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Credit Card Fraud

 

 

 

$

5,000,000

 

 

 

$

100,000

 

 

 

Restoration Expenses Sublimit

 

 

 

 

 

$

50,000

 

 

 

 

 

Authentication Expenses Sublimit

 

 

 

 

 

$

50,000

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Liability coverage — Separate Limits of Liability.

 

Defense Provision: Optional Duty to Defend

Crime: Loss Discovered

Extended Reporting Period: 75% of annual premium for 1 year

 

--------------------------------------------------------------------------------


 

Endorsements and Exclusion:

 

·                  IL 0003042 01-12 Texas Important Notice

·                  PN 9001 01-08 Terrorism Policyholder Notice

·                  PP 00028 42 01-10 Texas Amendatory Endorsement (Professional
Liability Coverages)

·                  PP 00029 42 01-10 Texas Amendatory Endorsement (Crime
Coverage)

·                  PP 00132 00 05-10 OFAC Exclusion (Office of Foreign Assets
Control)

·                  PP 00133 00 05-10 Pre-Approved Crisis Management Firm

·                  Amend Other Insurance Clause

·                  Private Company Amendatory Endorsement (applies to D&O)

·                  Employed Lawyers - $100,000 sublimit

·                  Amend definition of Insured Person to include advisory board
members

·                  Amend IvI Exclusion

·                  Amend Conduct Exclusions — add “non-appealable final
adjudication” wording

·                  Representations & Severability — CEO/President impute to
entity

·                  PP 0007500 01-10 Prior Acts Exclusion — 12-18-08

·                  Amend Prior Notice Exclusion — Delete “or which it may
succeed in time”

·                  Amend Definition of Employee — Add independent Contractors
(Crime)

 

Contingencies:

 

·                  None

 

Bolded items represent changes at renewal

 

--------------------------------------------------------------------------------


 

EXCESS CRIME

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

National Union Fire Insurance Company of Pittsburgh, PA.

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$17,500

 

Excess Limit

 

Underlying Limit (AWAC)

$

10,000,000

 

$

5,000,000

 

ENDORSEMENTS:

 

·                  103224 02/10 Excess Edge

·                  78859 10/01 Forms Index Endorsement

·                  89644 07/05 Coverage Territory (OFAC)

·                  103932 02/10 Fidelity Endorsement (underlying sublimits not
covered — reference to aggregate)

·                  104015 02/10 Reliance Upon Other Carrier’s Application /
Warranty

·                  Excess of the Fidelity Coverage Only

 

Contingencies:

 

·                  None

 

--------------------------------------------------------------------------------


 

EMPLOYMENT PRACTICES LIABILITY

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

National Union Fire Insurance Company of Pittsburgh

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$149,228

 

Limit

 

Retention

$

15,000,000

 

$

350,000

 

CONTINUITY DATE:

 

12/18/08

 

 

 

DISCOVERY PERIOD:

 

1 Year 100% of Annual Premium

 

 

2 Years 115% of Annual Premium

 

 

3 Years 125% of Annual Premium

 

 

4 Years 150% of Annual Premium

 

 

5 Years 175% of Annual Premium

 

 

6 Years 200% of Annual Premium

 

ENDORSEMENTS:

 

·                  95726 09/07 PrivateEdge Plus — General Terms & Conditions

·                  95728 09/07 EPL Coverage Section

·                  Employment Practices Claim Panel Counsel

·                  95800 09/07 Texas State Amendatory Endorsement

·                  74802 07/11 Texas Amendatory Endorsement — Cancellation /
Non-Renewal

·                  101036 04/09 Cancellation Amendatory (Return Pro Rata)

·                  Manuscript dispute Resolution Process Amended

·                  97629 03/08 FLSA and Related Exclusions Amended

·                  99926 09/08 Notice-Claim Reporting Bordereau

·                  99758 08/08 Notice of Claim (Reporting by E-Mail)

·                  97736 03/08 Prior Acts Exclusion Endorsement —12/18/08

·                  95805 09/07 Reliance Upon Application Made to Another Carrier
(AWAC 4/19/12)

·                  98968 04/08 Severability of the Application (Non-Rescindable
— Full Individual Severability; Top 3 Company Positions Imputed to Company)

·                  94039 05/07 State Amendatory Inconsistent

·                  89644 07/05 Coverage Territory Endorsement (OFAC)

·                  78859 10/01 Forms Index

 

Contingencies:

 

·                  Submitted application signed and dated by CEO or CFO

 

--------------------------------------------------------------------------------


 

EXCESS EMPLOYMENT PRACTICES LIABILITY

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

NAMED INSURED:

 

Mac Acquisition, LLC

COMPANY NAME:

 

Darwin National Assurance Company

POLICY TERM:

 

06/30/2012 to 06/30/2013

ESTIMATED PREMIUM:

 

$51,000

 

Excess Limit

 

Underlying Limit (Chartis)

$

10,000,000

 

$

15,000,000

 

PRIOR AND PENDING DATE:

 

12/18/08

 

Endorsements and Exclusion:

 

·                  PN 9001 01-08 Terrorism Policyholder Notice

·                  PN 9020 06-07 Important Notice

·                  V1002 06-03 Prior and Pending Litigation Exclusion — 12-18-08

·                  V1098 02-04 Prior Acts Exclusion — 12-18-08

·                  V1818 02-10 Reduction of Underlying insurance by Underlying
Insurers and/or Insured

·                  V2344 07-08 Amend Notices — Follow Form Over Primary Policy

·                  V2345 07-08 Amend Definition of Application — Follow
Form Over Primary Policy

·                  V2346 07-08 Amend Modification, Cancellation and Non-Renewal
— Follow Form Over Primary Policy

·                  V2373 09-08 Amend Definition of Defense Expenses — Follow
Form Over Primary Policy

·                  X1034 09-08 Texas State Amendatory

 

Contingencies:

 

·                  None

 

--------------------------------------------------------------------------------


 

PREMIUM COMPARISON

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

Description of Coverage

 

2011/2012
Premium

 

2011/2012 Rates
with 2012/2013
Exposures

 

2012/2013
Premium

 

General Liability

 

$

358,156

 

$

328,174

 

$

344,571

 

 

 

($460,000,000 Sales)

 

 

 

($421,492,967 Sales)

 

Automobile Liability

 

$

43,728

 

$

21,054

 

$

21,983

 

 

 

(27 vehicles)

 

 

 

(13 vehicles)

 

Workers’ Compensation (1), (2)

 

$

344,334

 

$

326,583

 

$

335,222

 

 

 

($139,166,818 payroll)

 

 

 

($131,992,707 payroll)

 

Umbrella Liability

 

$

109,000

 

$

99,876

 

$

106,400

 

Excess Liability

 

$

41,700

 

$

38,093

 

$

42,500

 

Excess California Earthquake (2)

 

$

36,200

 

$

36,200

 

$

36,000

 

Trade Name Restoration (2)

 

$

60,752

 

$

60,752

 

$

60,569

 

Cyber Liability

 

$

71,441

 

$

106,629

 

$

79,826

 

Directors & Officers/Fiduciary/Crime

 

$

53,020

 

$

45,500

 

$

45,500

 

Excess Crime 5x10

 

$

10,000

 

N/A

 

N/A

 

Excess Crime 10x5

 

N/A

 

$

17,500

 

$

17,500

 

Employment Practices Liability

 

$

155,350

 

$

155,350

 

$

149,228

 

Excess Employment Practices Liability

 

$

51,000

 

$

51,000

 

$

51,000

 

Brokerage Fee

 

$

57,839

(3)

$

57,839

 

$

69,272

 

Total Estimated Premium

 

$

1,392,520

 

$

1,344,550

 

$

1,359,571

 

 

Policies that are remaining on a December 18, 2011/2012 policy term Property (2)

 

$

876,692

 

 

Exposures

 

June 30, 2011/2012

 

June 30, 2012/2013

 

% Change

 

Payroll

 

$

139,166,818

 

$

131,992,707

 

(5

)%

Sales

 

$

460,000,000

 

$

421,492,967

 

(8.4

)%

# of Autos

 

27

 

13

 

(52

)%

# of Locations

 

182

 

182

 

0

%

 

--------------------------------------------------------------------------------

(1) Retro loss pay-in amounts are $1,400,000 for 12/18/10-11 year, $1,350,000
for 6/30/11-12 year and $1,450,000 for 6/30/12-13 year.

(2) Includes policy fees, taxes, surcharges and inspection fees that may apply

(3) The Umbrella, Excess, TNR, D&O/EPL, Fiduciary and Crime policies have
commission and cannot be netted out dollar for dollar. Therefore the balance of
our annual fee is $69,272

 

--------------------------------------------------------------------------------


 

APPENDIX

 

EXECUTIVE RENEWAL SUMMARY FOR MAC ACQUISITION, LLC

 

·                         Travelers Umbrella Terrorism Rejection form

 

·                         Trade Name Restoration Terrorism Rejection form

 

·                         Liberty Excess Umbrella Terrorism Rejection form

 

·                         DIC Earthquake Terrorism Rejection form

 

--------------------------------------------------------------------------------


 

Schedule 7.4

Pledged Notes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.5

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$              

 

April 9, 2013

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of                    (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

                                                                                                  AND
00/100                                                                              DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.

 

As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement dated as of April 9, 2013, among the Borrower, the Lenders,
as defined therein, KeyBank National Association, as joint lead arranger, joint
book runner and administrative agent for the Lenders (the “Administrative
Agent”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead
arranger and joint book runner, Bank of America, N.A., as syndication agent, and
Wells Fargo Bank, National Association and Cadence Bank, N.A., each as
co-documentation agents, as the same may from time to time be amended, restated
or otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement.  Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-1

--------------------------------------------------------------------------------


 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof.  Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$15,000,000

 

April 9, 2013

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

FIFTEEN MILLION AND 00/100
                                                                                                                                           
DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement dated as of April 9, 2013, among the Borrower, the Lenders,
as defined therein, KeyBank National Association, as joint lead arranger, joint
book runner and administrative agent for the Lenders (the “Administrative
Agent”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead
arranger and joint book runner, Bank of America, N.A., as syndication agent, and
Wells Fargo Bank, National Association and Cadence Bank, N.A., each as
co-documentation agents, as the same may from time to time be amended, restated
or otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to

 

E-3

--------------------------------------------------------------------------------


 

the terms of the Credit Agreement, until paid, at a rate per annum equal to the
Default Rate.  All payments of principal of and interest on this Note shall be
made in immediately available funds.

 

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

TERM NOTE

 

$

 

April 9, 2013

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of                   
(“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114-1306 the principal sum of

 

                                                                                                  AND
00/100
                                                                            
DOLLARS

 

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).

 

As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement dated as of April 9, 2013, among the Borrower, the Lenders,
as defined therein, and KeyBank National Association, as joint lead arranger,
joint book runner and administrative agent for the Lenders (the “Administrative
Agent”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead
arranger and joint book runner, Bank of America, N.A., as syndication agent, and
Wells Fargo Bank, National Association and Cadence Bank, N.A., each as
co-documentation agents, as the same may from time to time be amended, restated
or otherwise modified.  Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof.  Reference is made to the Credit Agreement for
a description of the right of

 

E-5

--------------------------------------------------------------------------------


 

the undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

 

JURY TRIAL WAIVER.  THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

NOTICE OF LOAN

 

                           , 20         

 

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:  Institutional Bank

 

Ladies and Gentlemen:

 

The undersigned, on behalf of IGNITE RESTAURANT GROUP, INC., a Delaware
corporation, (the “Borrower”) refers to the Amended and Restated Credit and
Security Agreement, dated as of April 9, 2013 (“Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
the Lenders, as defined in the Credit Agreement, KEYBANK NATIONAL ASSOCIATION,
as joint lead arranger, joint book runner and administrative agent for the
Lenders (the “Administrative Agent”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint lead arranger and joint book runner, Bank of America,
N.A., as syndication agent, and Wells Fargo Bank, National Association and
Cadence Bank, N.A., each as co-documentation agents, and hereby gives you
notice, pursuant to Section 2.6 of the Credit Agreement that the Borrower hereby
requests [a Loan (the “Proposed Loan”)][an interest change with respect to a
portion of a Term Loan (the “Term Loan Interest Change”)][an interest change
with respect to a an outstanding Revolving Loan (the “Revolving Loan Interest
Change”)], and in connection therewith sets forth below the information relating
to the [Proposed Loan][Term Loan Interest Change][Revolving Loan Interest
Change] as required by Section 2.6 of the Credit Agreement:

 

(a)                                 The Business Day of the [Proposed Loan][Term
Loan Interest Change] [Revolving Loan Interest Change] is                     ,
20    .

 

(b)                                 The amount of the [Proposed Loan][Term Loan
Interest Change] [Revolving Loan Interest Change] is
$                              .

 

(c)                                  The [Proposed Loan is to be]:

a Revolving Loan          / the Term Loan        / Swing Loan         .

(Check one.)

 

(d)                                 The [Proposed Loan][Term Loan Interest
Change][Revolving Loan Interest Change] is to be a Base Rate Loan        /
Eurodollar Loan

(Check one.)

 

E-7

--------------------------------------------------------------------------------


 

(e)                                  If the [Proposed Loan][Term Loan Interest
Change][Revolving Loan Interest Change] is a Eurodollar Loan, the Interest
Period requested is one month       , two months       , three months       , or
six months         .

(Check one.)

 

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change][Revolving Loan Interest Change]:

 

(i)            subject to Section 4.2 of the Credit Agreement, the
representations and warranties contained in each Loan Document are (A) with
respect to representations and warranties that contain a materiality
qualification, true and correct, and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case, as of the date hereof (except to the extent
that any thereof expressly relate to a specific earlier date, in which case such
representations and warranties are (1) with respect to representations and
warranties that contain a materiality qualification, true and correct as of such
earlier date, and (2) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
as of such earlier date), before and after giving effect to the [Proposed
Loan][Term Loan Interest Change][Revolving Loan Interest Change] and the
application of the proceeds therefrom, as though made on and as of such date;

 

(ii)           no event has occurred and is continuing, or would result from
such [Proposed Loan][Term Loan Interest Change][Revolving Loan Interest Change],
or the application of proceeds therefrom, that constitutes a Default or Event of
Default; and

 

(iii)          the conditions set forth in Section 2.6 and Article IV of the
Credit Agreement have been satisfied.

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-8

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

 

For the Quarterly Reporting Period ended
                                                                   

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)           I am the duly elected [President] or [Chief Financial Officer] of
IGNITE RESTAURANT GROUP, INC., a Delaware corporation (the “Borrower”);

 

(2)           I am familiar with the terms of that certain Amended and Restated
Credit and Security Agreement, dated as of April 9, 2013, among the Borrower,
the lenders party thereto (together with their respective successors and
assigns, collectively, the “Lenders”), as defined in the Credit Agreement,
KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as joint lead arranger and joint book
runner, Bank of America, N.A., as syndication agent, and Wells Fargo Bank,
National Association and Cadence Bank, N.A., each as co-documentation agents (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), and the terms of the other Loan Documents, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

(3)           The review described in paragraph (2) above did not disclose, and
I have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;

 

(4)           As of the date hereof, each of the representations and warranties
contained in each Loan Document are (i) with respect to representations and
warranties that contain a materiality qualification, true and correct, and (ii)
with respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case, as of
the date hereof (except to the extent that any thereof expressly relate to a
specific earlier date, in which case such representations and warranties are (A)
with respect to representations and warranties that contain a materiality
qualification, true and correct as of such earlier date, and (B) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of such earlier date); and

 

(5)           Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Sections 5.7 and 5.20 of the Credit Agreement, and the
calculation of Excess Cash Flow, which calculations show compliance with the
terms thereof.

 

E-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-10

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20   .  The parties hereto agree as follows:

 

1.             Preliminary Statement.  Assignor is a party to an Amended and
Restated Credit and Security Agreement, dated as of April 9, 2013 (as the same
may from time to time be amended, restated or otherwise modified, the “Credit
Agreement”), among IGNITE RESTAURANT GROUP, INC., a Delaware corporation (the
“Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), KEYBANK NATIONAL ASSOCIATION, as joint lead arranger, joint book
runner and administrative agent for the Lenders (the “Administrative Agent”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger and
joint book runner, Bank of America, N.A., as syndication agent, and Wells Fargo
Bank, National Association and Cadence Bank, N.A., each as co-documentation
agents.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement.

 

2.             Assignment and Assumption.  Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings.  After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have one or more
Applicable Commitment Percentages under the Credit Agreement equal to the
Applicable Commitment Percentages set forth in subparts II.A and II.B on Annex 1
hereto and an Assigned Amount as set forth on subparts I.A and I.B of Annex 1
hereto (hereinafter, the “Assigned Amount”).

 

3.             Assignment Effective Date.  The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                         ,         ] (or
such other date agreed to by the Administrative Agent).  On or prior to the
Assignment Effective Date, Assignor shall satisfy the following conditions:

 

(a)           receipt by the Administrative Agent of this Assignment Agreement,
including Annex 1 hereto, properly executed by Assignor and Assignee and
accepted and consented to by the Administrative Agent and, if necessary pursuant
to the provisions of Section 11.10(b) of the Credit Agreement, by the Borrower;

 

E-11

--------------------------------------------------------------------------------


 

(b)           receipt by the Administrative Agent from Assignor of a fee of
Three Thousand Five Hundred Dollars ($3,500), if required by Section 11.10(d) of
the Credit Agreement;

 

(c)           receipt by the Administrative Agent from Assignee of an
administrative questionnaire, or other similar document, which shall include (i)
the address for notices under the Credit Agreement, (ii) the address of its
Lending Office, (iii) wire transfer instructions for delivery of funds by the
Administrative Agent, and (iv) such other information as the Administrative
Agent shall request; and

 

(d)           receipt by the Administrative Agent from Assignor or Assignee of
any other information required pursuant to Section 11.10 of the Credit Agreement
or otherwise necessary to complete the transaction contemplated hereby.

 

4.             Payment Obligations.  In consideration for the sale and
assignment of Loans hereunder, Assignee shall pay to Assignor, on the Assignment
Effective Date, the amount agreed to by Assignee and Assignor.  Any interest,
fees and other payments accrued prior to the Assignment Effective Date with
respect to the Assigned Amount shall be for the account of Assignor.  Any
interest, fees and other payments accrued on and after the Assignment Effective
Date with respect to the Assigned Amount shall be for the account of Assignee. 
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees or other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and to pay the other
party any such amounts which it may receive promptly upon receipt thereof.

 

5.             Credit Determination; Limitations on Assignor’s Liability. 
Assignee represents and warrants to Assignor, the Borrower, the Administrative
Agent and the Lenders (a) that it is capable of making and has made and shall
continue to make its own credit determinations and analysis based upon such
information as Assignee deemed sufficient to enter into the transaction
contemplated hereby and not based on any statements or representations by
Assignor; (b) Assignee confirms that it meets the requirements to be an assignee
as set forth in Section 11.10 of the Credit Agreement; (c) Assignee confirms
that it is able to fund the Loans and the Letters of Credit as required by the
Credit Agreement; (d) Assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Related Writings are required to be performed by it as a Lender
thereunder; and (e) Assignee represents that it has reviewed each of the Loan
Documents.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any other Related
Writings, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Related Writings, (iii)
the financial condition or creditworthiness of the Borrower or any Guarantor of
Payment, (iv) the performance of or compliance with any of the terms or
provisions of the Credit Agreement or any of the other Related Writings, (v) the
inspection of any of the property, books or records of the Borrower, or (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or Letters of
Credit.  Neither Assignor nor any of its officers, directors, employees, agents

 

E-12

--------------------------------------------------------------------------------


 

or attorneys shall be liable for any mistake, error of judgment, or action taken
or omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the Related Writings, except for its or their own gross
negligence or willful misconduct.  Assignee appoints the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof.

 

6.             Indemnity.  Assignee agrees to indemnify and hold harmless
Assignor against any and all losses, cost and expenses (including, without
limitation, attorneys’ fees) and liabilities incurred by Assignor in connection
with or arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.

 

7.             Subsequent Assignments.  After the Assignment Effective Date,
Assignee shall have the right, pursuant to Section 11.10 of the Credit
Agreement, to assign the rights which are assigned to Assignee hereunder,
provided that (a) any such subsequent assignment does not violate any of the
terms and conditions of the Credit Agreement, any of the other Related Writings,
or any law, rule, regulation, order, writ, judgment, injunction or decree and
that any consent required under the terms of the Credit Agreement or any of the
other Related Writings has been obtained, (b) the assignee under such assignment
from Assignee shall agree to assume all of Assignee’s obligations hereunder in a
manner satisfactory to Assignor, and (c) Assignee is not thereby released from
any of its obligations to Assignor hereunder.

 

8.             Reductions of Aggregate Amount of Commitments.  If any reduction
in the Total Commitment Amount occurs between the date of this Assignment
Agreement and the Assignment Effective Date, the percentage of the Total
Commitment Amount assigned to Assignee shall remain the percentage specified in
Section 1 hereof and the dollar amount of the Commitment of Assignee shall be
recalculated based on the reduced Total Commitment Amount.

 

9.             Acceptance of the Administrative Agent; Notice by Assignor.  This
Assignment Agreement is conditioned upon the acceptance and consent of the
Administrative Agent and, if necessary pursuant to Section 11.10 of the Credit
Agreement, upon the acceptance and consent of the Borrower; provided that the
execution of this Assignment Agreement by the Administrative Agent and, if
necessary, by the Borrower is evidence of such acceptance and consent.

 

10.          Entire Agreement.  This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.

 

11.          Governing Law.  This Assignment Agreement shall be governed by the
laws of the State of New York, without regard to conflicts of laws.

 

E-13

--------------------------------------------------------------------------------


 

12.          Notices.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Credit Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth under each party’s name on the signature pages hereof.

 

13.          Counterparts.  This Assignment Agreement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
by facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

E-14

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS ASSIGNMENT AGREEMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

 

ASSIGNOR:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

Accepted and Consented to this        day of       , 20    :

 

Accepted and Consented to this        day of               , 20    :

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

IGNITE RESTAURANT GROUP, INC.

  as the Administrative Agent

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-15

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

A.

Revolving Credit Commitment

 

 

 

Applicable Commitment Percentage of Revolving Credit Commitment

 

 

%

 

 

 

Assigned Amount

 

$

 

 

 

 

 

B.

Term Loan

 

 

 

Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan

 

 

%

 

 

 

Assigned Amount

 

$

 

 

 

 

 

II.

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

A.

Revolving Credit Commitment

 

 

 

Applicable Commitment Percentage of Revolving Credit Commitment

 

 

%

 

 

 

Assigned Amount

 

$

 

 

 

 

 

B.

Term Loan

 

 

 

Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan

 

 

%

 

 

 

Assigned Amount

 

$

 

 

 

 

 

III.

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

A.

Revolving Credit Commitment

 

 

 

Applicable Commitment Percentage of Revolving Credit Commitment

 

 

%

 

 

 

Assigned Amount

 

$

 

 

 

 

 

B.

Term Loan

 

 

 

Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan

 

 

 

%

 

 

 

Assigned Amount

 

$

 

 

 

 

E-16

--------------------------------------------------------------------------------

 